Exhibit 10.1

 

EXECUTION VERSION

 

CREDIT AGREEMENT

 

Dated as of August 20, 2007

 

by and among

 

VEECO INSTRUMENTS INC.

 

and

 

HSBC BANK USA, NATIONAL ASSOCIATION

as Administrative Agent,

 

NORTH FORK BANK

as Documentation Agent,

 

and

 

THE LENDERS PARTY HERETO

 

 

Lead Arranger:

 

HSBC BANK USA, NATIONAL ASSOCIATION

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

1

SECTION 1.01.

Definitions

1

SECTION 1.02.

Terms Generally

19

SECTION 1.03.

Currency Equivalents Generally

19

 

 

 

ARTICLE II LOANS

19

SECTION 2.01.

Revolving Credit Loans

19

SECTION 2.02.

Revolving Credit Note

21

SECTION 2.03.

Letters of Credit

21

SECTION 2.04.

Swingline Loans

24

 

 

 

ARTICLE III PROVISIONS RELATING TO ALL EXTENSIONS OF CREDIT;

 

FEES AND PAYMENTS

26

SECTION 3.01.

Interest Rate; Continuation and Conversion of Loans

26

SECTION 3.02.

Use of Proceeds

28

SECTION 3.03.

Prepayments

28

SECTION 3.04.

Fees

28

SECTION 3.05.

Inability to Determine Interest Rate

29

SECTION 3.06.

Illegality

30

SECTION 3.07.

Increased Costs

30

SECTION 3.08.

Indemnity

31

SECTION 3.09.

Mitigation, Obligations; Replacement of Lenders

31

SECTION 3.10.

Taxes

32

SECTION 3.11.

Pro Rata Treatment and Payments

34

SECTION 3.12.

Funding and Disbursement of Loans

34

SECTION 3.13.

Judgment Currency

35

SECTION 3.14.

Foreign Exchange Indemnity

35

SECTION 3.15.

Further Modifications

36

 

 

 

ARTICLE IV REPRESENTATIONS AND WARRANTIES

36

SECTION 4.01.

Organization, Powers

36

SECTION 4.02.

Authorization of Borrowing, Enforceable Obligations

36

SECTION 4.03.

Financial Condition

37

 

i

--------------------------------------------------------------------------------


 

SECTION 4.04.

Taxes

37

SECTION 4.05.

Title to Properties

38

SECTION 4.06.

Litigation

38

SECTION 4.07.

Agreements

38

SECTION 4.08.

Compliance with ERISA

38

SECTION 4.09.

Federal Reserve Regulations; Use of Proceeds

38

SECTION 4.10.

Approval

39

SECTION 4.11.

Subsidiaries and Affiliates

39

SECTION 4.12.

Hazardous Materials

39

SECTION 4.13.

Investment Company Act

39

SECTION 4.14.

No Default

39

SECTION 4.15.

Credit Arrangements

39

SECTION 4.16.

Permits and Licenses

40

SECTION 4.17.

Compliance with Law

40

SECTION 4.18.

Disclosure

40

SECTION 4.19.

Labor Disputes and Acts of God

40

SECTION 4.20.

Pledge Agreements

40

 

 

 

ARTICLE V CONDITIONS OF LENDING

40

SECTION 5.01.

Conditions to Initial Extension of Credit

40

SECTION 5.02.

Conditions to Extensions of Credit

42

 

 

 

ARTICLE VI AFFIRMATIVE COVENANTS

43

SECTION 6.01.

Existence, Properties, Insurance

43

SECTION 6.02.

Payment of Indebtedness and Taxes

43

SECTION 6.03.

Financial Statements, Reports, etc.

44

SECTION 6.04.

Books and Records; Access to Premises

46

SECTION 6.05.

Notice of Adverse Change

46

SECTION 6.06.

Notice of Default

46

SECTION 6.07.

Notice of Litigation and Investigations

46

SECTION 6.08.

Notice of Default in Other Agreements

47

SECTION 6.09.

Notice of ERISA Event

47

SECTION 6.10.

Notice of Environmental Law Violations

47

SECTION 6.11.

Compliance with Applicable Laws

47

SECTION 6.12.

Additional Subsidiaries

47

SECTION 6.13.

Environmental Laws

48

 

ii

--------------------------------------------------------------------------------


 

SECTION 6.14.

Non-Material Subsidiaries

48

 

 

 

ARTICLE VII NEGATIVE COVENANTS

49

SECTION 7.01.

Indebtedness

49

SECTION 7.02.

Liens

50

SECTION 7.03.

Guaranties

52

SECTION 7.04.

Sale of Assets

52

SECTION 7.05.

Sales of Receivables

53

SECTION 7.06.

Loans and Investments

53

SECTION 7.07.

Nature of Business

53

SECTION 7.08.

Sale and Leaseback

53

SECTION 7.09.

Federal Reserve Regulations

53

SECTION 7.10.

Accounting Policies and Procedures

53

SECTION 7.11.

Hazardous Materials

54

SECTION 7.12.

Limitations on Fundamental Changes, Limitations on Consideration; Amendments of
Organizational Documents

54

SECTION 7.13.

Financial Condition Covenants

54

SECTION 7.14.

Subordinated Debt

55

SECTION 7.15.

Dividends

55

SECTION 7.16.

Transactions with Affiliates

55

SECTION 7.17.

Negative Pledge

55

 

 

 

ARTICLE VIII EVENTS OF DEFAULT

55

SECTION 8.01.

Events of Default

55

 

 

 

ARTICLE IX THE ADMINISTRATIVE AGENT

58

SECTION 9.01.

Appointment, Powers and Immunities

58

SECTION 9.02.

Reliance by Administrative Agent

58

SECTION 9.03.

Events of Default

58

SECTION 9.04.

Rights as a Lender

59

SECTION 9.05.

Indemnification

59

SECTION 9.06.

Non-Reliance on Administrative Agent and Other Lenders

59

SECTION 9.07.

Failure to Act

60

SECTION 9.08.

Resignation of the Administrative Agent

60

SECTION 9.09.

Sharing of Collateral and Payments

60

 

iii

--------------------------------------------------------------------------------


 

ARTICLE X MISCELLANEOUS

61

SECTION 10.01.

Notices

61

SECTION 10.02.

Effectiveness; Survival; Integration

63

SECTION 10.03.

Expenses

64

SECTION 10.04.

Amendments and Waivers

64

SECTION 10.05.

Successors and Assigns; Participations

65

SECTION 10.06.

No Waiver; Cumulative Remedies

67

SECTION 10.07.

APPLICABLE LAW

67

SECTION 10.08.

SUBMISSION TO JURISDICTION

67

SECTION 10.09.

Severability

68

SECTION 10.10.

Right of Setoff

68

SECTION 10.11.

Confidentiality

69

SECTION 10.12.

Headings

69

SECTION 10.13.

Construction

69

SECTION 10.14.

Counterparts

69

SECTION 10.15.

Special Provisions with Respect to Subordinated Notes

70

SECTION 10.16.

US Patriot Act

70

 

iv

--------------------------------------------------------------------------------


 

SCHEDULES

 

Schedule 1.01(a)

-

Guarantors

Schedule 1.01(b)

-

Existing Mortgage Debt

Schedule 4.06

-

Litigation

Schedule 4.11

-

Subsidiaries and Affiliates

Schedule 4.15

-

Credit Arrangements

Schedule 5.01(j)

-

Adverse Changes

Schedule 6.01

-

Exceptions to Existence

Schedule 7.01

-

Permitted Indebtedness (existing after closing)

Schedule 7.02

-

Existing Liens

Schedule 7.03

-

Existing Guarantees

Schedule 7.12

-

Permitted Acquisitions

 

 

 

EXHIBITS

 

 

 

 

 

Exhibit A

-

Form of Revolving Credit Note

Exhibit B

-

Form of Swingline Note

Exhibit C

-

Intentionally omitted

Exhibit D

-

Intentionally omitted

Exhibit E-1

-

Form of Company Pledge Agreement

Exhibit E-2

-

Form of Guarantor Pledge Agreement

Exhibit F

-

Form of Assignment and Acceptance Agreement

Exhibit G

-

Form of Opinion of Counsel

Exhibit H

-

Form of U.S. Tax Compliance Certificate

 

v

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT dated as of August 20, 2007, by and among VEECO INSTRUMENTS
INC., a Delaware corporation (the “Company”), the LENDERS which from time to
time are parties to this Agreement (individually, a “Lender” and, collectively,
the “Lenders”), HSBC BANK USA, NATIONAL ASSOCIATION, a national banking
association organized under the laws of the United States of America, as
Administrative Agent (the “Administrative Agent”) and NORTH FORK BANK, a New
York State chartered bank, as Documentation Agent (the “Documentation Agent”).

 

BACKGROUND

 

WHEREAS, the Company, the lenders named therein (the “Original Lenders”) and
HSBC Bank USA, National Association, as Administrative Agent, are parties to a
Credit Agreement, dated as of March 15, 2005 (as amended, the “Prior Credit
Agreement”) pursuant to which the Original Lenders agreed to make Loans (as
therein defined) to the Company;

 

WHEREAS, the Company has requested that the Prior Credit Agreement be amended
and restated as hereinafter provided to, among other things, modify the group of
Lenders;

 

WHEREAS, the Administrative Agent and the Lenders are willing to agree to such
amendment and restatement and to extend credit to the Company on the terms and
conditions set forth herein.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, the Company, the Administrative Agent and the Lenders hereby agree
that the Prior Credit Agreement shall be, and hereby is, amended and restated in
its entirety and the parties hereto agree as follows:

 

RECITALS

 

The Company has requested the Lenders to extend credit from time to time and the
Lenders are willing to extend such credit to the Company, subject to the terms
and conditions hereinafter set forth.

 

Accordingly, the parties hereto agree as follows:

 

ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS

 

SECTION 1.01.            Definitions.  As used herein, the following terms shall
have the following meanings:

 

“Additional Lender” shall mean any financial institution which becomes a Lender
hereunder pursuant to Section 10.05(c) hereof.

 

“Administrative Agent” or “Agent” shall mean HSBC Bank USA, National Association
in its capacity as Administrative Agent for the Lenders under this Agreement or
its successor Administrative Agent permitted pursuant to Section 9.08 hereof.

 

“Affiliate” shall mean, with respect to a specified Person, another Person
which, directly or indirectly, controls or is controlled by or is under common
control with such specified Person. For the purpose of this definition,
“control” of a Person shall mean the power, direct or indirect, to direct or
cause the direction of the management or policies of a Person, whether through
the ownership of voting

 

H-1

--------------------------------------------------------------------------------


 

securities, by contract or otherwise; provided that, in any event, any Person
who owns directly or indirectly 25% or more of the securities having ordinary
voting power for the election of directors or other governing body of a
corporation or 25% or more of the partnership or other ownership interests of
any Person (other than as a limited partner of such other Person) will be deemed
to control such corporation or other Person.

 

“Aggregate Letters of Credit Outstandings” shall mean, on the date of
determination, the sum of (a) the aggregate maximum stated amount at such time
which is available or available in the future to be drawn under all outstanding
Letters of Credit and (b) the aggregate amount of all payments on account of
drawings under all outstanding Letters of Credit that has not been reimbursed by
the Company.

 

“Aggregate Outstandings” shall mean, on the date of determination, the sum of
(a) the Aggregate Letters of Credit Outstandings at such time, (b) the aggregate
outstanding principal amount of all Revolving Credit Loans at such time, and (c)
the aggregate outstanding principal amount of all Swingline Loans at such time.

 

“Agreement” shall mean this Credit Agreement, dated as of August 20, 2007, as it
may hereafter be amended, restated, supplemented or otherwise modified from time
to time.

 

“Applicable Currency” shall mean, as to any particular payment or Loan, Dollars
or the other Approved Currency in which it is denominated or is payable.

 

“Applicable Currency Equivalent” shall mean, with respect to an amount
denominated in Dollars which is to be converted to any other Applicable
Currency, the amount of such Applicable Currency required to purchase such
amount of Dollars at the Relevant Exchange Rate.

 

“Applicable Offshore Time” shall mean, with respect to borrowings and payments
in Approved Currencies other than Dollars, the local times in the country of
settlement for such Approved Currencies as specified from time to time by the
Administrative Agent to the parties hereto.

 

“Applicable Rate” shall mean (a) with respect to each Eurocurrency Loan, the
percentage set forth below under the heading “Eurocurrency Margin” opposite the
applicable ratio of Consolidated Senior Funded Debt to Consolidated EBITA (the
“Applicable Ratio”), (b) with respect to each Prime Rate Loan, the percentage
set forth below under the heading “Prime Rate Margin” opposite the Applicable
Ratio and (c) with respect to the Unused Fee payable pursuant to Section 3.04(a)
of this Agreement, the percentage set forth below under the heading “Unused Fee
Rate” opposite the Applicable Ratio:

 

 

Consolidated Senior Funded
Debt to Consolidated EBITA

 

Eurocurrency Margin
(360 day basis)

 

Prime Rate Margin
(360 day basis)

 

Unused Fee
Rate

 

Greater than 2.00:1.00

 

1.50

%

-0-

%

0.30

%

Less than or equal to 2.00:1:00

 

1.25

%

-0-

%

0.25

%

 

Notwithstanding the foregoing, during the period commencing on the Closing Date
and ending on September 30, 2007, (a) the Applicable Rate with respect to each
Eurocurrency Loan shall be 1.25% per annum, (b) the Applicable Rate with respect
to each Prime Rate Loan shall be 0.00% per annum and (c) the Applicable Rate
with respect to the Unused Fee payable pursuant to Section 3.04(a) hereof shall
be .25% per annum. The Applicable Rate will be set or reset quarterly with
respect to each Loan and the

 

H-2

--------------------------------------------------------------------------------


 

Unused Fee on the first Business Day of the fiscal quarter of the Company that
commences after the date on which the financial statements referred to in
Section 6.03(a) or Section 6.03(b) hereof (i.e., the Applicable Rate to be set
on October 1, 2007 shall be determined based upon the financial statements of
the Company for the fiscal quarter ended June 30, 2007), as the case may be, are
required to be delivered to the Administrative Agent, and shall (a) apply to all
Eurocurrency Loans and Prime Rate Loans outstanding on such date or to be made
on or after such date and (b) be used to calculate the Unused Fee as described
in Section 3.04(a) hereof on or after such date, and, in the case of each of (a)
and (b), until, but not including, the next date on which the Applicable Rate is
reset in accordance with the provisions hereof; provided, however, that if any
financial statements are not received by the Administrative Agent within the
time period relating to such financial statements as provided in Section 6.03(a)
or Section 6.03(b) hereof, as the case may be, the Applicable Rate used to
calculate the Unused Fee as described in Section 3.04(a) hereof and the
Applicable Rate with respect to all Eurocurrency Loans and Prime Rate Loans
outstanding on such date or to be made on or after the date the Applicable Rate
should have been reset in accordance with the foregoing provisions (i.e.,
assuming timely delivery of the requisite financial statements), until the day
which is the first Business Day of the fiscal quarter of the Company which
commences following the receipt by the Administrative Agent of such financial
statements, will be set based on an Applicable Ratio of greater than 2.00:1.00;
and further provided, however, that the Administrative Agent and the Lenders
shall not in any way be deemed to have waived any Event of Default or any of
their remedies hereunder (including, without limitation, remedies provided in
Article VIII hereof) in connection with the provisions of the foregoing proviso.
During the occurrence and continuance of an Event of Default, no downward
adjustment, and only upward adjustments, shall be made to the Applicable Rate.

 

“Approved Currencies” shall mean Dollars, British pounds sterling, Japanese yen,
and the Euro, and, with the consent of each of the Lenders, any other currencies
which are freely transferable and convertible into Dollars and in which dealings
in deposits are carried out in the London interbank market.

 

“Assignment and Acceptance Agreement” shall mean an Assignment and Acceptance
Agreement entered into by a Lender and an assignee and accepted by the
Administrative Agent and, so long as no Event of Default shall have occurred and
be continuing, the Company (such consent not to be unreasonably withheld or
delayed), in the form attached hereto as Exhibit F or any other form approved by
the Administrative Agent.

 

“Auditor” shall have the meaning specified in Section 6.03(a) hereof.

 

“Borrowing Date” shall mean, with respect to any Loan or Letter of Credit, the
date specified in any notice given pursuant to Section 2.01(b) and Section
2.03(a) hereof on which such Loan or Letter of Credit is requested by the
Company.

 

“Business Day” shall mean any day not a Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by law to
close, and

 

(a)           if the applicable Business Day relates to any Eurocurrency Loan
denominated in Dollars, means such a day on which dealings are carried on in the
applicable offshore Dollar interbank market;

 

(b)           if the applicable Business Day relates to an Obligation
denominated in the Euro, any such day which is (i) for payments or purchases of
the Euro, a TARGET Business Day, and (ii) for all other purposes, including the
giving and receiving of notices hereunder, a TARGET Business Day on

 

H-3

--------------------------------------------------------------------------------


 

which banks are generally open for business in London, Frankfurt and in any
other principal financial center as the Administrative Agent may from time to
time determine for this purpose; and

 

(c)           if the applicable Business Day relates to an Obligation
denominated in any Applicable Currency other than Dollars, a day on which
commercial banks are open for foreign exchange business in London, England, and
on which dealings in the relevant Applicable Currency are carried on in the
applicable offshore foreign exchange interbank market in which disbursements of
or payment in such Applicable Currency will be made or received hereunder.

 

A “TARGET Business Day” is a day when TARGET (Trans-European Automated Real-time
Gross settlement Express Transfer system), or any successor thereto, is
scheduled to be open for business.

 

“Capital Lease” shall mean, with respect to any Person, as of the date of
determination, any lease the obligations of which are required to be capitalized
on a balance sheet of such Person in accordance with Generally Accepted
Accounting Principles applied on a consistent basis.

 

“Cash Collateral” shall mean a deposit by the Company made in immediately
available funds to a cash collateral account at the Administrative Agent and the
taking of all action required to provide the Administrative Agent, for the
ratable benefit of the Lenders, a first priority perfected security interest in
such deposit.

 

“Change of Control” shall mean any event or condition which results in any
Person or “group” (within the meaning of Section 13(d) or 14(d) of the
Securities Exchange Act of 1934, as amended), other than a Person or group that
is actively involved in the day to day management of the Company on the Closing
Date, (i) having acquired beneficial ownership (within the meaning of Rule 13d-3
of the Securities and Exchange Commission under the Securities Exchange Act of
1934, as amended), directly or indirectly, of securities of the Company (or
other securities convertible into such securities) representing 40% or more of
the combined voting power of all securities of the Company entitled to vote in
the election of directors of the Company; or (ii) obtaining the power (whether
or not exercised) to elect a majority of the Company’s directors.

 

“Chief Financial Officer” shall mean the Chief Financial Officer of the Company
or, in the event no such officership exists, the principal financial officer or
principal accounting officer of the Company.

 

 “Closing Date” shall mean August 20, 2007.

 

“Code” shall mean the Internal Revenue Code of 1986, and the regulations
promulgated thereunder, each as amended from time to time.

 

“Commercial Letter of Credit” shall mean any sight letter of credit issued for
the account of a Person for the purpose of providing the primary payment
mechanism in connection with the purchase of materials, goods, or services by
such Person.

 

“Commitment Proportion” shall mean, with respect to each Lender at the time of
determination, the ratio, expressed as a percentage, which (a) such Lender’s
Revolving Credit Commitments bear to the Total Commitment or (b) if the
Revolving Credit Commitments have expired or have been terminated, the
outstanding principal balance of the Revolving Credit Loans held by such Lender
at such time bear to the principal balance of the Revolving Credit Loans held by
all Lenders outstanding at such time.

 

H-4

--------------------------------------------------------------------------------


 

“Commitments” shall mean, collectively, the Revolving Credit Commitments and the
Swingline Commitments.

 

“Company” shall have the meaning set forth in the preamble hereto.

 

“Consolidated Capital Expenditures” shall mean, for any period, to the extent
capitalized, the sum of all expenditures by the Company and its Subsidiaries on
a consolidated basis, in respect of the purchase or acquisition of any fixed or
capital assets, including, without limitation, obligations under Capital Leases,
determined in accordance with Generally Accepted Accounting Principles applied
on a consistent basis.

 

“Consolidated Current Liabilities” shall mean, on the date of determination, all
liabilities of the Company and its Subsidiaries, which would be classified as
current liabilities on a consolidated balance sheet of the Company and its
Subsidiaries, as determined in accordance with Generally Accepted Accounting
Principles applied on a consistent basis, provided that there shall be excluded
from the calculation of current liabilities, 80% of “Deferred Gross Profit
arising from SAB 104” as reflected on the most recent consolidated balance sheet
of the Company and its Subsidiaries delivered to the Lenders pursuant to the
terms of this Agreement.

 

“Consolidated EBITA” shall mean, for the Company and its Subsidiaries for any
period, Consolidated EBITDA for such period minus depreciation expenses for such
period, determined in accordance with Generally Accepted Accounting Principles
applied on a consistent basis. All of the foregoing categories shall be
calculated with respect to the Company and its Subsidiaries on a consolidated
basis and shall be calculated (without duplication) over the four fiscal
quarters ending on or most recently ended prior to the date of calculation
thereof. Notwithstanding anything to the contrary herein, for purposes of
determining compliance with the financial covenants set forth herein and in
determining whether an acquisition shall be a Permitted Acquisition only, but
not for purposes of calculating the Applicable Rate, Consolidated EBITA shall
include the EBITA of any entity acquired in a Permitted Acquisition, which shall
be calculated on a pro forma basis with respect to periods prior to consummation
of such Permitted Acquisition.

 

“Consolidated EBITDA” shall mean, for any Person for any period, the
Consolidated Net Income (Net Loss) of such Person and its Subsidiaries for such
period before provision for federal and state income taxes, minus the sum of (x)
Consolidated Interest Income and (y) all extraordinary gains, plus the sum,
without duplication, of (a) one-time non-cash charges related to (i) write-downs
of intangible assets (including the value of in-process research and development
related to a Permitted Acquisition) and (ii) to the extent included in
Consolidated Net Income before provision for federal and state income taxes,
write-downs of, or reserves for, deferred tax assets, (b) Consolidated Interest
Expense, (c) depreciation and amortization expenses, (d) non-cash non-recurring
charges incurred in connection with accounting for stock-based compensation
expense and changes to Statements of Financial Accounting Standards, all
determined in accordance with Generally Accepted Accounting Principles applied
on a consistent basis. All of the foregoing categories shall be calculated with
respect to such Person and its Subsidiaries on a consolidated basis and shall be
calculated (without duplication) over the four fiscal quarters ending on or most
recently ended prior to the date of calculation thereof. Notwithstanding
anything to the contrary herein, all gains associated with repurchases by the
Company of the outstanding Subordinated Notes shall be deemed extraordinary
gains for purposes of the calculation of Consolidated EBITDA.

 

“Consolidated EBITDAR” shall mean, for the Company and its Subsidiaries for any
period,

 

H-5

--------------------------------------------------------------------------------


 

Consolidated EBITDA plus rent expense, determined in accordance with Generally
Accepted Accounting Principles applied on a consistent basis. All of the
foregoing categories shall be calculated with respect to the Company and its
Subsidiaries on a consolidated basis and shall be calculated (without
duplication) over the four fiscal quarters ending on or most recently ended
prior to the date of calculation thereof.

 

“Consolidated Fixed Charge Coverage Ratio” shall mean, the ratio of (a) the sum
of (i) Consolidated EBITDAR minus (ii) Consolidated Net Unfunded Capital
Expenditures during the four fiscal quarters ending on or most recently ended
prior to the date of determination, minus (iii) income taxes paid to any
government or governmental instrumentality by the Company or any of its
Subsidiaries during the four fiscal quarters ending on or most recently ended
prior to the date of determination to (b) the sum of (i) Consolidated Interest
Expense plus (ii) rent expense for the four fiscal quarters ending on or most
recently ended prior to the date of determination, plus (iii) the aggregate
amount of all scheduled payments due during the next succeeding four fiscal
quarters on Indebtedness for borrowed money, including, without limitation,
Subordinated Debt, provided that Subordinated Debt shall be calculated net of
Domestic Cash and Marketables, but only if the result is a positive number,
minus (iv) an amount equal to 80% of all Revolving Credit Loans and Swingline
Loans at such time due to be repaid during the next succeeding four (4) fiscal
quarters.

 

“Consolidated Interest Expense” shall mean for any Person, on the date of
determination, the sum of all interest expense on Indebtedness of such Person
and its Subsidiaries, on a consolidated basis, during the four fiscal quarters
ending on or most recently ended prior to the date of calculation thereof, as
determined in accordance with Generally Accepted Accounting Principles applied
on a consistent basis, provided that, the calculation of Consolidated Interest
Expense shall include Consolidated Interest Income for all fiscal periods
through September 30, 2007 but not thereafter.

 

“Consolidated Interest Income” shall mean for any Person, on the date of
determination, the sum of all interest income of such Person and its
Subsidiaries, on a consolidated basis, during the four fiscal quarters ending on
or most recently ended prior to the date of calculation thereof, determined in
accordance with Generally Accepted Accounting Principles applied on a consistent
basis.

 

“Consolidated Net Income (Net Loss)” shall mean for any Person, for any period,
the net income (or net loss) of such Person and its Subsidiaries on a
consolidated basis for such period determined in accordance with Generally
Accepted Accounting Principles applied on a consistent basis.

 

“Consolidated Net Unfunded Capital Expenditures” shall mean, for the Company and
its Subsidiaries, Consolidated Unfunded Capital Expenditures less the net
proceeds, not in excess of $5,000,000, from the sale of fixed or capital assets
realized by the Company and its Subsidiaries on a consolidated basis during the
preceding four fiscal quarters.

 

“Consolidated Quick Assets” shall mean, on the date of determination, the sum of
all cash, Marketable Securities and accounts receivable of the Company and its
Subsidiaries, including, without limitation, Domestic Cash and Marketables,
which have not been assigned, transferred, restricted, sold or are subject to
any Lien, except Liens in favor of the Administrative Agent for the benefit of
the Lenders in accordance with this Agreement, all as calculated on a
consolidated basis in accordance with Generally Accepted Accounting Principles
applied on a consistent ‘basis.

 

“Consolidated Quick Ratio” shall mean, on the date of determination, the ratio
of (a) Consolidated Quick Assets to (b) the sum, without duplication, of (i)
Consolidated Current Liabilities, and (ii) 75% of the Aggregate Outstandings. In
addition, for purposes of calculating the Consolidated

 

H-6

--------------------------------------------------------------------------------


 

Quick Ratio, if, as of the date of determination, Consolidated EBITA on a
rolling four-quarters basis is less than $20,000,000, then accounts receivable
of the Company and its Subsidiaries on a consolidated basis shall be excluded
from Consolidated Quick Assets to the extent such accounts receivable exceed 50%
of Consolidated Quick Assets.

 

“Consolidated Senior Funded Debt” shall mean, on the date of determination, the
sum of all Indebtedness for borrowed money of the Company and its Subsidiaries
(including, without limitation, the current portion of Subordinated Indebtedness
net of Domestic Cash and Marketables, if a positive number), determined on a
consolidated basis and including the current portion thereof and the Aggregate
Letters of Credit Outstanding, but excluding the long term portion of the
Existing Mortgage Debt and the long-term portion of Subordinated Indebtedness,
all as determined in accordance with Generally Accepted Accounting Principles
applied on a consistent basis.

 

“Consolidated Total Assets” shall mean, at any time, the total assets of the
Company and its Subsidiaries, as would be set forth or reflected on a
consolidated balance sheet of the Company and its Subsidiaries, prepared in
accordance with Generally Accepted Accounting Principles applied on a consistent
basis.

 

“Consolidated Total Revenues” shall mean, at any time, the total revenues of the
Company and its Subsidiaries, as would be set forth or reflected on a
consolidated balance sheet of the Company and its Subsidiaries, prepared in
accordance with Generally Accepted Accounting Principles applied on a consistent
basis.

 

“Consolidated Unfunded Capital Expenditures” shall mean those Consolidated
Capital Expenditures of the Company and its Subsidiaries not funded by
Indebtedness; provided that, for purposes of this definition only,
“Indebtedness” shall not include Indebtedness arising under this Agreement.

 

“Default” shall mean any condition or event which upon notice, lapse of time or
both would constitute an Event of Default.

 

“Determination Date” shall have the meaning specified in Section 4.03 hereof.

 

“Dollar” and the symbol “$” shall mean lawful currency of the United States of
America.

 

“Dollar Equivalent Amount” shall mean, (a) in relation to any amount denominated
in Dollars, the amount thereof at such time, and (b) in relation to any amount
denominated in any Applicable Currency other than Dollars, the amount in Dollars
which such amount would equal when converted at the Exchange Rate then in
effect.

 

“Domestic Cash and Marketables” shall mean the aggregate Dollar value of any
cash, cash equivalents and Marketable Securities of the Company and its Domestic
Subsidiaries maintained at, or held by, any financial institution located in the
United States of America.

 

“Domestic Subsidiary” shall mean any Subsidiary of the Company organized under
the laws of any state of the United States of America.

 

“Eligible Investments” shall mean (a) direct obligations of the United States of
America or any governmental agency thereof which are fully guaranteed or insured
by the United States of America;

 

H-7

--------------------------------------------------------------------------------


 

(b) Dollar denominated certificates of time deposit issued by any bank organized
and existing under the laws of the United States or any state thereof and having
aggregate capital and surplus in excess of $500,000,000 or by any Lender; (c)
money market mutual funds having assets in excess of $2,000,000,000; (d) money
market mutual funds having assets in excess of $500,000,000 managed by a Lender
or an Affiliate of a Lender; (e) commercial paper rated not less than P-1 or A-1
or their equivalent by Moody’s Investors Service, Inc. or Standard & Poor’s
Ratings Group, respectively; (f) tax exempt securities of a U.S. issuer rated A
or better by Standard & Poor’s Ratings Group or rated A-2 or better by Moody’s
Investors Service, Inc.; (g) cash, including, without limitation, Domestic Cash
and Marketables; (h) asset-backed securities, mortgage-backed securities and
auction-rate securities rated AAA (or its equivalent) by Standard & Poor’s
Ratings Group or Moody’s Investors Service, Inc.; (i) bonds issued by
corporations organized under the laws of any state of the United States rated A
(or its equivalent) or better by Standard & Poor’s Ratings Group or Moody’s
Investors Service, Inc.; and (j) short-term investments by any Non-Domestic
Subsidiary made in the ordinary course of its business and in accordance with
the Company’s guidelines and procedures provided that the aggregate amount of
such investments by the Non-Domestic Subsidiaries shall not exceed the lesser of
(1) $25,000,000 or (2) fifty percent (50%) of the aggregate amount of Eligible
Investments.

 

 “EMU Legislation” shall mean legislative measures of the European Council for
the introduction of, changeover to or operation of a single or unified European
currency.

 

“Environmental Law” shall mean any applicable law, ordinance, rule, regulation,
or policy having the force of law of any Governmental Authority relating to
pollution or protection of the environment or to the use, handling,
transportation, treatment, storage, disposal, release or discharge of Hazardous
Materials, including, without limitation, the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended (42 U.S.C. Sections
9601, et seq.), the Hazardous Materials Transportation Act, as amended (49
U.S.C. Sections 1801, et seq.), the Resource Conservation and Recovery Act, as
amended (42 U.S.C. Sections 6901, et seq.) and the rules and regulations
promulgated pursuant thereto.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

 

“ERISA Affiliate” shall mean each person (as defined in Section 3(9) of ERISA)
which together with the Company or any Affiliate of the Company would be deemed
to be a member of the same “controlled group” within the meaning of Section
414(b), (c), (m) or (o) of the Code.

 

“Euro” shall mean the single currency of Participating Member States.

 

“Eurocurrency Base Rate” shall mean, for any Interest Period with respect to a
Eurocurrency Loan, the rate of interest determined by the Administrative Agent
as the rate for deposits in the Applicable Currency for a period equal to such
Interest Period which appears on Telerate Page 3740 or 3750 as of 11:00 a.m.
(London time) on the day which is two Business Days prior to the commencement of
such Interest Period. (For purposes hereof, “Telerate Page 3740 or 3750” means
the display designated as “3740” or “3750” by Bridge Information Systems, Inc.
(formerly known as Dow Jones Market Service) or any replacement page thereof.) 
If the Administrative Agent is unable to obtain any quotation as provided above,
the Eurocurrency Base Rate shall be the rate of interest per annum determined by
the Administrative Agent to be the rate at which deposits in the Applicable
Currency in the approximate amount of the amount of the Eurocurrency Loan to be
made or continued as, or converted into, a Eurocurrency Loan and having a
maturity comparable to such Interest Period would be offered by four

 

H-8

--------------------------------------------------------------------------------


 

major banks selected by the Administrative Agent in the London interbank market
at their request at approximately 11:00 a.m. (London time) two Business Days
prior to the commencement of such Interest Period. The principal London office
of each of the four major banks will be requested to provide a quotation of its
Applicable Currency deposit offered rate. If at least two such quotations are
provided, the Eurocurrency Base Rate for that date will be the arithmetic mean
of the quotations. If fewer than two quotations are provided as requested, it
will be deemed that the Eurocurrency Base Rate cannot be determined.

 

“Eurocurrency Loans” shall mean Loans at such time as they are made and/or being
maintained at a rate of interest based upon Reserve Adjusted Eurocurrency Rate.

 

“Eurocurrency Reserve Requirement” shall mean a fraction (expressed as a
decimal), the numerator of which is the number one and the denominator of which
is the number one minus the aggregate (without duplication) of the rates
(expressed as a decimal) of reserve requirements in effect on such day
(including, without limitation, basic, supplemental, marginal and emergency
reserves, under any regulations of the Board of Governors of the Federal Reserve
System or any other governmental authority having jurisdiction with respect
thereto) as from time to time in effect, dealing with reserve requirements
prescribed for eurocurrency funding (currently referred to as “eurocurrency
liabilities” in Regulation D) maintained by any Lender.

 

“Eurocurrency Sublimit” shall mean $25,000,000.

 

“Event of Default” shall have the meaning set forth in Article VIII hereof.

 

“Exchange Rate” shall mean, with respect to any currency (the “first currency”)
on any date, the rate at which such currency may be exchanged into another
currency (the “second currency”), as set forth on such date on the relevant
Reuters currency page at or about 11:00 a.m. London time on such date. In the
event that such rate does not appear on any Reuters currency page, the “Exchange
Rate” shall be determined by reference to such other publicly available service
for displaying exchange rates as may be agreed upon by the Administrative Agent
and the Company or, in the absence of such agreement, such “Exchange Rate” shall
instead be the Administrative Agent’s spot rate of exchange in the interbank
market where its foreign currency exchange operations in respect of such first
currency are then being conducted, at or about 10:00 a.m., local time, at such
date for the purchase of the second currency with such first currency, for
delivery two Business Days later provided, that if at the time of any such
determination, no such spot rate can reasonably be quoted, the Administrative
Agent may use any reasonable method as it deems applicable to determine such
rate, and such determination shall be conclusive absent manifest error (without
prejudice to the determination of the reasonableness of such method).

 

“Existing Guarantors” shall mean Veeco Compound Semiconductor Inc., Veeco
Process Equipment Inc. (formerly known as Veeco Ion Beam Equipment Inc.,
successor by merger to Veeco Slider Process Equipment Inc.) and Veeco Metrology
Inc. (formerly Veeco Tuscon Inc. and successor-by-merger to Veeco Metrology,
LLC).

 

“Existing Indebtedness” shall mean all Indebtedness and other obligations of the
Company arising pursuant to the Prior Credit Agreement.

 

“Existing Mortgage Debt” shall mean Indebtedness secured by real property, as
described on Schedule 1.01(b) hereto.

 

H-9

--------------------------------------------------------------------------------


 

“Federal Funds Rate” shall mean, for any day, the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal fund brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day which is a Business Day, the average of the quotations for
the day of such transactions received by the Administrative Agent from three
Federal fund brokers of recognized standing selected by the Administrative
Agent.

 

“First-Tier Subsidiary” shall mean, with respect to any Person, a Subsidiary of
such Person that is directly owned by such Person.

 

“Foreign Pledge Agreements” shall mean such pledge agreements or other
documents, as may be required in order to grant to the Administrative Agent (for
the benefit of the Lenders) a security interest in 65% of the issued and
outstanding shares of stock or other ownership interest of any Material
Non-Domestic Subsidiary.

 

“Generally Accepted Accounting Principles” shall mean those generally accepted
accounting principles in the United States of America, as in effect from time to
time.

 

“Governmental Authority” shall mean any nation or government, any state,
province, city or municipal entity or other political subdivision thereof, and
any governmental, executive, legislative, judicial, administrative or regulatory
agency, department, authority, instrumentality, commission, board or similar
body, whether federal, state, provincial, territorial, local or foreign.

 

“Guarantors” shall mean, collectively, those Material Domestic Subsidiaries set
forth on Schedule 1.01(a) hereto and each other Material Domestic Subsidiary
which, from time to time hereafter, is required to execute a Guaranty or an
amendment thereto in accordance with Section 6.12 hereof, provided such
Subsidiary’s status as a Guarantor shall be effective as of the date of such
execution.

 

“Guaranty” shall mean the Guaranty, dated as of the Prior Closing Date, by the
Existing Guarantors in favor of the Administrative Agent and the Lenders, as
reaffirmed and amended as of the Closing Date to, among other things, add the
New Guarantors as guarantors thereunder, as such Guaranty may be further amended
to add any Material Domestic Subsidiary required to become a guarantor
thereunder pursuant to Section 6.12 hereof or to release any Guarantor which
subsequently becomes a Non-Material Subsidiary, as such Guaranty may hereafter
be amended, restated, supplemented or otherwise modified from time to time.

 

“Hazardous Materials” shall mean any explosives, radioactive materials, or other
materials, wastes, substances, or chemicals regulated as toxic or hazardous or
as a pollutant, contaminant or waste under any applicable Environmental Law.

 

“Hedging Agreement” shall mean any interest rate swap, collar, cap, floor,
option or forward rate agreement or other agreement regarding the hedging of
interest rate risk exposure executed in connection with hedging the interest
rate exposure of the Company and any confirming letter executed pursuant to such
agreement, all as amended, supplemented, restated or otherwise modified from
time to time.

 

“Indebtedness” shall mean, without duplication, as to any Person, (a)
indebtedness for borrowed money; (b) indebtedness for the deferred purchase
price of property or services; (c) indebtedness evidenced by bonds, debentures,
notes or other similar instruments; (d) obligations and liabilities secured

 

H-10

--------------------------------------------------------------------------------


 

by a Lien upon property owned by such Person, whether or not owing by such
Person and even though such Person has not assumed or become liable for the
payment thereof; (e) obligations or liabilities created or arising under any
conditional sales contract or other title retention agreement with respect to
property used and/or acquired by such Person; (f) the capitalized portion of
obligations of such Person as lessee under Capital Leases; (g) net liabilities
of such Person under Hedging Agreements and foreign currency exchange
agreements, as calculated in accordance with accepted practice; (h) all
obligations, contingent or otherwise of such Person as an account party or
applicant in respect of letters of credit created for the account or upon the
application of such Person; and (i) obligations and liabilities of the types
described in clause (a) through (h) above, directly or indirectly, guaranteed by
such Person.

 

“Indentures” shall mean, collectively, the Indenture, dated December 21, 2001
and the First Supplemental Indenture dated April 20, 2007, in each case by and
between the Company and the trustee named therein providing for issuance of the
Subordinated Notes.

 

“Interest Payment Date” shall mean (a) as to any Prime Rate Loan, the last day
of each calendar month during the term hereof and the date on which such Prime
Rate Loan is converted to a Eurocurrency Loan; (b) as to any Eurocurrency Loan,
the last day of the Interest Period applicable thereto and, if such Interest
Period exceeds three months, the date that falls three months after the
beginning of such Interest Period; and (c) as to any Loan, the date such Loan is
paid in full or in part, to the extent of such payment.

 

“Interest Period” shall mean with respect to any Eurocurrency Loan:

 

(a)           initially, the period commencing on the date such Eurocurrency
Loan is made and ending one, two, three or six months thereafter, as selected by
the Company in its notice of borrowing or in its notice of conversion from a
Prime Rate Loan, in each case in accordance with the terms of Articles II and
III hereof; and

 

(b)           thereafter, each period commencing on the last day of the next
preceding Interest Period applicable to such Eurocurrency Loan and ending one,
two, three or six months thereafter, as selected by the Company by irrevocable
written notice to the Administrative Agent not later than the Applicable
Offshore Time, four Business Days prior to the last day of the then current
Interest Period with respect to a Eurocurrency Loan which is denominated in an
Approved Currency other than Dollars, or 11:00 a.m. (New York, New York time)
three Business Days prior to the last day of the then current Interest Period
with respect to a Eurocurrency Loan which is denominated in Dollars, and the
Administrative Agent shall promptly notify each of the Lenders of such notice;
provided, however, that all of the foregoing provisions relating to Interest
Periods are subject to the following:

 

(i)            if any Interest Period would otherwise end on a day which is not
a Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;

 

(ii)           if the Company shall fail to give notice as provided in clause
(b) above, the Company shall be deemed to have requested conversion of the
affected Eurocurrency Loan to a Prime Rate Loan on the last day of the then
current Interest Period with respect thereto;

 

(iii)          any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and

 

H-11

--------------------------------------------------------------------------------


 

(iv)          no more than ten (10) Interest Periods may exist at any one time.

 

“Issuing Lender” shall mean the Person which is the Administrative Agent, in its
capacity as the issuer of Letters of Credit hereunder or its successor Issuing
Lender permitted pursuant to Section 2.03(e) hereof. The Issuing Lender may, in
its discretion, arrange for one or more Letters of Credit to be issued by
Affiliates of the Issuing Lender, in which case the term “Issuing Lenders” shall
include any such Affiliate with respect to Letters of Credit issued by such
Affiliate.

 

“Lead Arranger” shall mean HSBC Bank USA, National Association.

 

“Lenders” shall have the meaning set forth in the preamble hereto and shall
include the Swingline Lender and the Issuing Lender.

 

“Lending Office” shall mean, for each Lender, the office specified under such
Lender’s name on the signature pages hereof with respect to each Type of Loan,
or such other office as such Lender may designate in writing from time to time
to the Company and the Administrative Agent with respect to such Type of Loan.

 

“Letter of Credit” shall mean any commercial or standby letter of credit issued
by the Issuing Lender for the account of the Company pursuant to the terms of
this Agreement.

 

“Letter of Credit Agreement” shall mean the Issuing Lender’s applicable form of
Application for Letter of Credit, as in effect at the time that a request is
made for a Letter of Credit. If there are any conflicts between the provisions
of any Letter of Credit Agreement and this Agreement, the provisions of this
Agreement shall govern.

 

“Lien” shall mean any mortgage, pledge, security interest, hypothecation,
assignment, deposit arrangement, encumbrance, or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, any conditional sale or other title retention
agreement, any Capital Lease and any financing lease having substantially the
same economic effect as any of the foregoing).

 

“Loans” shall mean, collectively, the Revolving Credit Loans and the Swingline
Loans.

 

“Loan Documents” shall mean, collectively, this Agreement, the Notes, the
Guaranties, the Security Agreement, the Hedging Agreements (but only to the
extent that such Hedging Agreements are between the Company and a Lender and
relate to the Company’s hedging of interest rate exposure under this Agreement),
the Pledge Agreements, and each other agreement executed in connection with the
transactions contemplated hereby or thereby, as each of the same may hereafter
be amended, restated, supplemented or otherwise modified from time to time.

 

“Marketable Securities” shall mean those securities described in the definition
of “Eligible Investments”, that are classified as current assets, as would be
set forth or reflected on a consolidated balance sheet of the Company and its
Subsidiaries, prepared in accordance with Generally Accepted Accounting
Principles applied on a consistent basis, provided that, for purposes of
determining Consolidated Quick Assets, those securities described in clause (j)
of the definition of “Eligible Investments” shall not exceed 20% of the
aggregate amount of Marketable Securities, at any time.

 

H-12

--------------------------------------------------------------------------------


 

“Material Adverse Effect” shall mean a material adverse effect upon (a) the
business, operations, property or condition (financial or otherwise) of the
Company and its Subsidiaries taken as a whole or (b) the ability of the Company
or any Guarantor to perform in any material respect any obligations under any
Loan Document to which it is a party.

 

“Material Domestic Subsidiary” shall mean a Material Subsidiary which is a
Domestic Subsidiary.

 

“Material Non-Domestic Subsidiary” shall mean a Material Subsidiary which is a
Non-Domestic Subsidiary.

 

“Material Subsidiary” shall mean any (a) Domestic Subsidiary of the Company
which has assets constituting at least five percent (5%) of Consolidated Total
Assets or has revenues consisting of at least five percent (5%) of Consolidated
Total Revenues, or (b) Non-Domestic Subsidiary of the Company which has assets
constituting at least ten percent (10%) of Consolidated Total Assets or has
revenues consisting of at least ten percent (10%) of Consolidated Total
Revenues, each as reflected on the most recent financial statements delivered
pursuant to Section 6.03(a) or (b) hereof.

 

“Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such term
is defined in Section 4001(a)(3) of ERISA), which is covered by Title IV of
ERISA.

 

“New Guarantors” shall mean Veeco APAC Inc. and Veeco Corporate LLC.

 

“Non-Domestic Subsidiary” shall mean any Subsidiary of the Company which is not
a Domestic Subsidiary.

 

“Non-Material Domestic Subsidiary” shall mean any Non-Material Subsidiary which
is a Domestic Subsidiary.

 

“Non-Material Subsidiary” shall mean any Subsidiary of the Company which is not
a Material Subsidiary.

 

“Non-Excluded Taxes” shall have the meaning set forth in Section 3.10(a) hereof.

 

“Notes” shall mean, collectively, the Revolving Credit Notes and the Swingline
Note.

 

“Obligations” shall mean all obligations, liabilities and indebtedness of the
Company and any of its Subsidiaries to the Lenders, the Issuing Lender and the
Administrative Agent, whether now existing or hereafter created, absolute or
contingent, direct or indirect, due or not, whether created directly or acquired
by assignment or otherwise, arising under this Agreement, the Notes or any other
Loan Document including, without limitation, all obligations, liabilities and
indebtedness of the Company with respect to the principal of and interest on the
Loans (including any interest that accrues after the filing of any petition in
bankruptcy or the commencement of any insolvency, reorganization or like
proceeding relating to the Company, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding), reimbursement of Letters
of Credit, obligations under any Hedging Agreement relating to the Indebtedness
of the Company arising under this Agreement, and all fees, costs, expenses and
indemnity obligations of the Company and any of its Subsidiaries hereunder or
under any other Loan Document (including all fees and expenses of the
Administrative Agent and any Lender incurred pursuant to this Agreement or any
other Loan Document).

 

H-13

--------------------------------------------------------------------------------


 

“Participant” shall have the meaning set forth in Section 10.05(b) hereof.

 

“Participating Member States” shall mean each country which from time to time
becomes a Participating Member State as described in EMU Legislation.

 

“Payment Office” shall mean (a) in the case of payments in Dollars, the
Administrative Agent’s office located at 534 Broad Hollow Road, Melville, New
York 11747 or such other office as the Administrative Agent may designate from
time to time in writing and (b) in the case of payments in any Approved Currency
other than Dollars, such address as the Administrative Agent may, from time to
time, specify.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.

 

“Permitted Acquisition” shall mean any acquisition (whether by merger or
otherwise) by the Company or any Subsidiary of the Company of more than 50% of
the outstanding capital stock, membership interests, partnership interests or
other similar ownership interests of a Person which is engaged in a line of
business similar to the business (or reasonable extensions thereof) of the
Company or such Subsidiary or the purchase of all or substantially all of the
assets owned by such Person or the purchase of a division, business unit or
product line of a Person; provided (a) the Administrative Agent shall have
received, within ten (10) Business Days of the closing of such Permitted
Acquisition, (i) with respect to a Person which constitutes a Material Domestic
Subsidiary, to the extent not previously received, duly executed amendments with
respect to the Guaranty and the Security Agreement, pursuant to which such
Subsidiary becomes a “Guarantor” and “Grantor” under the Guaranty and the
Security Agreement, respectively, and (ii) with respect to a Person which
constitutes a Material Non-Domestic Subsidiary, to the extent not previously
received, a duly executed Pledge Agreement by the parent of such Material
Non-Domestic Subsidiary, to the extent such documents are required to be
delivered pursuant to Section 6.12 hereof; (b) the Administrative Agent shall
have received evidence reasonably satisfactory to it that the shares or other
interests in the Person, or the assets of the Person, which is the subject of
the Permitted Acquisition are, or will be promptly following the closing of such
Permitted Acquisition, free and clear of all Liens, except Permitted Liens,
including, without limitation, with respect to the acquisition of shares or
other equity interests, free of any restrictions on transfer other than
restrictions applicable to the sale of securities under federal and state
securities laws and regulations generally; (c) the Administrative Agent shall
have received (i) within ten (10) Business Days following the closing of such
Permitted Acquisition, if the Permitted Acquisition Purchase Price is less than
$15,000,000, and (ii) not less than five (5) Business Days preceding the closing
of such Permitted Acquisition, if the Permitted Acquisition Purchase Price is
greater than or equal to $15,000,000, the documentation governing the proposed
acquisition, including, without limitation, the purchase agreement with respect
thereto, together with such other additional documentation or information with
respect to the proposed acquisition as the Administrative Agent may reasonably
require; (d) no Default or Event of Default shall have occurred and be
continuing immediately prior to or would occur after giving effect to the
acquisition on a pro forma basis and the Administrative Agent shall have
received projections and pro forma financial statements showing that no Default
or Event of Default shall have occurred after giving effect to such acquisition;
(e) the acquisition has either (i) been approved by the Board of Directors or
other governing body of the Person which is the subject of the acquisition or
(ii) been recommended for approval by the Board of Directors or other governing
body of such Person to the shareholders or other members of such Person and
subsequently approved by the shareholders or such members if shareholder or such
member approval is required under applicable law or the by-laws, certificate of
incorporation or other governing

 

H-14

--------------------------------------------------------------------------------


 

instruments of such Person; (f) prior to the closing of any such acquisition,
the Company shall have delivered evidence to the Administrative Agent (with
sufficient copies for each of the Lenders)  that, on a pro forma basis, (i) the
Company will be in compliance with the financial condition covenants of Section
7.13 hereof upon completion of such acquisition and (ii) the ratio of
Consolidated Senior Funded Debt to Consolidated EBITA will not exceed 3.00:1.00
upon completion of such acquisition; (g) in the case of an acquisition of a
Non-Domestic Subsidiary, the business to be acquired shall be acquired by the
Company, a Guarantor or a Material Non-Domestic Subsidiary; (h) the aggregate
Permitted Acquisition Purchase Price (excluding consideration consisting of the
Company’s common stock) paid in connection with all Permitted Acquisitions,
collectively, during each rolling twelve (12) month period shall not exceed an
amount equal to the product of three (3) times Consolidated EBITA for the
trailing four fiscal quarters, provided, that, the Permitted Acquisition
Purchase Price for any single Permitted Acquisition shall not exceed $20,000,000
if the business which is the subject of such Permitted Acquisition has a
negative Consolidated EBITDA or if Consolidated EBITDA cannot be reasonably
determined by the Company or such Person; and (i) the Company and its
Subsidiaries shall not close more than four (4) Permitted Acquisitions in any
rolling twelve (12) month period.

 

“Permitted Acquisition Purchase Price” shall mean, with respect to any Permitted
Acquisition, collectively, without duplication, (a) all cash paid by the Company
or any of its Subsidiaries in connection with such Permitted Acquisition,
including transaction costs, fees and other expenses incurred by the Company or
such Subsidiary in connection with such Permitted Acquisition, (b) all
Indebtedness created, and all Indebtedness assumed, by the Company or any of its
Subsidiaries in connection with such Permitted Acquisition, including, without
limitation, the maximum amount of any purchase price to be paid pursuant to any
“earn out” provision contained in the applicable purchase agreements related to
such Permitted Acquisition, (c) the value of all capital stock issued by the
Company or any of its Subsidiaries in connection with such Permitted
Acquisition, and (d) the deferred portion of the purchase price or any other
costs paid by the Company or any of its Subsidiaries in connection with such
Permitted Acquisition, including, but not limited to, consulting agreements and
non-compete agreements. For purposes of this definition, if any “earn out”
provision in any purchase agreement for any Permitted Acquisition does not
provide for a maximum payment, the amount to be calculated pursuant to
subsection (b) of this definition with respect to the maximum amount of any
purchase price to be paid pursuant to any “earn out” provision, shall be
determined by the Administrative Agent, on a reasonable basis, on the basis of
the projections provided to the Administrative Agent.

 

“Permitted Equity Investment” shall mean any acquisition (other than a Permitted
Acquisition) by the Company or any Subsidiary of the Company of the capital
stock, membership interests, partnership interests or other similar interests of
a Person, including any investment in a joint venture, provided that such
acquisition does not result in the Company or such Subsidiary having the right
to vote a majority of the outstanding capital stock or other ownership interests
of such Person.

 

“Permitted Equity Investment Costs” shall mean, as of any date of determination,
the aggregate amount of cash and other property invested by the Company or any
Subsidiary in a Person, and/or loans made by the Company or any Subsidiary to
such Person, in connection with all Permitted Equity Investments; provided,
however, that the value of any property so invested by the Company or any
Subsidiary shall be equal to the fair market value of such property as of the
date of such investment and such value shall not be adjusted to give effect to
the loss in value of any Permitted Equity Investment.

 

“Permitted Liens” shall mean the Liens specified in clauses (a) through (o) of
Section 7.02 hereof.

 

H-15

--------------------------------------------------------------------------------


 

“Person” shall mean any natural person, corporation, limited liability company,
limited liability partnership, business trust, joint venture, association,
company, partnership, unincorporated trade or business enterprise or
Governmental Authority.

 

“Plan” shall mean any Multiemployer Plan or Single-Employer Plan, defined in and
subject to Section 4001 of ERISA, which covers, or at any time during the five
calendar years preceding the date of this Agreement covered, employees of the
Company, any Guarantor or an ERISA Affiliate on account of such employees’
employment by the Company, any Guarantor or an ERISA Affiliate, provided that
such term shall not include any Plan terminated prior to the date hereof and
with respect to which the Company, such Guarantor or such ERISA Affiliate could
not incur any material liability with respect thereto.

 

“Pledge Agreements” shall mean, collectively, (a) the Pledge Agreement, dated as
of the Prior Closing Date, between the Company and the Administrative Agent, as
amended and reaffirmed as of the Closing Date, (b) the Pledge Agreement, dated
as of the Closing Date, between Veeco Metrology and the Administrative Agent,
(c) with respect to the Company, the Pledge Agreement in the form attached
hereto as Exhibit E-1, to be executed and delivered by the Company, from time to
time, as required pursuant to Section 6.12 hereof, (d) with respect to any
Domestic Subsidiary, as applicable, the Pledge Agreement in the form attached
hereto as Exhibit E-2, to be executed and delivered by any Domestic Subsidiary
which is the direct holder of capital stock of any Material Non-Domestic
Subsidiary, who is required to execute the same pursuant to Section 6.12 hereof,
and (e) the Foreign Pledge Agreements, as each of the same may hereafter be
amended, restated, supplemented or otherwise modified, from time to time.

 

“Prime Rate” shall mean the rate per annum announced by the Person which is the
Administrative Agent from time to time as its prime rate in effect at its
principal office, each change in the Prime Rate shall be effective on the date
such change is announced to become effective without notice or demand of any
kind. The Prime Rate is a reference rate and does not necessarily represent the
lowest or best rate charged by the Person which is the Administrative Agent to
any customer.

 

“Prime Rate Loan” shall mean Loans at such time as they are being made and/or
maintained at a rate of interest based upon the Prime Rate.

 

“Prior Credit Agreement” has the meaning set forth in the recitals hereto.

 

“Prior Closing Date” shall mean March 15, 2005.

 

“Purchasing Lender” shall have the meaning set forth in Section 10.05(c) hereof.

 

“Register” shall have the meaning set forth in Section 10.05(d) hereof.

 

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System as the same may be amended or supplemented from time to time.

 

“Relevant Exchange Rate” shall mean, with respect to any Eurocurrency Loan
denominated in any Approved Currency other than Dollars, the Exchange Rate for
the purchase of Dollars with such Approved Currency in effect on the date which
is two Business Days prior to the later of (a) the date on which such Loan was
first made, or (b) the date on which such Loan was continued, if applicable,
pursuant to the terms of this Agreement.

 

H-16

--------------------------------------------------------------------------------


 

“Reportable Event” shall mean an event described in Section 4043(c) of ERISA
with respect to a Plan as to which the 30 day notice requirement has not been
waived by the PBGC.

 

“Required Lenders” shall mean Lenders owed at least 51% of the sum of the
aggregate unpaid principal amount of the Revolving Credit Loans or, if no
Revolving Credit Loans are outstanding, Lenders having at least 51% of the Total
Commitment.

 

“Reserve Adjusted Eurocurrency Rate” shall mean, with respect to the Interest
Period for each Eurocurrency Loan, the rate per annum (rounded upwards to the
next higher 1/16th of one percent) equal to the following:

 

Eurocurrency Base Rate

1.00 - Eurocurrency Reserve Requirement

 

“Revolving Credit Commitment” shall mean, with respect to each Lender at any
time, the obligation of such Lender to make Revolving Credit Loans to the
Company and to acquire participations in Letters of Credit in an aggregate
amount not to exceed (i) with respect to a Lender party to this Agreement on the
Closing Date, the amount set forth opposite such Lender’s name on the signature
pages hereof under the caption Revolving Credit Commitment, as such amounts may
be reduced or increased in accordance with the terms of this Agreement or in any
Assignment and Acceptance Agreement executed by such Lender or, (ii) with
respect to an Additional Lender, in an aggregate amount not to exceed the amount
set forth in the Assignment and Acceptance Agreement pursuant to which such
Additional Lender became a Lender, in each case, as such amounts may be reduced
or increased in accordance with any Assignment and Acceptance Agreement executed
by such Additional Lender.

 

“Revolving Credit Commitment Period” shall mean the period from and including
the Closing Date to, but not including, the Revolving Credit Commitment
Termination Date or such earlier date as the Revolving Credit Commitments shall
terminate as provided herein.

 

“Revolving Credit Commitment Termination Date” shall mean March 31, 2012.

 

“Revolving Credit Loans” shall have the meaning set forth in Section 2.01(a)
hereof.

 

“Revolving Credit Notes” shall have the meaning set forth in Section 2.02
hereof.

 

“Security Agreement” shall mean the Security Agreement, dated as of the Prior
Closing Date, among the Company, the Existing Guarantors and the Administrative
Agent, as reaffirmed and amended as of the Closing Date, to, among other things,
add the New Guarantors as grantors thereunder, as such Security Agreement may be
further amended to add any Material Domestic Subsidiary required to become a
grantor thereunder pursuant to Section 6.12 hereof, as the same may hereafter be
further amended, restated, supplemented or otherwise modified from time to time.

 

“Single-Employer Plan” shall mean a Plan that is a “single-employer plan” (as
such term is defined in Section 4001(a)(15) of ERISA), which is covered by Title
IV of ERISA.

 

“Solvent” shall mean with respect to any Person as of the date of determination
thereof that (a) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount of all “liabilities of
such Person, contingent or otherwise,” as of such date, as such quoted terms are
determined in accordance with applicable federal and state laws governing
determinations of the

 

H-17

--------------------------------------------------------------------------------


 

insolvency of debtors, (b) the present fair saleable value of the assets of such
Person will, as of such date, be greater than the amount that will be required
on its debts as such debts become absolute and matured, (c) such Person will not
have, as of such date, an unreasonably small amount of capital with which to
conduct its business, and (d) such Person will be able to pay its debts as they
mature, in each case after giving effect to any right of indemnification and
contribution of such Person from or to any Affiliate.

 

“Standby LC Disbursement” shall mean a payment made by the Issuing Lender
pursuant to a Standby Letter of Credit.

 

“Standby LC Exposure” shall mean, at any time, the sum of (a) the aggregate
undrawn amount of all outstanding Standby Letters of Credit at such time, and
(b) the aggregate amount of all Standby LC Disbursements that have not yet been
reimbursed by or on behalf of the Company at such time.

 

“Standby LC Margin” shall mean the percentage indicated as the “Eurocurrency
Margin” with respect to Eurocurrency Loans as set forth and determined in
accordance with the definition of “Applicable Rate”.

 

“Standby Letter of Credit” shall mean any letter of credit issued to support an
obligation of a Person and which may be drawn on only upon the failure of such
Person to perform such obligation or other contingency.

 

“Subordinated Debt” or “Subordinated Indebtedness” shall mean all debt which is
subordinated in right of payment to the prior final payment in full of the
obligations of the Company and/or of its Subsidiaries to the Lenders hereunder
and under any other Loan Document on subordination terms satisfactory to and
approved in writing by the Required Lenders (not to be unreasonably withheld or
delayed).

 

“Subordinated Notes” shall mean up to $145,000,000 of 4-1/8% Convertible
Subordinated Notes due 2008 and/or 4-1/8% Convertible Subordinated Notes due
2012, collectively, each issued by the Company as described in the Indentures.

 

“Subsidiary” shall mean, with respect to any Person, any corporation,
association or other business entity 50% or more of the voting stock or other
ownership interests (including, without limitation, membership interests in a
limited liability company) of which is, at the time, owned or controlled,
directly or indirectly, by such Person or one or more of its Subsidiaries or a
combination thereof.

 

“Swingline Commitment” shall mean the obligation of the Swingline Lender to make
Swingline Loans to the Company in an aggregate amount not to exceed $5,000,000
at any time outstanding.

 

“Swingline Lender” shall mean the Person which is the Administrative Agent, in
its capacity as lender of Swingline Loans.

 

“Swingline Loan” shall have the meaning set forth in Section 2.04(a) hereof.

 

“Swingline Note” shall have the meaning set forth in Section 2.04(e) hereof.

 

“Total Commitment” shall mean, at any time, the aggregate of the Revolving
Credit Commitments in effect at such time which shall be $100,000,000.

 

H-18

--------------------------------------------------------------------------------


 

“TurboDisc Investigation” shall mean the investigation by the Company, its
counsel and other agents, into improper accounting procedures at its TurboDisc
business unit.

 

“Type” shall mean as to any Loan its status as a Prime Rate Loan or a
Eurocurrency Loan.

 

“UCP” shall mean the International Chamber of Commerce Uniform Customs and
Practice for Documentary Credits, 1993 Revision, ICC Publication No. 500 or any
successor publication thereof.

 

“Unfunded Current Liability” of any Plan shall mean the amount, if any, by which
the present value of the accrued benefits under such Plan as of the close of its
most recent plan year exceeds the fair market value of the assets allocable
thereto, determined in accordance with Section 412 of the Code.

 

“Unused Fee” shall have the meaning specified in Section 3.04(a) hereof.

 

SECTION 1.02.          Terms Generally.  The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, pronouns stated in the masculine, feminine or neuter
gender shall include the masculine, feminine and the neuter. Except as otherwise
herein specifically provided, each accounting term used herein shall have the
meaning given to it under Generally Accepted Accounting Principles. The term
“including” shall not be limited or exclusive, unless specifically indicated to
the contrary. The word “will” shall be construed to have the same meaning in
effect as the word “shall”. The words “herein”, “hereof” and “hereunder” and
other words of similar import refer to this Agreement as a whole, including the
exhibits and schedules hereto and any amendments thereof, all of which are by
this reference incorporated into this Agreement.

 

SECTION 1.03.          Currency Equivalents Generally.  Except to the extent
expressly provided otherwise herein (including for purposes of any denomination
of any Eurocurrency Loan not denominated in Dollars into a Loan in Dollars but
not for purposes of the preparation of any financial statements delivered
pursuant hereto or any exchange rate determinations expressly required to be
done using a different method), the equivalent in any Approved Currency (or any
other currency) of an amount in Dollars, and the equivalent in Dollars of any
amount in any Approved Currency (or any other currency), shall be determined at
the Exchange Rate.

 

ARTICLE II
LOANS

 

SECTION 2.01.          Revolving Credit Loans.

 

(a)           Subject to the terms and conditions, and relying upon the
representations and warranties, set forth herein, each Lender severally agrees
to make loans (individually a “Revolving Credit Loan” and, collectively, the
“Revolving Credit Loans”) in Dollars or any other Approved Currency to the
Company from time to time during the Revolving Credit Commitment Period up to,
but not exceeding, at any one time outstanding the aggregate Dollar Equivalent
Amount of its Revolving Credit Commitment; provided, however, that no Revolving
Credit Loan shall be made if, after giving effect to such Revolving Credit Loan,
the Dollar Equivalent Amount of the Aggregate Outstandings would exceed the
Total Commitment or the Dollar Equivalent Amount of all Eurocurrency Loans
denominated in a currency other than Dollars would exceed the Eurocurrency
Sublimit. During the Revolving Credit Commitment Period, the Company may from
time to time borrow, repay and reborrow Revolving Credit Loans on or after the
date hereof and prior to the Revolving Credit Commitment Termination Date,
subject to the

 

H-19

--------------------------------------------------------------------------------


 

terms, provisions and limitations set forth herein. The Revolving Credit Loans
may be (i) Eurocurrency Loans, (ii) Prime Rate Loans or (iii) a combination
thereof, provided that all Loans in Approved Currencies other than Dollars shall
be Eurocurrency Loans.

 

(b)           The Company shall give the Administrative Agent irrevocable
written notice (or telephonic notice promptly confirmed in writing) not later
than: (i) the Applicable Offshore Time, four Business Days prior to the date of
each proposed Eurocurrency Loan under this Section 2.01 denominated in any
Approved Currency other than Dollars, (ii) 11:00 a.m. (New York, New York time)
three Business Days prior to the date of each proposed Eurocurrency Loan under
this Section 2.01 denominated in Dollars, or (iii) prior to 11:00 a.m. (New
York, New York  time) on the date of each proposed Prime Rate Loan under this
Section 2.01, provided that no Eurocurrency Loan shall be made less than one
month prior to the Revolving Credit Commitment Termination Date. Such notice
shall be irrevocable and shall specify (i) the amount and Type of the proposed
borrowing, (ii) the proposed Borrowing Date, and (iii) if a Eurocurrency Loan,
the initial Interest Period and the proposed currency thereof which shall be an
Approved Currency. Upon receipt of such notice from the Company, the
Administrative Agent shall promptly notify each Lender of such request, and
shall promptly thereafter, upon determination thereof, notify each Lender of the
amount of such Lenders’ Commitment Proportion of such requested Loan and, if a
Eurocurrency Loan denominated in an Approved Currency other than Dollars, the
Dollar Equivalent Amount thereof and the applicable Exchange Rate used by the
Administrative Agent to determine such Dollar Equivalent Amount. Except for
borrowings which utilize the full remaining amount of the Total Commitment, each
borrowing of a Prime Rate Loan (other than a Swingline Loan) shall be in an
amount not less than $1,000,000 or, if greater, whole multiples of $1,000,000 in
excess thereof. Each borrowing of a Eurocurrency Loan shall be in an amount not
less than $2,000,000 (or the Applicable Currency Equivalent thereof) or whole
multiples of $1,000,000 (or the Applicable Currency Equivalent thereof) in
excess thereof. Funding of all Revolving Credit Loans shall be made in
accordance with Section 3.12 of this Agreement.

 

(c)           The Company shall have the right, upon not less than five Business
Days’ prior written notice to the Administrative Agent, to terminate the Total
Commitment or from time to time to permanently reduce the amount of the Total
Commitment; provided, however, that no such termination or reduction shall be
permitted if, after giving effect thereto and to any payments of the Revolving
Credit Loans and the Swingline Loans made on the effective date thereof, the
Dollar Equivalent Amount of the Aggregate Outstandings would exceed the Total
Commitment as then reduced; provided, further, that any such termination or
reduction requiring prepayment of any Eurocurrency Loan shall be made only on
the last day of the Interest Period with respect thereto or on the date of
payment in full of all amounts owing pursuant to Section 3.08 hereof as a result
of such termination or reduction. The Administrative Agent shall promptly notify
each Lender of each notice from the Company to terminate or permanently reduce
the amount of the Total Commitment pursuant to this Section 2.01(c). Any such
reduction shall be in the amount of $5,000,000 or whole multiples of $1,000,000
in excess thereof, and shall reduce permanently the amount of the Total
Commitment then in effect. The Total Commitment, once reduced or terminated, may
not be reinstated except in the Lenders’ sole discretion and subject to receipt
of such credit approval and other authorizations that the Lenders may require.

 

(d)           The several agreements of the Lenders to make Revolving Credit
Loans pursuant to this Section 2.01 shall automatically terminate on the
Revolving Credit Commitment Termination Date. Upon such termination, the Company
shall immediately repay in full the principal amount of the Revolving Credit
Loans then outstanding, together with all accrued interest thereon and all other
amounts due and payable hereunder.

 

H-20

--------------------------------------------------------------------------------


 

SECTION 2.02.          Revolving Credit Note.  The Revolving Credit Loans made
by each Lender shall be evidenced by a promissory note of the Company
(individually a “Revolving Credit Note” and, collectively, the “Revolving Credit
Notes”), substantially in the form attached hereto as Exhibit A, each
appropriately completed, duly executed and delivered on behalf of the Company
and payable to the order of such Lender in a principal amount equal to the
Revolving Credit Commitment of such Lender. Each Revolving Credit Note shall (a)
be dated the Closing Date, (b) be stated to mature on the Revolving Credit
Commitment Termination Date, and (c) bear interest from the date of the first
Revolving Credit Loan until paid in full on the unpaid principal amount thereof
from time to time outstanding as provided in Section 3.01 hereof. Each Lender is
authorized to record the date, Type and amount of each Revolving Credit Loan,
the Applicable Currency thereof, and the date and amount of each payment or
prepayment of principal of each Revolving Credit Loan in such Lender’s records
or on the grid schedule annexed to such Lender’s Revolving Credit Note;
provided, however, that the failure of a Lender to set forth each such Revolving
Credit Loan, payment and other information shall not in any manner affect the
obligation of the Company to repay each Revolving Credit Loan made by such
Lender in accordance with the terms of its Revolving Credit Note and this
Agreement. The Revolving Credit Note, the grid schedule and the books and
records of each Lender shall constitute presumptive evidence of the information
so recorded absent demonstrable error.

 

SECTION 2.03.          Letters of Credit.

 

(a)           Generally. Subject to the terms and conditions set forth in this
Agreement, upon the written request of the Company in accordance herewith, the
Issuing Lender shall issue Letters of Credit at any time during the Revolving
Credit Commitment Period with pro rata participation by all of the Lenders in
accordance with their respective Commitment Proportions. Notwithstanding the
foregoing, no Letter of Credit shall be issued if, after giving effect to the
same, the Dollar Equivalent Amount of the Aggregate Outstandings would exceed
the Total Commitment or Aggregate Letters of Credit Outstanding would exceed
$20,000,000. Furthermore, no Letter of Credit shall be issued without the
consent of the Required Lenders during the occurrence and continuance of an
Event of Default. Each request for issuance of a Letter of Credit shall be in
writing and shall be received by the Issuing Lender by no later than 12:00 noon
(New York, New York time) on the day which is at least two Business Days prior
to the proposed date of issuance. Such issuance shall occur by no later than
5:00 p.m. on the proposed date of issuance (assuming proper prior notice as
aforesaid). Subject to the terms and conditions contained herein, the expiry
date, the type of Letter of Credit (i.e., Commercial Letter of Credit or Standby
Letter of Credit) and the amount and beneficiary of the Letters of Credit will
be as designated by the Company. The Issuing Lender shall promptly notify the
Administrative Agent and the Lenders of the issuance of any Letter of Credit and
of the amounts of all Letters of Credit issued hereunder and of any extension,
reduction, termination or amendment of any Letter of Credit. Each Letter of
Credit issued by the Issuing Lender hereunder shall be denominated in Dollars
and shall identify: (i) the dates of issuance and expiry of such Letter of
Credit, (ii) the amount of such Letter of Credit (which shall be a sum certain),
(iii) the beneficiary of such Letter of Credit, and (iv) the drafts and other
documents necessary to be presented to the Issuing Lender upon drawing
thereunder. In no event shall any Letter of Credit expire (or by its terms be
required to be renewed to a date) after the Revolving Credit Commitment
Termination Date. The Issuing Lender will not issue a Letter of Credit hereunder
which expires after the earlier to occur of (1) one (1) year from the date of
issuance of such Letter of Credit  (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (2) the Revolving Credit
Commitment Termination Date. The Company agrees to execute and deliver to the
Issuing Lender such further documents and instruments in connection with any
Letter of Credit issued hereunder (including without limitation, applications
therefor) as the Issuing Lender in accordance with its customary practices may
reasonably request.

 

H-21

--------------------------------------------------------------------------------


 

(b)           Drawings Under Letters of Credit. The Company hereby absolutely
and unconditionally promises to pay the Issuing Lender not later than 2:00 p.m.
(New York, New York time) the amount of each drawing under a Letter of Credit if
the Company receives notice of such drawing prior to 10:00 a.m. (New York, New
York time) on the date of such drawing, or if such notice has not been received
by the Company prior to such time on such date, then not later than 12:00 noon
(New York, New York time) on the Business Day immediately following the day that
the Company receives such notice; provided, however, (i) if any drawing was in
an amount not less than $1,000,000, the Company may, subject to the conditions
to borrowing set forth herein, request in accordance with Section 2.01 hereof
that such payment be financed with a Revolving Credit Loan which is a Prime Rate
Loan  in an equivalent amount, and, to the extent so financed, the Company’s
obligation to make such payment shall be discharged and replaced by such a Prime
Rate Loan and (ii) if such drawing or payment was in an amount  less than
$1,000,000, the Company may, subject to the conditions to borrowing set forth
herein, request in accordance with Section 2.04 hereof that such payment be
financed with a Swingline Loan in an equivalent amount and, to the extent so
financed, the Company’s obligation to make such payment shall be discharged and
replaced by such Swingline Loan. Such request shall be made by the Company on
the date of receipt of notice from the Issuing Lender of a drawing under a
Letter of Credit as applicable. The Issuing Lender shall notify the
Administrative Agent and each Lender of such request in accordance with Section
2.01 hereof. If the Company fails to make such payment when due, the Issuing
Lender shall notify each Lender of the amount of the drawing under the
applicable Letter of Credit. Each Lender agrees that on the first Business Day
after receipt of such notice, it will immediately make available by no later
than 12:00 noon (New York, New York time), to the Issuing Lender at the Payment
Office by payment in Dollars and in immediately available funds, its Commitment
Proportion of such drawing, provided (i) each Lender’s obligation shall be
reduced by its Commitment Proportion of any reimbursement by the Company in
respect of any such drawing pursuant to this Section 2.03 and (ii) no Lender
shall be required to make payments to the Issuing Lender with respect to a
drawing or payment which the Company reimbursed with the proceeds of a Revolving
Credit Loan, as contemplated above, if such Lender fully funded its Commitment
Proportion of such Revolving Credit Loan in accordance with Section 3.12 hereof.
Any payment made by a Lender pursuant to this Section 2.03(b) to reimburse the
Issuing Lender for any drawing under a Letter of Credit (other than a Prime Rate
Loan or a Swingline Loan as contemplated above) shall not constitute a Revolving
Credit Loan or a Swingline Loan and shall not relieve the Company of its
obligation to reimburse the Issuing Lender for such drawing or payment. Each
drawing under a Letter of Credit which is not paid on the date such drawing is
made shall accrue interest, for each day from and including the date of such
drawing to but excluding the date that the Company reimburses the Issuing Lender
in full for such drawing at the rate per annum then applicable to Prime Rate
Loans; provided, however, that if the Company fails to reimburse such drawing
when due pursuant to this paragraph (b), then the Company shall pay to the
Issuing Lender interest on the amount of such drawing at the rate per annum set
forth in Section 3.01(c) hereof. Interest accruing pursuant to the preceding
sentence shall be for the account of the Issuing Lender, except that interest
accrued on and after the date of payment by any Lender pursuant to this Section
2.03(b) to reimburse the Issuing Lender shall be for the account of such Lender
to the extent of such payment. The Issuing Lender shall promptly notify the
Administrative Agent (which shall notify each Lender) of each drawing under a
Letter of Credit.

 

(c)            Letter of Credit Obligations Absolute.

 

(i)            The obligation of the Company to reimburse the Issuing Lender as
provided hereunder in respect of drawings under Letters of Credit shall rank
pari passu with the obligation of the Company to repay the Revolving Credit
Loans hereunder, and shall be absolute and unconditional

 

H-22

--------------------------------------------------------------------------------


 

under any and all circumstances subject to subsection (ii) below. Without
limiting the generality of the foregoing, the obligation of the Company to
reimburse the Issuing Lender in respect of drawings under Letters of Credit
shall not be subject to any defense based on the non-application or
misapplication by the beneficiary of the proceeds of any such drawing or the
legality, validity, regularity or enforceability of the Letters of Credit or any
related document, even though such document shall in fact prove to be invalid,
fraudulent or forged, or any dispute between or among the Company, the
beneficiary of any Letter of Credit, or any financial institution or other party
to which any Letter of Credit may be transferred. The Issuing Lender may accept
or pay any draft presented to it under any Letter of Credit regardless of when
drawn or made and whether or not negotiated, if such draft, accompanying
certificate or documents and any transmittal advice are presented or negotiated
on or before the expiry date of such Letter of Credit or any renewal or
extension thereof then in effect, and is in substantial compliance with the
terms and conditions of such Letter of Credit. Furthermore, neither the Issuing
Lender nor any of its correspondents nor any Lender shall be responsible, as to
any document presented under a Letter of Credit which appears to be regular on
its face, and appears on its face to be in substantial compliance with the terms
of such Letter of Credit, for the validity or sufficiency of any signature or
endorsement, for delay in giving any notice or failure of any instrument to bear
adequate reference to any Letter of Credit, or for failure of any Person to note
the amount of any draft on the reverse of any Letter of Credit. The Issuing
Lender shall have the right, in its sole discretion, to decline to accept any
documents and to decline to make payment under any Letter of Credit if the
documents presented are not in strict compliance with the terms of such Letter
of Credit.

 

(ii)           Any action, inaction or omission on the part of the Issuing
Lender or any of its correspondents under or in connection with any Letter of
Credit or the related instruments, documents or property, if in good faith and
in conformity with such laws, regulations or customs as are applicable, shall be
binding upon the Company and shall not place the Issuing Lender or any of its
correspondents or any Lender under any liability to the Company in the absence
of (x) gross negligence or willful misconduct by the Issuing Lender or its
correspondents or (y) the failure by the Issuing Lender to pay under a Letter of
Credit after presentation of a draft and documents strictly complying with such
Letter of Credit unless the Issuing Lender is prohibited from making such
payment pursuant to a court order. The Issuing Lender’s rights, powers,
privileges and immunities specified in or arising under this Agreement are in
addition to any heretofore or at any time hereafter otherwise created or
arising, whether by statute or rule of law or contract. All Letters of Credit
issued hereunder will, except to the extent otherwise expressly provided
hereunder, be governed by the UCP to the extent applicable and not inconsistent
with the laws of the State of New York.

 

(d)           Obligations of Lenders in Respect of Letters of Credit. Each
Lender acknowledges that each Letter of Credit issued by the Issuing Lender
pursuant to this Agreement is issued on behalf of and with the ratable
participation of all of the Lenders (i.e., in accordance with their respective
Commitment Proportions), and each Lender agrees to make the payments required by
subsection (b) above and agrees to be responsible for its pro rata share of all
liabilities incurred by the Issuing Lender with respect to each Letter of Credit
issued, established, opened or extended by the Issuing Lender pursuant to this
Agreement for the account of the Company hereunder. Each Lender agrees with the
Issuing Lender and the other Lenders that its obligation to make the payments
required by subsection (b) above shall not be affected in any way by any
circumstances (other than the gross negligence or willful misconduct of the
Issuing Lender) occurring before or after the making of any payment by the
Issuing Lender pursuant to any Letter of Credit, including, without limitation:
(i) any modification or amendment of, or any consent, waiver, release or
forbearance with respect to, any of the terms of this Agreement or any other
instrument or document referred to herein; (ii) the existence of any Default or
Event of Default; or (iii) any change of any kind whatsoever in the financial
position or credit worthiness

 

H-23

--------------------------------------------------------------------------------


 

of the Company.

 

(e)           Replacement of the Issuing Lender. The Issuing Lender may be
replaced at any time by written agreement among the Company, the Administrative
Agent, the replaced Issuing Lender and the successor Issuing Lender. The
Administrative Agent shall notify the Lenders of any such replacement of the
Issuing Lender. At the time any such replacement shall become effective, the
Company shall pay all unpaid fees accrued for the account of the replaced
Issuing Lender pursuant to Section 3.04 hereof. From and after the effective
date of any such replacement, (i) the successor Issuing Lender shall have all
the rights and obligations of the Issuing Lender under this Agreement with
respect to Letters of Credit to be issued thereafter, and (ii) references herein
to the term “Issuing Lender” shall be deemed to refer to such successor or to
any previous Issuing Lender, or to such successor and all previous Issuing
Lenders, as the context shall require. After the replacement of an Issuing
Lender hereunder, the replaced Issuing Lender shall remain a party hereto and
shall continue to have all the rights and obligations of an Issuing Lender under
this Agreement with respect to Letters of Credit issued prior to such
replacement, but shall not be required to issue additional Letters of Credit.

 

SECTION 2.04.          Swingline Loans.

 

(a)           Subject to the terms and conditions, and relying upon the
representations and warranties, set forth herein, the Swingline Lender agrees to
make loans in Dollars (individually a “Swingline Loan” and, collectively, the
“Swingline Loans”) to the Company from time to time during the Revolving Credit
Commitment Period up to, but not exceeding, at any one time outstanding the
Swingline Commitment; provided, however, that no Swingline Loan shall be made
if, after giving effect to such Swingline Loan, the Dollar Equivalent Amount of
the Aggregate Outstandings would exceed the Total Commitment; and provided
further that no Swingline Loan shall be made without the consent of the Required
Lenders during the occurrence and continuance of an Event of Default. The
proceeds from Swingline Loans may not be used to repay outstanding Revolving
Credit Loans. During the Revolving Credit Commitment Period, the Company may
from time to time borrow, repay and reborrow Swingline Loans on or after the
date hereof and prior to the Revolving Credit Commitment Termination Date,
subject to the terms, provisions and limitations set forth herein. Each
Swingline Loan shall be a Prime Rate Loan.

 

(b)           The Company shall give the Administrative Agent irrevocable
written notice (or telephonic notice promptly confirmed in writing) not later
than 2:00 p.m. (New York, New York time) on the date of each proposed Swingline
Loan under this Section 2.04. Such notice shall be irrevocable and shall specify
(i) the amount of the proposed borrowing, and (ii) the proposed Borrowing Date.
Upon receipt of such notice from the Company, the Administrative Agent shall
promptly notify the Swingline Lender and each Lender thereof. Each borrowing of
a Swingline Loan shall be in an amount not less than $100,000 or, if greater,
whole multiples of $100,000 in excess thereof. The Swingline Lender shall make
each Swingline Loan available to the Company by means of a credit to the
operating account of the Company with the Swingline Lender (or, in the case of a
Swingline Loan made to finance or reimburse a Letter of Credit drawing in
accordance with Section 2.03(b) hereof, by remittance to the Issuing Lender) by
4:00 p.m. (New York, New York time) on the requested date of such Swingline
Loan.

 

(c)           So long as no Default or Event of Default has occurred and is
continuing, the Company may repay Swingline Loans with the proceeds of a
Revolving Credit Loan. Each Swingline Loan shall be payable on demand. The
Swingline Lender may, at any time, require the Lenders to acquire participations
with respect to all or a portion of the Swingline Loans outstanding. If (i) the
Company desires to repay such Swingline Loan with the proceeds of a Revolving
Credit Loan or (ii) the Swingline

 

H-24

--------------------------------------------------------------------------------


 

Lender desires to have the Lenders acquire participations, the Swingline Lender
shall, by written notice given to the Administrative Agent not later than 10:00
a.m. (New York, New York time) on any Business Day, require the Lenders to
acquire participations on such Business Day with respect to all or a portion of
the Swingline Loans outstanding. Such notice shall specify the aggregate amount
of Swingline Loans which will become Revolving Credit Loans. Promptly upon
receipt of such notice, the Administrative Agent will give notice thereof to
each Lender, specifying in such notice such Lender’s Commitment Proportion of
such Swingline Loan or Loans. Each Lender hereby absolutely and unconditionally
agrees, upon receipt of notice as provided above, to pay to the Administrative
Agent, for the account of the Swingline Lender, such Lender’s Commitment
Proportion of such Swingline Loan or Loans. Each Lender acknowledges and agrees
that its obligation to acquire a  participation in Swingline Loans pursuant to
this paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or Event of Default or reduction or termination of the Commitments, and that
each such payment shall be made without any offset, abatement, withholding or
reduction whatsoever. Each Lender shall comply with its obligation under this
paragraph by wire transfer of immediately available funds, in the same manner as
provided in Section 3.12 hereof with respect to Loans made by such Lender, and
the Administrative Agent shall promptly pay to the Swingline Lender the amounts
so received by it from the Lenders. The Administrative Agent shall notify the
Company of any participation in any Swingline Loan acquired pursuant to this
paragraph, and thereafter payments in respect of such Swingline Loan shall be
made to the Administrative Agent and not to the Swingline Lender. Any amounts
received by the Swingline Lender from the Company (or other party on behalf of
the Company) in respect of a Swingline Loan after receipt by the Swingline
Lender of the proceeds of a sale of a participation therein shall be promptly
remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Lenders that shall have made their payments pursuant to this paragraph and
to the Swingline Lender, as their interests may appear. The purchase of a
participation in a Swingline Loan pursuant to this paragraph (c) shall not
relieve the Company of any default in the payment thereof.

 

(d)           The agreement of the Swingline Lender to make Swingline Loans
pursuant to this Section 2.04 shall automatically terminate on the Revolving
Credit Commitment Termination Date. Upon such termination, the Company shall
immediately repay the Swingline Lender or the Administrative Agent (for the
benefit of the applicable Lenders), as applicable, in full the principal amount
of the Swingline Loans then outstanding, together with all accrued interest
thereon and all other amounts due and payable hereunder.

 

(e)           The Swingline Loans made by the Swingline Lender shall be
evidenced by a promissory note of the Company (the “Swingline Note”),
substantially in the form attached hereto as Exhibit B, appropriately completed,
duly executed and delivered on behalf of the Company and payable to the order of
the Swingline Lender in a principal amount equal to the Swingline Commitment.
The Swingline Note shall (a) be dated the Closing Date, (b) be stated to mature
on the Revolving Credit Commitment Termination Date, and (c) bear interest from
the date thereof until paid in full on the unpaid principal amount thereof from
time to time outstanding as provided in Section 3.01 hereof. The Swingline
Lender is authorized to record the date and amount of each Swingline Loan and
the date and amount of each payment or prepayment of principal of each Swingline
Loan in the Swingline Lender’s records or on the grid schedule annexed to the
Swingline Note; provided, however, that the failure of the Swingline Lender to
set forth each such Swingline Loan, payment and other information shall not in
any manner affect the obligation of the Company to repay each Swingline Loan
made by the Swingline Lender in accordance with the terms of the Swingline Note
and this Agreement. The Swingline Note, the grid schedule and the books and
records of the Swingline Lender shall constitute presumptive evidence of the
information so recorded absent demonstrable error.

 

H-25

--------------------------------------------------------------------------------


 

ARTICLE III
PROVISIONS RELATING TO ALL EXTENSIONS OF CREDIT;
FEES AND PAYMENTS

 

SECTION 3.01.          Interest Rate; Continuation and Conversion of Loans.

 

(a)           Each Prime Rate Loan  shall bear interest for the period from the
date thereof on the unpaid principal amount thereof at a fluctuating rate per
annum equal to the Prime Rate plus the Applicable Rate.

 

(b)           Each Eurocurrency Loan shall bear interest for the Interest Period
applicable thereto on the unpaid principal amount thereof at a rate per annum
equal to the Reserve Adjusted Eurocurrency Rate determined for each Interest
Period thereof in accordance with the terms hereof plus the Applicable Rate.

 

(c)           Upon the occurrence and during the continuance of an Event of
Default the outstanding principal amount of the Loans shall, at the option of
the Required Lenders, bear interest payable on demand at a rate of interest (i)
with respect to payments of principal, 2% per annum plus the interest rate
otherwise then in effect and (ii) with respect to payments of any other amount,
2% per annum plus the rate that would be applicable to Prime Rate Loans, from
time to time.

 

(d)           If the Company shall default in the payment of the principal or
interest on any portion of any Loan or any other amount becoming due hereunder,
whether with respect to the reimbursement of drawings under Letters of Credit,
interest, fees, expenses or otherwise, the Company shall on demand from time to
time pay interest on such defaulted amount accruing from the date of such
default (without reference to any period of grace) up to and including the date
of actual payment (after as well as before judgment) at a rate of two (2%)
percent per annum plus the interest rate otherwise then in effect, or if no
interest rate is in effect, two (2%) percent per annum plus the Prime Rate.

 

(e)           The Company may elect from time to time to convert outstanding
Revolving Credit Loans from Eurocurrency Loans denominated in Dollars to Prime
Rate Loans by giving the Administrative Agent  irrevocable written notice of
such election not later than 11:00 a.m. (New York, New York time) three Business
Day prior to the effective date of such election, provided that any such
conversion of Eurocurrency Loans shall only be made on the last day of an
Interest Period with respect thereto or upon the date of payment in full of any
amounts owing pursuant to Section 3.08 hereof as a result of such conversion.
Upon receipt of such notice, the Administrative Agent shall promptly notify each
Lender thereof. The Company may elect from time to time to convert outstanding
Revolving Credit Loans from Prime Rate Loans to Eurocurrency Loans by giving the
Administrative Agent irrevocable written notice of such election not later than
(i) the Applicable Offshore Time, four Business Days prior to the date of the
proposed conversion if the conversion is to a Eurocurrency Loan denominated in
any Approved Currency other than Dollars, or (ii) 11:00 a.m. (New York, New York
time) three Business Days prior to the date of the proposed conversion if the
conversion is to a Eurocurrency Loan denominated in Dollars. Upon receipt of
such notice the Administrative Agent shall promptly notify each Lender thereof.
All or any part of outstanding Prime Rate Loans (other than Swingline Loans) may
be converted as provided herein, provided that each conversion shall be in the
principal amount of $2,000,000 (or the Applicable Currency Equivalent thereof)
or whole multiples of $1,000,000 (or the Applicable Currency Equivalent thereof)
in excess thereof; and further provided that no Default or Event

 

H-26

--------------------------------------------------------------------------------


 

of Default shall have occurred and be continuing. Any conversion to or from
Eurocurrency Loans hereunder shall be in such amounts and be made pursuant to
such elections so that, after giving effect thereto, the aggregate principal
amount of all Eurocurrency Loans having the same Interest Period and denominated
in the same currency shall not be less than $2,000,000 (or the Applicable
Currency Equivalent thereof).

 

(f)            Any Eurocurrency Loan in a minimum principal amount of $2,000,000
(or the Applicable Currency Equivalent thereof) may be continued as such upon
the expiration of an Interest Period with respect thereto by compliance by the
Company with the notice provisions contained in the definition of Interest
Period. If the Company shall not have so notified the Administrative Agent of
its intention to continue such Loan, upon the expiration of such Interest Period
for (i) any Eurocurrency Loan denominated in Dollars, or any portion thereof,
such Loan or portion thereof shall be automatically converted to a Prime Rate
Loan, except to the extent that such Loan shall have been repaid hereunder or
shall be required to be repaid hereunder, or (ii) any Eurocurrency Loan
denominated in an Approved Currency other than Dollars, or any portion thereof,
such Loan or portion thereof shall be required to be repaid. Notwithstanding
anything to the contrary, no Eurocurrency Loan may be continued as such when any
Default or Event of Default has occurred and is continuing, but shall be
automatically converted to a Prime Rate Loan, if such Eurocurrency Loan is
denominated in Dollars or repaid in full, if such Eurocurrency Loan is
denominated in an Approved Currency other than Dollars, on the last day of the
Interest Period in effect when the Administrative Agent is notified, or
otherwise has actual knowledge, of such Default or Event of Default.

 

(g)           If the Company shall fail to select the duration of any Interest
Period for any Eurocurrency Loan in accordance with the definition of “Interest
Period” set forth in Section 1.01 hereof, the Company shall be deemed to have
selected an Interest Period of one month.

 

(h)           No Revolving Credit Loan may be converted to or continued as a
Eurocurrency Loan (i) with an Interest Period that extends beyond the Revolving
Credit Commitment Termination Date, or (ii) less than one month before the
Revolving Credit Commitment Termination Date. In addition, except as otherwise
provided in Sections 3.01(e) and 3.06  hereof or in the definition of “Interest
Period” in Section 1.01 hereof, no Loan in one Approved Currency may be
converted to a Loan in another Approved Currency.

 

(i)            Anything in this Agreement or in any Note to the contrary
notwithstanding, the obligation of the Company to make payments of interest
shall be subject to the limitation that payments of interest shall not be
required to be paid to a Lender to the extent that the charging or receipt
thereof would not be permissible under the law or laws applicable to such Lender
limiting the rates of interest that may be charged or collected by such Lender.
In each such event payments of interest required to be paid to such Lender shall
be calculated at the highest rate permitted by applicable law until such time as
the rates of interest required hereunder may lawfully be charged and collected
by such Lender. If the provisions of this Agreement or any Note would at any
time otherwise require payment by the Company to any Lender of any amount of
interest in excess of the maximum amount then permitted by applicable law, the
interest payments to such Lender shall be reduced to the extent necessary so
that such Lender shall not receive interest in excess of such maximum amount.

 

(j)            Interest on each Loan shall be payable in arrears on each
applicable Interest Payment Date and shall be calculated on the basis of a year
of 360 days and shall be payable for the actual days elapsed. Any rate of
interest on the Loans or other Obligations which is computed on the basis of the
Prime Rate shall change when and as the Prime Rate changes in accordance with
the definition

 

H-27

--------------------------------------------------------------------------------


 

thereof. Each determination by the Administrative Agent of an interest rate or
fee hereunder shall, absent demonstrable error, be conclusive and binding for
all purposes.

 

SECTION 3.02.          Use of Proceeds.  The proceeds of the Revolving Credit
Loans shall be used (a) to refinance the Existing Indebtedness, (b) to finance
Permitted Acquisitions, (c) for general working capital and other corporate
purposes and (d) to finance repurchases by the Company of the Subordinated
Notes. The Swingline Loans shall be used by the Company for general working
capital and other corporate purposes. Letters of Credit shall be issued by the
Issuing Lender for the account of the Company and shall be issued for purposes
in connection with, and in the ordinary course of, the business of the Company
or the Guarantors consistent with historical purposes of standby and commercial
letters of credit issued for the account of the Company prior to the date
hereof.

 

SECTION 3.03.          Prepayments.

 

(a)           Voluntary. The Company may, at any time and from time to time,
prepay the then outstanding Loans (including, without limitation, Swingline
Loans), in whole or in part, without premium or penalty, except as provided in
Section 3.08 hereof, upon written notice to the Administrative Agent (or
telephonic notice promptly confirmed in writing) not later than 11:00 a.m. (New
York, New York time) three Business Days before the date of prepayment with
respect to prepayments of Eurocurrency Loans, or 11:00 a.m. (New York, New York
time) on the day of prepayment with respect to Prime Rate Loans. Each notice
shall be irrevocable and shall specify the date and amount of prepayment and
whether such prepayment is of Eurocurrency Loans or Prime Rate Loans or a
combination thereof, and if a combination thereof, the amount of prepayment
allocable to each. Upon receipt of such notice to repay Revolving Credit Loans,
the Administrative Agent shall promptly notify each Lender thereof. If such
notice is given, the Company shall make such prepayment, and the amount
specified in such notice shall be due and payable, on the date specified
therein. Each partial prepayment pursuant to this Section 3.03 shall be in a
principal amount of (i) $1,000,000 (or the Applicable Currency Equivalent
thereof), or whole multiples of $1,000,000 (or the Applicable Currency
Equivalent thereof) in excess thereof with respect to Eurocurrency Loans, and
(ii) $500,000 or whole multiples of $100,000 in excess thereof with respect to
Prime Rate Loans.

 

(b)           Mandatory. To the extent that (i) the Dollar Equivalent Amount of
the Aggregate Outstandings exceeds the Total Commitment or (ii) the Dollar
Equivalent Amount of all Obligations denominated in Approved Currencies other
than Dollars exceeds the Eurocurrency Sublimit due to a change in applicable
Exchange Rates, then the Company shall immediately prepay the Revolving Credit
Loans to the extent necessary to cause compliance after repayment in full of the
Loans with each of the foregoing. To the extent that such prepayments are
insufficient to cause such compliance, the Company shall pledge to the
Administrative Agent, for the ratable benefit of the Lenders, Cash Collateral in
an amount equal to the amount of such short-fall, which Cash Collateral shall
secure the reimbursement obligations of the Company to the Issuing Lender with
respect to Letters of Credit. All such prepayments shall be applied, first, to
Prime Rate Loans outstanding and second, to Eurocurrency Loans outstanding, in
such order as the Administrative Agent shall determine in its sole and absolute
discretion.

 

All prepayments shall be accompanied by accrued interest on the principal amount
being prepaid to the date of prepayment.

 

SECTION 3.04.          Fees.

 

(a)           The Company agrees to pay to the Administrative Agent for the
account of, and

 

H-28

--------------------------------------------------------------------------------


 

pro rata distribution to, each Lender an unused fee (the “Unused Fee”) on the
average daily unused portion of the Total Commitment (without giving effect to
any Swingline Loans then outstanding) from the date of this Agreement until the
Revolving Credit Commitment Termination Date at a rate per annum equal to the
Applicable Rate, based on a year of 360 days, payable in arrears on the last day
of March, June, September, and December of each year commencing September 30,
2007, on the Revolving Credit Commitment Termination Date and on each date the
Revolving Credit Commitment is permanently reduced in whole or in part.

 

(b)           The Company agrees to pay to the Administrative Agent for the
account of, and pro rata distribution to, each Lender a closing fee equal to
0.125% of such Lender’s Revolving Credit Commitment on the Closing Date.

 

(c)           The Company shall pay to the Administrative Agent for the account
of, and pro rata distribution to, the Lenders a commission with respect to the
Lenders’ participation in Standby Letters of Credit equal to the Standby LC
Margin multiplied by the average daily amount of the Standby LC Exposure during
the period from and including the Closing Date to but excluding the later of (a)
the Revolving Credit Commitment Termination Date and (b) the date on which such
Lender ceases to have any Standby LC Exposure. Such commissions with respect to
Standby Letters of Credit shall be payable in arrears on the last Business Day
of March, June, September and December of each year, commencing September 30,
2007; provided that all such fees shall be payable on the date on which the
Total Commitment terminates and any such fees accruing after the date on which
the Total Commitment terminates shall be payable on demand. All commissions with
respect to Standby Letters of Credit shall be computed on the basis of a year of
three hundred sixty (360) days and shall be payable for the actual number of
days elapsed.

 

(d)           The Company shall pay to the Administrative Agent for the account
of, and pro rata distribution to each Lender, a payment fee equal to 0.25% of
the amount paid on each Commercial Letter of Credit payable on the date of
payment of such amount by the Issuing Lender.

 

(e)           In addition, the Company shall pay to the Issuing Lender for its
own account, upon issuance of any Letter of Credit hereunder, a fronting fee
equal to the greater of (i) 0.125% of the face amount of each Letter of Credit
issued hereunder, and (ii) $250. In addition, the Company shall pay to the
Issuing Lender, upon its demand and for its own account, the customary fees
charged by the Issuing Lender with respect to the processing and administration
of Letters of Credit (including, without limitation, amendments to Letters of
Credit).

 

(f)            In addition, the Company agrees to pay to the Administrative
Agent and the Lead Arranger for the Administrative Agent’s and the Lead
Arranger’s own account, such agency, arrangement and other fees as agreed to
between the Administrative Agent, the Lead Arranger and the Company.

 

SECTION 3.05.          Inability to Determine Interest Rate.  In the event that
the Administrative Agent shall have determined in good faith (which
determination shall be conclusive and binding upon the Company, absent
demonstrable error) that, by reason of circumstances affecting the London
interbank market, adequate and reasonable means do not exist for ascertaining
the Reserve Adjusted Eurocurrency Rate applicable pursuant to Section 3.01(b)
hereof for any requested Interest Period with respect to (a) the making of a
Eurocurrency Loan, (b) a Eurocurrency Loan that will result from the requested
conversion of a Prime Rate Loan  into a Eurocurrency Loan, or (c) the
continuation of a Eurocurrency Loan beyond the expiration of the then current
Interest Period with respect thereto, the Administrative Agent shall forthwith
give notice by telephone of such determination, promptly confirmed

 

H-29

--------------------------------------------------------------------------------


 

in writing, to the Company and each Lender. Until the Administrative Agent
notifies the Company and the Lenders that the circumstances giving rise to the
suspension described herein no longer exist, the Company shall not have the
right to request or continue a Eurocurrency Loan or to convert a Prime Rate
Loan  to a Eurocurrency Loan.

 

SECTION 3.06.          Illegality.  Notwithstanding any other provisions herein,
if any introduction of or change in, after the date hereof, any law, regulation,
treaty or directive or in the interpretation or application thereof shall make
it unlawful for any Lender to make or maintain Eurocurrency Loans or if any
Lender determines that it is unable to make a Eurocurrency Loan in any Approved
Currency because such Approved Currency is unavailable as contemplated by this
Agreement, such Lender shall forthwith give notice by telephone of such
circumstances, promptly confirmed in writing, to the Administrative Agent, which
notice the Administrative Agent shall promptly transmit to the Company and the
other Lenders and, subject to the provisions of Section 3.09 hereof, (a) the
commitment of such Lender to make and to allow conversion to or continuations of
Eurocurrency Loans or of Eurocurrency Loans in such Approved Currency, as the
case may be, shall forthwith be cancelled for the duration of such illegality,
and (b) the Revolving Credit Loans then outstanding as Eurocurrency Loans, if
any, shall be converted automatically to Prime Rate Loans on the next succeeding
last day of each Interest Period applicable to such Eurocurrency Loans or within
such earlier period as may be required by law. The Company shall pay to such
Lender, upon demand, any additional amounts required to be paid pursuant to
Section 3.08 hereof.

 

SECTION 3.07.          Increased Costs.

 

(a)           In the event that any introduction of or change in, after the date
hereof, any applicable law, regulation, treaty, order, or directive, or in the
interpretation or application thereof (including, without limitation, any
request, guideline or policy, whether or not having the force of law, of or from
any central bank or other governmental authority, agency or instrumentality and
including, without limitation, Regulation D), by any authority charged with the
administration or interpretation thereof shall occur, which:

 

(i)            shall subject any Lender or the Issuing Lender to any
Non-Excluded Taxes; or

 

(ii)           shall impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement (whether or not having the force
of law) against assets held by, or deposits or other liabilities in or for the
account of, advances or loans by, or other credit extended by, or any other
acquisition of funds by, any office of any Lender or the Issuing Lender; or

 

(iii)          shall impose on any Lender or the Issuing Lender any other
condition;

 

and the result of any of the foregoing is to increase the cost to such Lender or
the Issuing Lender  of making, renewing or maintaining or participating in
advances or extensions of credit hereunder or to reduce any amount receivable
hereunder, in each case by an amount which such Lender or the Issuing Lender
deems reasonably material, then, in any such case, subject to the provisions of
Section 3.10 hereof, the Company shall pay such Lender or the Issuing Lender,
such additional amount or amounts as such Lender or the Issuing Lender shall
have determined in good faith will compensate such Lender for such increased
costs or reduction.

 

(b)           If any Lender or the Issuing Lender shall have determined that the
adoption of, or

 

H-30

--------------------------------------------------------------------------------


 

any change in, any applicable law, rule or regulation regarding capital
adequacy, or any change in the interpretation or administration thereof by any
governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Lender or the
Issuing Lender (or any lending office of any Lender or the Issuing Lender which
funds Loans hereunder) or any Lender’s or the Issuing Lender’s holding company,
with any request, guideline or directive regarding capital adequacy (whether or
not having the force of the law) of any such authority, central bank or
comparable agency, in each case adopted after the Closing Date, has or would
have the effect of reducing the rate of return on such Lender’s or the Issuing
Lender’s capital or on the capital of such Lender’s or the Issuing Lender’s
holding company as a consequence of its obligations hereunder to a level below
that which such Lender or the Issuing Lender (or such holding company) could
have achieved but for such adoption, change or compliance (taking into
consideration such Lender’s or the Issuing Lender’s policies and the policies of
such Lender’s or the Issuing Lender’s holding company with respect to capital
adequacy) by an amount deemed by such Lender or the Issuing Lender to be
material, then from time to time, the Company shall pay to such Lender or the
Issuing Lender the additional amount or amounts as
such Lender or the Issuing Lender shall have determined will compensate such
Lender or the Issuing Lender or such Lender’s or the Issuing Lender’s holding
company for such reduction.

 

(c)           A certificate of a Lender setting forth the amount or amounts
payable pursuant to Sections 3.07(a) and 3.07(b) hereof shall be conclusive and
binding on the Company absent demonstrable error. The Company shall pay such
Lender or the Issuing Lender the amount shown as due on any such certificate
within fifteen days after receipt thereof.

 

(d)           In the event any Lender or the Issuing Lender shall be entitled to
compensation pursuant to Section 3.07(a) or Section 3.07(b) hereof, it shall
promptly notify the Administrative Agent and the Company of the event by reason
of which it has become so entitled; provided, however, no failure on the part of
any Lender or the Issuing Lender to demand compensation under clause (a) or
clause (b) above on one occasion shall constitute a waiver of its right to
demand compensation on any other occasion.

 

SECTION 3.08.          Indemnity.  The Company agrees to indemnify each Lender
and to hold each Lender harmless from any loss, cost or expense which such
Lender may sustain or incur, including, without limitation, interest or fees
payable by such Lender to lenders of funds obtained by it in order to maintain
Eurocurrency Loans hereunder, as a consequence of (a) default by the Company in
payment of the principal amount of or interest on any Eurocurrency Loan, (b)
default by the Company to accept or make a borrowing of a Eurocurrency Loan or a
conversion into or continuation of a Eurocurrency Loan after the Company has
requested such borrowing, conversion or continuation, (c) default by the Company
in making any prepayment of any Eurocurrency Loan after the Company gives a
notice in accordance with Section 3.03 hereof and/or (d) the making of any
payment or prepayment (whether mandatory or optional) of a Eurocurrency Loan or
the making of any conversion of a Eurocurrency Loan to a Prime Rate Loan  on a
day which is not the last day of the applicable Interest Period with respect
thereto. A certificate of a Lender setting forth such amounts shall be
conclusive and binding on the Company absent demonstrable error. The Company
shall pay such Lender the amount shown as due on any certificate within fifteen
days after receipt thereof.

 

SECTION 3.09.          Mitigation, Obligations; Replacement of Lenders.

 

(a)           Each Lender agrees to use reasonable efforts to designate an
alternate Lending Office with respect to any Type of Loan affected by the events
or circumstances described in Section 3.05, Section 3.06, Section 3.07 or
Section 3.10 hereof to avoid or minimize the Company’s liability

 

H-31

--------------------------------------------------------------------------------


 

thereunder; provided, however, that such efforts shall not cause the imposition
on such Lender of any additional cost or legal, regulatory or administrative
burdens deemed by such Lender, in its sole discretion, to be material.

 

(b)           If any Lender is affected by the events or circumstances described
in Section 3.05, 3.06, 3.07 or 3.10 hereof and requests additional compensation
pursuant to the terms of this Agreement, or if any Lender defaults in its
obligation to fund Loans hereunder, then the Company may, at its sole expense
and effort, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (and in accordance with the
restrictions set forth in Section 10.05 hereof), all its interests, rights, and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if such Lender accepts such
assignment); provided, that (i) the Company shall have received the prior
written consent of the Administrative Agent (and if a Commitment is being
assigned, the Issuing Lender and the Swingline Lender), which consent shall not
be unreasonably withheld or delayed, (ii) such Lender shall have received
payment of an amount equal to the outstanding principal amount of its Loans and
participation in Swingline Loans and Letters of Credit, accrued interest
thereon, accrued fees and other amounts payable to it hereunder from the
assignee (to the extent of the outstanding principal and accrued interest and
fees) or the Company (in the case of all other amounts) and (iii) in the case of
any such assignment resulting from a claim for compensation pursuant to Section
3.05, 3.06 or 3.07 hereof or payments required to be made pursuant to Section
3.10 hereof, such assignment will result in a reduction of such compensation or
payments. A Lender shall not be required to make any such assignment or
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Company to require such assignment
and delegations cease to apply.

 

SECTION 3.10.          Taxes.

 

(a)           Except as set forth in clause (d) below or as required by law, all
payments made by the Company under this Agreement shall be made free and clear
of, and without reduction for or on account of, any present or future taxes,
levies, imposts, duties, charges, fees, deductions or withholdings, now or
hereafter imposed, levied, collected, withheld or assessed by any Governmental
Authority, excluding (i) income, branch profits and franchise taxes (imposed in
lieu of income taxes) imposed on the Administrative Agent, the Issuing Lender or
a Lender as a result of a present, former or future connection between the
jurisdiction of the government or the taxing authority imposing such tax and the
Administrative Agent, the Issuing Lender or a Lender or the lending office of
the Administrative Agent, the Issuing Lender or a Lender (excluding a connection
arising solely from the Administrative Agent, the Issuing Lender or a Lender
having executed this Agreement, the Notes or the other Loan Documents) or any
political subdivision or taxing authority thereof or therein, and (ii) taxes
(including withholding taxes) imposed by reason of the failure of the
Administrative Agent, the Issuing Lender or a Lender, if organized outside of
the United States, to comply with Section 3.10(c) hereof (or the inaccuracy at
any time of the certificates, documents or other evidence delivered thereunder)
(such non-excluded taxes being called “Non-Excluded Taxes”). If any Non-Excluded
Taxes are required to be withheld from any amounts payable to the Administrative
Agent, the Issuing Lender or any Lender hereunder, or under the Notes, the
amount so payable to the Administrative Agent, the Issuing Lender or such Lender
shall be increased to the extent necessary to yield to the Administrative Agent,
the Issuing Lender or such Lender (after payment of all Non-Excluded Taxes, and
free and clear of all liability in respect of such Non-Excluded Taxes) interest
or any such other amounts payable hereunder at the rates or in the amounts
specified in this Agreement and the Notes provided, however, that the Company
shall not be required to increase any such amounts payable to any Lender with
respect to any Non-Excluded Taxes (i) that are attributable to such Lender’s
failure to comply with the requirements of Section 3.09 hereof, (ii) that are
United States

 

H-32

--------------------------------------------------------------------------------


 

withholding taxes imposed (or branch profits taxes imposed in lieu thereof) on
amounts payable to such Lender at the time such Lender becomes a party to this
Agreement, except to the extent that such Lender’s assignor (if any) was
entitled, at the time of assignment, to receive additional amounts from the
Company with respect to such Non-Excluded Taxes pursuant to this Section
3.10(a), or (iii) that are imposed as a result of any event occurring after such
Lender becomes a Lender other than a change in law or regulation or the
introduction of any law or regulation or a change in interpretation or
administration of any law. Whenever any Non-Excluded Taxes are payable by the
Company, as promptly as possible thereafter, the Company shall send to the
Administrative Agent for its own account or for the account of the Issuing
Lender or such Lender, as the case may be, a certified copy of an original
official receipt showing payment thereof. If the Company fails to pay
Non-Excluded Taxes when due to the appropriate taxing authority or fails to
remit to the Administrative Agent the required receipts or other required
documentary evidence, the Company shall indemnify the Administrative Agent, the
Issuing Lender and the Lenders for any incremental taxes, interest or penalties
that may become payable by the Administrative Agent, the Issuing Lender or such
Lender as a result of any such failure together with any expenses payable by the
Administrative Agent, the Issuing Lender or such Lender in connection therewith;
provided that the Administrative Agent, Issuing Lender or such Lender has
provided the Company with notice thereof as required by Section 10.01 hereof,
accompanied by a demand for payment.

 

(b)           If a Lender or the Administrative Agent becomes aware that it is
entitled to claim a refund from a governmental authority in respect of any
Non-Excluded Taxes as to which it has been indemnified by the Company or with
respect to which the Company has paid additional amounts pursuant to this
Section 3.10, it promptly shall notify the Company in writing of the
availability of such refund claim and shall make a timely claim to such taxation
authority for such refund at the Company’s expense. If a Lender or the
Administrative Agent receives a refund (including pursuant to a claim for refund
made pursuant to the preceding sentence) or a permanent net tax benefit in
respect of any Non-Excluded Taxes as to which it has been indemnified by the
Company or with respect to which the Company has paid additional amounts
pursuant to this Section 3.10, it shall within 30 days from the date of such
receipt pay over the amount of such refund or permanent net tax benefit to the
Company, net of all reasonable out-of-pocket expenses of such Lender or the
Administrative Agent and without interest (other than interest paid by the
relevant taxation authority with respect to such refund); provided that the
Company, upon the request of such Lender or the Administrative Agent, agrees to
repay the amount paid over to the Company (plus penalties, interest or other
reasonable charges) to such Lender or the Administrative Agent  in the event
such Lender or the Administrative Agent is required to repay such refund to such
taxation authority or loses such net tax benefit.

 

(c)           On or before the date on which it becomes a party to this
Agreement, each Lender that is not organized under the laws of the United States
or a state thereof agrees that it will deliver to the Company and the
Administrative Agent, as applicable: (i) two duly completed copies of United
States Internal Revenue Service Form W-8BEN, or successor applicable form,
certifying in each case under an applicable treaty that such Lender is entitled
to receive all payments under this Agreement without deduction or withholding of
any United States federal income taxes, (ii) two duly completed copies of United
States Internal Revenue Service Form W-8ECI, or successor applicable form, or
(iii) two duly completed copies of United States Internal Revenue Service Form
W-8BEN, or successor applicable form, and a statement in the form of Exhibit H
hereto. Each Lender which delivers to the Company and the Administrative Agent a
Form W-8BEN or W-8ECI pursuant to the preceding sentence further undertakes to
deliver to the Administrative Agent two further copies of the said statement and
Form W-8BEN or W-8ECI, or successor applicable forms, and, if applicable, the
statement, or other manner of certification, as the case may be, on or before
the date that any such statement or form expires or becomes

 

H-33

--------------------------------------------------------------------------------


 

obsolete or after the occurrence of any event requiring a change in the most
recent statement or form previously delivered by it to the Administrative Agent,
and such extensions or renewals thereof as may be requested by the
Administrative Agent, certifying that such Lender is entitled to receive
payments under this Agreement without deduction or withholding of any United
States federal income taxes. Each Lender shall promptly notify the Company and
the Administrative Agent at any time it determines that it is no longer in a
position to provide any previously delivered above-mentioned form or statement
(or successor thereto) to the Company and the Administrative Agent.

 

(d)           For any period with respect to which a Lender required to do so
has failed to provide the Company with the appropriate form described in Section
3.10(c) above (other than if such failure is due to a change in law occurring
subsequent to the date on which a form originally was required to be provided,
or if such form otherwise is not required under Section 3.10(c) above), such
Lender shall not be entitled to indemnification under this Section 3.10  with
respect to Non-Excluded Taxes imposed by reason of such failure; provided,
however, that should a Lender become subject to Non-Excluded Taxes because of
its failure to deliver a form required hereunder, the Company shall take such
steps as such Lender reasonably shall request to assist such Lender in
recovering such Non-Excluded Taxes.

 

SECTION 3.11.          Pro Rata Treatment and Payments.  Each borrowing by the
Company from the Lenders, each conversion of a Revolving Credit Loan pursuant to
Section 3.01(d) hereof or continuation of a Revolving Credit Loan pursuant to
Section 3.01(e) hereof, each payment by the Company on account of any fee (other
than with respect to fees which are expressly payable to the Administrative
Agent or the Issuing Lender for its own account), and any reduction of the
Commitments of the Lenders hereunder shall be made pro rata according to the
respective relevant Commitment Proportions of the Lenders. Each payment
(including each prepayment) by the Company on account of principal of and
interest on each Loan shall be made in the Applicable Currency in which such
Loan is denominated and shall be made pro rata according to the respective
outstanding principal amounts of such Loans held by each Lender. Except as
otherwise provided in Section 2.04 hereof, all payments by the Company on
account of principal of and interest on any Swingline Loan shall be made to the
Swingline Lender at its office specified on its signature page hereof in Dollars
in immediately available funds. All payments (including prepayments) to be made
by the Company on account of principal, interest, fees and reimbursement
obligations shall be made without set-off or counterclaim and, with respect to
payments of the Loans, shall be made to the Administrative Agent, for the
account of the Lenders (except as specified above), at the Payment Office, in
Dollars or the other Applicable Currency, in immediately available funds. The
Administrative Agent shall distribute such payments with respect to Loans to the
Lenders promptly upon receipt in like funds by wire transfer of each Lender’s
portion of such payment to such Lender for the account of its Lending Office.
The Administrative Agent may, in its sole discretion, directly charge principal
and interest payments due in respect of the Loans to the Company’s accounts at
the Payment Office or any other office of the Administrative Agent. The Issuing
Lender may, in its sole discretion, directly charge reimbursement obligations
with respect to Letters of Credit to the Company’s accounts at any office of the
Issuing Lender. Except as otherwise provided in the definition of “Interest
Period”, if any payment hereunder becomes due and payable on a day other than a
Business Day, such payment shall be extended to the next succeeding Business
Day, and, with respect to payments of principal, interest thereon shall be
payable at the then applicable rate during such extension.

 

SECTION 3.12.          Funding and Disbursement of Loans.

 

(a)           Each Lender shall make each Revolving Credit Loan denominated in
Dollars to be made by it hereunder, at the Payment Office for the account of
such office and the Administrative Agent, on the applicable Borrowing Date, in
immediately available funds, by 2:00 p.m. (New York, New

 

H-34

--------------------------------------------------------------------------------


 

York time). Each Lender shall make each Revolving Credit Loan denominated in an
Approved Currency other than Dollars to be made by it hereunder, at the Payment
Office for the account of such office and the Administrative Agent, on the
applicable Borrowing Date, in immediately available funds, by the Applicable
Offshore Time. Unless any applicable condition specified in Article V hereof has
not been satisfied, the amount so received by the Administrative Agent will be
made available to the Company at such Payment Office by crediting the account of
the Company with such amount and in like funds as received by the Administrative
Agent; provided, however, that if the proceeds of any Revolving Credit Loan or
Swingline Loan or any portion thereof are to be used to prepay outstanding
Revolving Credit Loans, Swingline Loans or Letter of Credit obligations, then
the Administrative Agent shall apply such proceeds for such purpose to the
extent necessary and credit the balance, if any, to the Company’s account.

 

(b)           Unless the Administrative Agent shall have been notified in
writing by any Lender prior to a proposed Borrowing Date that such Lender will
not make the amount which would constitute its Commitment Proportion of the
borrowing on such Borrowing Date available to the Administrative Agent, the
Administrative Agent may assume that such Lender has made such amount available
to the Administrative Agent on such Borrowing Date, and the Administrative Agent
may, in reliance upon such assumption, make available to the Company a
corresponding amount. If such amount is not made available to the Administrative
Agent until a date after such Borrowing Date, such Lender shall pay to the
Administrative Agent on demand interest on such Lender’s Commitment Proportion
of such borrowing at a rate equal to the greater of (i) the daily average
Federal Funds Rate and (ii) a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation during such
period, from and including such Borrowing Date to the date on which such
Lender’s Commitment Proportion of such borrowing shall have become immediately
available to the Administrative Agent. A certificate of the Administrative Agent
submitted to any Lender with respect to any amounts due pursuant to this Section
3.12(b) shall be conclusive absent demonstrable error. Nothing herein shall be
deemed to relieve any Lender from its obligations to fulfill its commitment
hereunder or to prejudice any right which the Company may have against any
Lender as a result of any default by such Lender hereunder.

 

SECTION 3.13.          Judgment Currency.  The currency in which each Loan made
hereunder is denominated and the place of payment designated therefor is of the
essence. The payment obligation of the Company hereunder in any designated
currency and designated place of payment shall not be discharged by an amount
paid in another currency or in another place, whether pursuant to a judgment or
otherwise, to the extent that the amount so paid on prompt conversion to the
currency in which such Loan is denominated and transfer to the designated place
of payment under normal banking procedures does not yield the amount owing
hereunder at the designated place of payment. In the event that any payment by
the Company, whether pursuant to a judgment or otherwise, upon such conversion
and transfer, does not result in payment of such amount in the currency in which
such Loan is denominated at the designated place of payment, the Administrative
Agent on behalf of the Lenders shall be entitled to demand immediate payment of,
and shall have a separate cause of action against the Company for, the
additional amount necessary to yield the amount of such currency owing
hereunder.

 

SECTION 3.14.          Foreign Exchange Indemnity.  If any sum due from the
Company or any Guarantor under this Agreement or any order or judgment given or
made in relation hereto has to be converted from the currency (the “first
currency”) in which the same is payable hereunder or under such order or
judgment into another currency (the “second currency”) for the purpose of (a)
making or filing a claim or proof against the Company or any Guarantor with any
Governmental Authority or in any court or tribunal or (b) enforcing any order or
judgment given or made in relation hereto, the Company or any

 

H-35

--------------------------------------------------------------------------------


 

Guarantor, as the case may be, shall indemnify and hold harmless each of the
Persons to whom such sum is due from and against any loss actually suffered as a
result of any discrepancy between (i) the rate of exchange used to convert the
amount in question from the first currency into the second currency, and (ii)
the rate or rates of exchange at which such Person, acting in good faith,
purchased the first currency with the second currency after receipt of a sum
paid to it in the second currency in satisfaction, in whole or in part, of any
such order, judgment, claim or proof. The foregoing indemnity shall constitute a
separate obligation of the Company or any Guarantor distinct from its other
obligations hereunder and shall survive the giving or making of any judgment or
order in relation to all or any of such other obligations.

 

SECTION 3.15.          Further Modifications.  The Administrative Agent may,
from time to time, further modify the terms of, and practices contemplated by,
this Agreement with respect to the Euro to the extent the Administrative Agent
determines, in its reasonable discretion, that such modifications are necessary
or convenient to reflect new laws, regulations, customs, or practices developed
in connection with the Euro. The Administrative Agent may effect such
modifications, and this Agreement shall be deemed so amended, without the
consent of the Company or the Lenders to the extent such modifications are not
materially disadvantageous to the Company and the Lenders, upon notice thereto.

 

ARTICLE IV
REPRESENTATIONS AND WARRANTIES

 

In order to induce the Lenders to enter into this Agreement and to make the
Loans and other extensions of credit herein provided for, the Company represents
and warrants to the Administrative Agent and each Lender that:

 

SECTION 4.01.          Organization, Powers.  The Company and each Guarantor (a)
is a corporation, limited liability company, partnership or other legal entity
(as indicated on Schedule 4.11 hereto) duly organized or formed, validly
existing and in good standing under the laws of the jurisdiction of its
formation, (b) has the corporate, limited liability company, partnership or such
other power and authority to own its properties and to carry on its business as
being conducted, (c) is duly qualified to do business in every jurisdiction
wherein the conduct of its business or the ownership of its properties are such
as to require such qualification except those jurisdictions in which the failure
to be so qualified could not reasonably be expected to have a Material Adverse
Effect, and (d) has the corporate, limited liability company, partnership or
other power to execute, deliver and perform each of the Loan Documents to which
it is a party, including, without limitation, with respect to the Company, the
power to obtain extensions of credit hereunder and to execute and deliver the
Notes. Each other Subsidiary of the Company which is not a Guarantor (a) is a
corporation, limited liability company, partnership or other legal entity (as
indicated on Schedule 4.11 hereto) duly organized or formed, as applicable,
validly existing and,  in good standing under the laws of the jurisdiction of
its formation, (b) has the corporate, limited liability company, partnership or
other legal power and authority to own or lease its properties and to carry on
its business as being conducted on the Closing Date and, (c) is duly qualified
to do business in every jurisdiction wherein the conduct of its business or the
ownership of its properties are such as to require such qualification, except in
those jurisdictions where the failure to be so qualified could not reasonably be
expected to have a Material Adverse Effect.

 

SECTION 4.02.          Authorization of Borrowing, Enforceable Obligations.  The
execution, delivery and performance by the Company of this Agreement, and the
other Loan Documents to which it is a party, the borrowings and the other
extensions of credit to the Company hereunder, and the execution, delivery and
performance by each Guarantor of the Loan Documents to which such

 

H-36

--------------------------------------------------------------------------------


 

Guarantor is a party, (a) have been duly authorized by all requisite corporate,
limited partnership or limited liability company action, (b) will not violate or
require any consent (other than consents as have been made or obtained and which
are in full force and effect) under (i) any provision of law applicable to the
Company or any Guarantor, any applicable rule or regulation of any Governmental
Authority, or the Certificate of Incorporation or By-laws of the Company or the
Certificate of Incorporation, By-Laws, or other organizational documents, as
applicable, of any Guarantor or (ii) any order of any court or other
Governmental Authority binding on the Company or any Guarantor, (c) will not be
in conflict with, result in a breach of or constitute (with due notice and/or
lapse of time) a default under, any indenture, agreement or other instrument to
which the Company or any Guarantor is a party, or by which the Company or any
Guarantor or any of its property is bound, which conflict, breach or default
could reasonably be expected to have a Material Adverse Effect, or result in the
creation or imposition of any Lien of any nature whatsoever upon any of the
property or assets of the Company or any Guarantor other than as contemplated by
this Agreement or the other Loan Documents. This Agreement and each other Loan
Document to which the Company or any Guarantor is a party constitutes a legal,
valid and binding obligation of the Company and such Guarantor, as the case may
be, enforceable against the Company and each such Guarantor, as the case may be,
in accordance with its terms except to the extent that enforcement may be
limited by applicable bankruptcy, reorganization, moratorium, insolvency and
similar laws affecting creditors’ rights generally or by equitable principles of
general application, regardless of whether considered in a proceeding in equity
or at law.

 

SECTION 4.03.          Financial Condition.

 

(a)           The Company has heretofore furnished to each Lender the audited
consolidated balance sheets, statements of income, retained earnings and cash
flow of the Company and its  Subsidiaries, audited by Ernst & Young LLP,
independent certified public accountants, as of and for the fiscal year ended
December 31, 2006  Such financial statements were prepared in conformity with
Generally Accepted Accounting Principles, applied on a consistent basis, and
fairly present the consolidated financial condition and consolidated results of
operations of the Company and its Subsidiaries as of the date of such financial
statements and for the periods to which they relate and since December 31, 2006
(the “Determination Date”), no Material Adverse Effect has occurred, except as
set forth on Schedule 5.01(j). Other than obligations and liabilities arising in
the ordinary course of business since the Determination Date, there are no
obligations or liabilities contingent or otherwise, of the Company or any of its
Subsidiaries which are not reflected or disclosed on such audited statements
other than obligations or liabilities of the Company and its Subsidiaries which
are not required to be so disclosed. Notwithstanding anything to the contrary
herein, on the date of delivery of any financial statements pursuant to Section
6.03(a) hereof, the Determination Date shall be deemed to be the date of the
prior year’s audited financial statements.

 

(b)           Each of the Company and each Guarantor is Solvent.

 

SECTION 4.04.          Taxes.  Each of the Company and each Subsidiary of the
Company has filed or has caused to be filed all tax returns (foreign, federal,
state and local) required to be filed (including, without limitation, with
respect to payroll and sales taxes) and each of the Company and each Subsidiary
of the Company has paid all taxes (including, without limitation, all payroll
and sales taxes), assessments and governmental charges and levies shown thereon
to be due, including interest and penalties except (a) where the failure to file
such tax returns or pay such taxes, charges or levies could not reasonably be
expected to have a Material Adverse Effect and (b) taxes, assessments and
governmental charges and levies being contested in good faith by appropriate
proceedings and with respect to which adequate reserves in conformity with
Generally Accepted Accounting Principles applied on a consistent

 

H-37

--------------------------------------------------------------------------------


 

basis shall have been provided on the books of the Company and its Subsidiaries.

 

SECTION 4.05           Title to Properties.  Each of the Company and each
Subsidiary of the Company has good title to its respective properties and assets
reflected on the financial statements referred to in Section 4.03 hereof, except
for such properties and assets as have been disposed of since the date of such
financial statements as no longer used or useful in the conduct of their
respective businesses or as have been disposed of in the ordinary course of
business or as permitted pursuant to Section 7.04(b) hereof, and all such
properties and assets are free and clear of all Liens other than Permitted
Liens.

 

SECTION 4.06           Litigation.  (a) Except as set forth on Schedule 4.06,
there are no actions, suits or proceedings (whether or not purportedly on behalf
of the Company or any Subsidiary of the Company) pending or, to the knowledge of
the Company, threatened against or affecting the Company or any such Subsidiary
at law or in equity or before or by any Governmental Authority, which involve
any of the transactions contemplated herein or which could reasonably be
expected to result in a Material Adverse Effect; and (b) neither the Company nor
any Subsidiary of the Company is in default with respect to any judgment, writ,
injunction, decree, rule or regulation of any Governmental Authority which could
reasonably be expected to result in a Material Adverse Effect.

 

SECTION 4.07.          Agreements.  Neither the Company nor any Subsidiary of
the Company is a party to any agreement, indenture, loan or credit agreement or
any lease or other agreement or instrument or subject to any judgment, order,
writ, injunction, decree or regulation which could reasonably be expected to
have a Material Adverse Effect. Neither the Company nor any Subsidiary of the
Company is in default in the performance, observance or fulfillment of any of
the obligations, covenants or conditions contained in any agreement or
instrument to which it is a party, which default could reasonably be expected to
have a Material Adverse Effect.

 

SECTION 4.08.          Compliance with ERISA.  Each Plan is in compliance in all
material respects with ERISA; no Plan is insolvent or in reorganization (as
defined in Section 4241 of ERISA), no Plan has an Unfunded Current Liability
which could reasonably be expected to have a Material Adverse Effect or to
result in the imposition of any Lien, and no Plan has an accumulated or waived
funding deficiency within the meaning of Section 412 of the Code; neither the
Company nor any ERISA Affiliate has incurred any material liability to or on
account of a Plan pursuant to Section 515, 4062, 4063, 4064, 4201 or 4204 of
ERISA or reasonably expects to incur any material liability under any of the
foregoing Sections on account of the prior termination of participation in or
contributions to any such Plan; no proceedings have been instituted to terminate
any Plan which could reasonably be expected to have a Material Adverse Effect or
to result in the imposition of any Lien; no condition exists which could
reasonably be expected to present a risk to the Company or any ERISA Affiliate
of incurring a liability to or on account of a Plan pursuant to the foregoing
provisions of ERISA and the Code; and no lien imposed under the Code or ERISA on
the assets of the Company or any of its ERISA Affiliates exists or to the
knowledge of the Company is likely to arise on account of any Plan.

 

SECTION 4.09.          Federal Reserve Regulations; Use of Proceeds.

 

(a)           Neither the Company nor any Subsidiary of the Company is engaged
principally in, nor has as one of its important activities, the business of
extending, maintaining or arranging credit for the purpose of purchasing or
carrying any “margin stock” (within the meaning of Regulation U of the Board of
Governors of the Federal Reserve System of the United States, as amended from
time to time).

 

(b)           No part of the proceeds of any Loan and no other extension of
credit hereunder

 

H-38

--------------------------------------------------------------------------------


 

will be used, whether directly or indirectly, and whether immediately,
incidentally or ultimately, (i) to purchase or to carry margin stock or to
extend credit to others for the purpose of purchasing or carrying margin stock,
or to refund indebtedness originally incurred for such purposes, or (ii) for any
purpose which violates or is inconsistent with the provisions of Regulation T,
U, or X of the Board of Governors of the Federal Reserve System.

 

(c)           The proceeds of each Loan, and each other extension of credit
hereunder, shall be used solely for the purposes permitted under Section 3.02
hereof.

 

SECTION 4.10.          Approvals.  No registration with or consent or approval
of, or other action by, any Governmental Authority or any other Person is
required in connection with the execution, delivery and performance of this
Agreement by the Company or any Guarantor, or with the execution, delivery and
performance of other Loan Documents to which it is a party or, with respect to
the Company, the borrowings and each other extension of credit hereunder other
than registrations, consents and approvals received prior to the date hereof and
disclosed to the Lenders and which are in full force and effect or such
registrations, consents and approvals required pursuant to Section 5.01 hereof.

 

SECTION 4.11.          Subsidiaries and Affiliates.  Attached hereto as Schedule
4.11 is a correct and complete list of each of the Company’s Subsidiaries and
Affiliates as of the Closing Date showing as to each (a) Subsidiary, its name,
the jurisdiction of its incorporation or formation, its shareholders or other
owners of an interest in each Subsidiary and the number of outstanding shares or
other ownership interest owned by each shareholder or other owner of an interest
and (b) Affiliate in which the Company or any of its Subsidiaries owns an
interest, the number of shares or other ownership interests of such Affiliate
owned directly or indirectly by the Company.

 

SECTION 4.12.           Hazardous Materials.  The Company and each Subsidiary
are in compliance in all material respects with all applicable Environmental
Laws and neither the Company nor any Subsidiary has used Hazardous Materials on,
from, or affecting any property now owned or occupied or hereafter owned or
occupied by the Company or any such Subsidiary in any manner which violates any
applicable Environmental Law. To the best actual knowledge of any officer of the
Company, no prior owner of any such property or any tenant, subtenant, prior
tenant or prior subtenant has used Hazardous Materials on, from, or affecting
such property in any manner which violates, in any material respect, any
applicable Environmental Law.

 

SECTION 4.13.          Investment Company Act.  Neither the Company nor any
Subsidiary of the Company is an “investment company”, or a company “controlled”
by an “investment company”, within the meaning of the Investment Company Act of
1940, as amended.

 

SECTION 4.14.          No Default.  No Default or Event of Default has occurred
and is continuing.

 

SECTION 4.15.          Credit Arrangements.  Schedule 4.15 attached hereto is a
complete and correct list of all credit agreements, indentures, purchase
agreements (other than purchase orders), guaranties, Capital Leases and other
investments, agreements and arrangements in effect on the Closing Date providing
for or relating to extensions of credit to the Company or any Subsidiaries of
the Company, or any of them (including agreements and arrangements for the
issuance of letters of credit or for acceptance financing) in respect of which
the Company or any Subsidiaries of the Company, or any of them, are in any
manner directly or contingently obligated to make aggregate payments of
$1,000,000 or more; and the maximum principal or face amounts of the credit in
question, outstanding and which can be

 

H-39

--------------------------------------------------------------------------------


 

outstanding, are correctly stated, and all Liens of any nature given or agreed
to be given as security therefor are correctly described or indicated in such
Schedule 4.15.

 

SECTION 4.16.          Permits and Licenses.  Each of the Company and each
Subsidiary of the Company has all permits, licenses, certifications,
authorizations and approvals required for it lawfully to own and operate their
respective businesses except those the failure of which to have could not
reasonably be expected to have a Material Adverse Effect.

 

SECTION 4.17.          Compliance with Law.  The Company and each Subsidiary of
the Company are each in compliance with all laws, rules, regulations, orders and
decrees which are applicable to the Company or any such Subsidiary, or to any of
their respective properties, which the failure to comply with could reasonably
be expected to have a Material Adverse Effect.

 

SECTION 4.18.          Disclosure.  Neither this Agreement, any other Loan
Document, nor any other document, certificate or written statement furnished to
the Administrative Agent, the Issuing Lender, or any Lender by or on behalf of
the Company or any of its Subsidiaries for use in connection with the
transactions contemplated by this Agreement contains any untrue statement of
material fact or omits to state a material fact necessary in order to make the
statements contained herein or therein not misleading in light of the
circumstances in which they were made.

 

SECTION 4.19.          Labor Disputes and Acts of God.  Neither the business nor
the properties of the Company or any Subsidiary of the Company are affected by
any fire, explosion, accident, strike, lockout or other labor dispute, drought,
storm, hail, earthquake, embargo, act of God or of the public enemy or other
casualty (whether or not covered by insurance), which could reasonably be
expected to have a Material Adverse Effect.

 

SECTION 4.20.          Pledge Agreements.  Each Pledge Agreement executed by the
Company and the Guarantors shall constitute a valid and continuing lien on and
security interest in the Pledged Interests (as defined in such Pledge Agreement)
referred to in such Pledge Agreement to the extent provided therein and under
applicable law in favor of the Administrative Agent for the ratable benefit of
the Lenders, prior to all Liens, other than Permitted Liens.

 

ARTICLE V
CONDITIONS OF LENDING

 

SECTION 5.01.          Conditions to Initial Extension of Credit.  The
obligation of each Lender to make its initial Loan hereunder, and the obligation
of the Issuing Lender to issue the initial Letter of Credit, are subject to the
following conditions precedent:

 

(a)           Notes.  On or prior to the Closing Date, the Administrative Agent
shall have received (i) for the account of each Lender (other than the Issuing
Lender and the Swingline Lender), a Revolving Credit Note and (ii) for the
account of the Swingline Lender, a Swingline Note, each duly executed by the
Company.

 

(b)           Guaranty; Security Agreement.  On or prior to the Closing Date,
the Administrative Agent shall have received, with a counterpart for each
Lender, (i) a Reaffirmation and Amendment to the Guaranty, duly executed by each
Existing Guarantor, (ii) a Reaffirmation and Amendment to the Security
Agreement, duly executed by the Company and each Existing Guarantor, and (ii) a
Joinder Agreement,, duly executed by each New Guarantor, each in form and
substance satisfactory

 

H-40

--------------------------------------------------------------------------------


 

to the Administrative Agent.

 

(c)           Pledge Agreements.  On or prior to the Closing Date, the
Administrative Agent shall have received the Pledge Agreements duly executed by
the Company and Guarantors, as applicable, together with all stock certificates,
if any, evidencing the shares pledged under the Pledge Agreements and undated
stock powers duly executed in blank by the Company or the Guarantors and UCC-1
financing statements required pursuant to the Pledge Agreements, as appropriate.

 

(d)           Opinion of Counsel.  On or prior to the Closing Date, the
Administrative Agent shall have received a written opinion of Kaye Scholer, LLP
substantially in the form of Exhibit G attached hereto.

 

(e)           Supporting Documents.  On or prior to the Closing Date, the
Administrative Agent shall have received (i) a certificate of good standing for
the Company and each Guarantor from the secretary of state of the states of
their organizational jurisdiction dated as of a recent date; (ii) copies of the
Certificate of Incorporation and By-laws or other organization documents, as
applicable of the Company and each Guarantor, certified by the Secretary or an
Assistant Secretary of such entity; and (iii) a certificate of the Secretary or
an Assistant Secretary of the Company and each Guarantor dated the Closing Date
and certifying:  (x) that neither the Certificates of Incorporation, the By-laws
nor any other applicable organizational documents of the Company or any
Guarantor has been amended since the date of their certification (or if there
has been any such amendment, attaching a certified copy thereof); (y) that
attached thereto is a true and complete copy of resolutions adopted by the Board
of Directors of the Company and by the board of directors or other governing
body or Persons of each Guarantor authorizing the execution, delivery and
performance of each Loan Document to which it is a party; and (z) the incumbency
and specimen signature of each officer of the Company and of each officer or
other authorized Person of each Guarantor executing each Loan Document to which
the Company or any Guarantor is a party and a certification by another officer
of the Company and each Guarantor as to the incumbency and signature of the
Secretary or Assistant Secretary of the Company and each Guarantor.

 

(f)            Insurance.  On or prior to the Closing Date, the Administrative
Agent shall have received a certificate or certificates of insurance from an
independent insurance broker or brokers or other evidence confirming the
insurance required to be maintained by the Company and its Domestic Subsidiaries
pursuant to Section 6.01 hereof.

 

(g)           Fees and Expenses.  On or prior to the Closing Date, the Lenders
shall have received all fees that may be payable to them pursuant to this
Agreement and reimbursement of expenses in accordance with Section 10.03(b)
hereof.

 

(h)           No Litigation.  Except as set forth on Schedule 4.06, there shall
exist no action, suit, investigation, litigation or proceeding affecting the
Company or any of its Subsidiaries pending or, to the knowledge of the Company,
threatened before any court, governmental agency or arbiter that could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

(i)            Consents and Approvals.  All governmental and third party
consents and approvals necessary in connection with the transactions
contemplated by this Agreement and the other Loan Documents shall have been
obtained (without the imposition of any conditions that are not reasonably
acceptable to the Required Lenders) and shall remain in effect, and no law or
regulation shall be applicable in the reasonable judgment of the Required
Lenders that imposes materially adverse conditions upon the transactions
contemplated hereby.

 

H-41

--------------------------------------------------------------------------------


 

(j)            No Material Adverse Effect.  Except as set forth on Schedule
5.01(j) attached hereto, there shall not have occurred any Material Adverse
Effect in the business, operations, properties or condition (financial or
otherwise) of the Company and its Subsidiaries or the Company and the
Guarantors, taken as a whole, since December 31, 2006.

 

(k)           Existing Indebtedness.  The Administrative Agent shall have
received concurrently with the extension of the initial Loans described herein
evidence that the Existing Indebtedness has been paid in full and that the
agreements giving rise to such Existing Indebtedness have been terminated.

 

(l)            Other Information, Documentation.  The Administrative Agent and
the Lenders shall have received such other and further information and
documentation as any of them may reasonably require.

 

(m)          Completion of Proceedings.  All corporate and other proceedings,
and all documents, instruments and other legal matters in connection with the
transactions contemplated by the Loan Documents, shall be reasonably
satisfactory in form and substance to the Administrative Agent, the Lenders and
their counsel.

 

SECTION 5.02.          Conditions to Extensions of Credit.  The obligation of
each Lender to make each Loan hereunder and the obligation of the Issuing Lender
to issue, amend, renew or extend any Letter of Credit, including, without
limitation, the initial Loan and initial Letter of Credit, are further subject
to the following conditions precedent:

 

(a)           Representations and Warranties.  The representations and
warranties by the Company and each Guarantor pursuant to this Agreement and the
other Loan Documents to which each is a party shall be true and correct in all
material respects on and as of the Borrowing Date or the date of issuance,
amendment, renewal or extension of such Letter of Credit, as applicable, with
the same effect as though such representations and warranties had been made on
and as of such date unless such representation is as of a specific date, in
which case, as of such date.

 

(b)           No Default.  No Default or Event of Default shall have occurred
and be continuing on the Borrowing Date or on the date of issuance, amendment,
renewal or extension of a Letter of Credit or will result after giving effect to
the Loan requested or the requested issuance, amendment, renewal or extension of
a Letter of Credit.

 

(c)           Letter of Credit Documentation.  With respect to the issuance,
amendment, renewal or extension of any Letter of Credit, the Issuing Lender
shall have received the documents and instruments requested by the Issuing
Lender in accordance with the last sentence of Section 2.03(a) hereof.

 

Each borrowing hereunder and each issuance, amendment, renewal or extension of a
Letter of Credit shall constitute a representation and warranty of the Company
that the statements contained in clauses (a), (b), and (c) of this Section 5.02
are true and correct on and as of the Borrowing Date or as of the date of
issuance, amendment, renewal or extension of a Letter of Credit, as applicable,
as though such representation and warranty had been made on and as of such date.

 

H-42

--------------------------------------------------------------------------------


 

ARTICLE VI
AFFIRMATIVE COVENANTS

 

The Company covenants and agrees with the Lenders that so long as the
Commitments remain in effect, or any of the principal of or interest on the
Notes or any other Obligations hereunder shall be unpaid it will, and will cause
each of its Subsidiaries to:

 

SECTION 6.01.          Existence, Properties, Insurance.  Except to the extent
permitted by Section 7.12 hereof, do or cause to be done all things necessary to
preserve and keep in full force and effect its corporate, partnership, limited
liability company, or other form of organization, as applicable (except as set
forth on Schedule 6.01 hereto), existence (other than as expressly permitted
herein) and comply, in all material respects, with all laws applicable to it; at
all times maintain, preserve, protect or renew all trade names, patents,
trademarks and service marks, the non-preservation of which could reasonably be
expected to have a Material Adverse Effect and preserve all of its property, in
each case, material to its business and keep the same in good repair, working
order and condition (normal wear and tear excepted) and from time to time make,
or cause to be made, all needful and proper repairs, renewals, replacements,
betterments and improvements thereto so that the business carried on in
connection therewith may be properly and advantageously conducted in the
ordinary course at all times in the manner and custom of similar businesses; at
all times, preserve and maintain in full force and effect all rights (including
governmental rights), privileges, qualifications, permits, licenses and
franchises necessary for the normal conduct of its business; and at all times
maintain insurance covering its assets and its business with financially sound
and reputable insurance companies or associations in such amounts and against
such risks (including, without limitation, hazard, business interruption, public
liability and product liability) as are usually carried by companies engaged in
the same or similar business. All casualty insurance policies shall contain
standard lender’s loss payable and mortgagee clauses, and, all liability and
interruption insurance, additional insured clauses issued in favor of Lenders
under which all losses thereunder shall be paid to the Administrative Agent, as
agent for the Lenders, as Lenders interest may appear. All such policies shall
expressly provide that the requisite insurance cannot be altered or canceled
without thirty (30) days prior written notice to Administrative Agent and shall
insure the Administrative Agent and the Lenders notwithstanding the act or
neglect of Company.

 

SECTION 6.02.          Payment of Indebtedness and Taxes.  (a) Pay all material
indebtedness and obligations, now existing or hereafter arising, as and when due
and payable except where (i) the validity, amount, or timing thereof is being
contested in good faith and by appropriate proceedings, which proceedings shall
include good faith negotiations, and (ii) the Company or any Subsidiary of the
Company has set aside on its books adequate reserves with respect thereto in
accordance with Generally Accepted Accounting Principles, and (iii) the failure
to make such payment pending such contest could not reasonably be expected to
have a Material Adverse Effect, and (b) pay and discharge or cause to be paid
and discharged promptly all taxes, assessments and government charges or levies
imposed upon it or upon its income and profits, or upon any of its property,
real, personal or mixed, or upon any part thereof, as and when due and payable,
as well as all lawful claims for labor, materials and supplies or otherwise
which, if unpaid, might become a lien or charge upon such properties or any part
thereof, except where the failure to make such payment could not reasonably be
expected to have a Material Adverse Effect; provided, however, that neither the
Company nor any Subsidiary of the Company shall be required to pay and discharge
or cause to be paid and discharged any such tax, assessment, charge, levy or
claim so long as the validity thereof shall be contested in good faith by
appropriate proceedings, and the Company or such Subsidiary, as the case may be,
shall have set aside on its books adequate reserves determined in accordance
with Generally Accepted Accounting Principles with respect to any such tax,
assessment, charge, levy or claim so contested; further, provided that, subject
to the foregoing proviso, the Company

 

H-43

--------------------------------------------------------------------------------


 

and each Subsidiary of the Company will pay or cause to be paid all such taxes,
assessments, charges, levies or claims upon the commencement of proceedings to
foreclose any lien which has attached as security therefor.

 

SECTION 6.03.          Financial Statements, Reports, etc.  Furnish to the
Administrative Agent (with sufficient copies for each Lender):

 

(a)           within the earlier of (i) ninety (90) days of the end of each
fiscal year of the Company or (ii) five (5) days of the date on which the
following is required to be filed with the Securities and Exchange Commission,
audited consolidated financial statements of the Company and its Subsidiaries
which shall include consolidated balance sheets of the Company and its
Subsidiaries as of the end of such fiscal year, together with consolidated
income statements and statements of cash flows for the Company and its
Subsidiaries for such fiscal year and as of and for the prior fiscal year, all
prepared in accordance with Generally Accepted Accounting Principles and
accompanied by an opinion thereon of Ernst & Young, LLP or other nationally
recognized independent certified public accountants reasonably acceptable to the
Lenders (the “Auditor”) which opinion shall not include a going concern or like
qualification or exception or a qualification or exception as to the scope of
the audit (except with respect to any newly acquired Subsidiary), together with
the corresponding consolidating balance sheets of the Company and its
Subsidiaries and the consolidating statements of income for the Company and its
Subsidiaries, all prepared under the supervision of the Chief Financial Officer
of the Company in accordance with Generally Accepted Accounting Principles;

 

(b)           within forty-five (45) days after the end of each of the first,
second and third fiscal quarters of each fiscal year of the Company, unaudited
consolidated and consolidating financial statements of the Company and its
Subsidiaries, which shall include unaudited consolidated and consolidating
balance sheets of the Company and its Subsidiaries as of the end of each such
quarter, together with consolidated and consolidating income statements and
consolidated statements of cash flows of the Company and its Subsidiaries for
each such quarter and for the period commencing at the end of the previous
fiscal year and ending with the end of such quarter, all in reasonable detail
stating in comparative form the respective figures for the corresponding date
and period in the previous fiscal year, all prepared by or under the supervision
of the Chief Financial Officer of the Company in accordance with Generally
Accepted Accounting Principles (subject to year-end adjustments and except for
the absence of notes thereto);

 

(c)           (i) a certificate prepared and signed by the Auditor with each
delivery required by clause (a), and (ii) a certificate prepared and signed by
the Chief Financial Officer with each delivery required by clauses (a) and (b),
stating whether the Auditor or Chief Financial Officer, as the case may be,
shall have obtained knowledge of any Default or Event of Default, together with
a certificate of the Chief Financial Officer of the Company demonstrating that
as of the last day of the relevant fiscal year or quarter, as applicable, the
Company was in compliance with the financial condition covenants set forth in
Section 7.13 hereof;

 

(d)           together with delivery of the statements referred to in clause (a)
above, a copy of  the management letter, if any, prepared by the Auditor, or if
such management letter has not been received by the Company as of such date,
promptly upon receipt thereof;

 

(e)           together with delivery of the statements referred to in clauses
(a) and (b) above, a certificate of the Chief Financial Officer indicating the
“book-to-bill” ratio at the end of such fiscal quarter;

 

H-44

--------------------------------------------------------------------------------


 

(f)            promptly after filing thereof, copies of all financial statements
and material reports that the Company sends to its shareholders, and copies of
all regular, periodic and special financial information, proxy materials,
reports and other information which the Company shall file with the Securities
and Exchange Commission;

 

(g)           promptly after submission to any government or regulatory agency,
all documents and information (including Forms 8-K) furnished to such government
or regulatory agency other than such documents and information prepared in the
normal course of business and which could not reasonably be expected to result
in a Material Adverse Effect;

 

(h)           promptly upon execution thereof, copies of any amendments or
modifications to any Indenture;

 

(i)            promptly, from time to time, such other information regarding the
operations, business affairs and condition (financial or otherwise) of the
Company or any Subsidiary of the Company as any Lender may reasonably request.

 

Documents required to be delivered pursuant to clauses (a), (b), (c)(ii), (e),
(f) and (g) of this Section 6.03 (to the extent any such documents are included
in materials otherwise filed with the SEC) may be delivered electronically and
if so delivered, shall be deemed to have been delivered on the date (i) on which
the Company posts such documents, or provides a link thereto on the Company’s
website on the Internet at the website address named www.veeco.com; or (ii) on
which such documents are posted on the Company’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (A) the Company shall deliver paper copies
of such documents to the Administrative Agent or any Lender that requests the
Company to deliver such paper copies until a written request to cease delivering
paper copies is given by the Administrative Agent or such Lender and (B) the
Company shall notify the Administrative Agent and each Lender (by telecopier or
electronic mail) of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents. Notwithstanding anything contained herein, in every instance
the Company shall be required to provide paper copies of the Compliance
Certificates required by Section 6.03c)(i) to the Administrative Agent. Except
for such Compliance Certificates, the Administrative Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Company with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.

 

The Company hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders and the Issuing Lender materials
and/or information provided by or on behalf of the Company hereunder
(collectively, “Company Materials”) by posting the Company Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to
receive material non-public information with respect to the Company or its
securities) (each, a “Public Lender”). The Company hereby agrees that (w) all
Company Materials that are to be made available to Public Lenders shall be
clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean that
the word “PUBLIC” shall appear prominently on the first page thereof; (x) by
marking Company Materials “PUBLIC”, the Company shall be deemed to have
authorized the Administrative Agent, the Issuing Lender and the Lenders to treat
such Company Materials as not containing any material non-public information
with respect to the Company or its

 

H-45

--------------------------------------------------------------------------------


 

securities for purposes of United States Federal and state securities laws; (y)
all Company Materials marked “PUBLIC” are permitted to be made available through
a portion of the Platform designated “Public Investor”; and (z) the
Administrative Agent shall be entitled to treat any Company Materials that are
not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Investor”. In the event that any Lender desires
to be deemed a “public-side Lender” it shall so notify the Company and the
Administrative Agent and, only following such notification, shall the Company be
required to mark Company Material as “PUBLIC”.

 

SECTION 6.04.          Books and Records; Access to Premises.

 

(a)           Maintain adequate records and proper books of record and account
in which full, true and correct entries will be made in a manner to enable the
preparation of financial statements in accordance with Generally Accepted
Accounting Principles, and which shall reflect all material financial
transactions of the Company and each of its Subsidiaries and material matters
involving the assets and business of the Company and such Subsidiaries.

 

(b)           At any time during normal business hours (and upon reasonable
advance notice so long as no Default or Event of Default has occurred and is
then continuing), permit the Administrative Agent or any Lender or any agents or
representatives thereof to examine and make copies of and abstracts from the
books and records of such information which the Administrative Agent or any
Lender reasonably deems necessary or desirable (including, without limitation,
the financial records of the Company and its Subsidiaries) and to visit the
properties of the Company or any of its Subsidiaries and to discuss the affairs,
finances and accounts of the Company or any of its Subsidiaries with any of
their respective executive officers or the Company’s independent accountants,
provided that the costs thereof shall be for the account of the Lenders so long
as no Default or Event of Default shall have occurred and is then continuing.
The Lenders shall use reasonable efforts to coordinate any such examinations,
copying, visits or discussions.

 

SECTION 6.05.          Notice of Adverse Change.  Promptly notify the
Administrative Agent (and the Administrative Agent shall promptly notify each
Lender) in writing of (a) any change in the business or the operations of the
Company or its Subsidiaries which could reasonably be expected to have a
Material Adverse Effect, and (b) any information which indicates that any
financial statements which are the subject of any representation contained in
this Agreement, or which are furnished to the Administrative Agent or the
Lenders pursuant to this Agreement, fail to present fairly, as of the date
thereof and for the period covered thereby, the financial condition and results
of operations purported to be presented therein, disclosing the nature thereof.

 

SECTION 6.06.          Notice of Default.  Promptly notify the Administrative
Agent (and the Administrative Agent shall promptly notify each Lender) of any
Default or Event of Default which shall have occurred or the occurrence or
existence of any event or circumstance that in the reasonable judgment of the
Company is likely to become a Default or Event of Default, which notice shall
include a written statement as to such occurrence, specifying the nature thereof
and the action (if any) which is proposed to be taken with respect thereto.

 

SECTION 6.07.          Notice of Litigation and Investigations.  Promptly notify
the Administrative Agent (and the Administrative Agent shall promptly notify
each Lender) of any action, suit, investigation or proceeding at law or in
equity or by or before any governmental instrumentality or other agency which
could reasonably be expected to have a Material Adverse Effect.

 

H-46

--------------------------------------------------------------------------------


 

SECTION 6.08.          Notice of Default in Other Agreements.  Promptly notify
the Administrative Agent (and the Administrative Agent shall promptly notify
each Lender) of any default in the performance, observance or fulfillment of any
of the obligations, covenants or conditions contained in any agreement or
instrument to which the Company or any Subsidiary of the Company is a party
which default could reasonably be expected to have a Material Adverse Effect.

 

SECTION 6.09.          Notice of ERISA Event.  Promptly, and in any event within
ten (10) days, after the Company or any Guarantor knows any of the following,
deliver to the Administrative Agent (and the Administrative Agent shall promptly
notify each Lender) a certificate of the Chief Financial Officer of the Company
setting forth details as to the occurrence and the action, if any, which the
Company, any Guarantor or any ERISA Affiliate is required or proposes to take,
together with any notices required or proposed to be given to or filed with or
by the Company, such Guarantor, such ERISA Affiliate, the PBGC, a Plan
participant or the Plan administrator, with respect thereto:  that a Reportable
Event has occurred with respect to a Plan, that an accumulated funding
deficiency (as defined in Section 412 of the Code) has been incurred or an
application may be or has been made to the Secretary of the Treasury for a
waiver or modification of the minimum funding standard (including any required
installment payments) or an extension of any amortization period under Section
412 of the Code with respect to a Single-Employer Plan, that a Plan has been
terminated, reorganized, partitioned or declared insolvent under Title IV of
ERISA, that one or more Single-Employer Plans have an Unfunded Current Liability
in excess of $1,000,000 in the aggregate, that involuntary proceedings may be or
have been instituted to terminate a Plan, that a proceeding has been instituted
pursuant to Section 515 of ERISA to collect a delinquent contribution to a Plan,
or that the Company, any Guarantor or any ERISA Affiliate will incur any
liability (including any contingent or secondary liability) to or on account of
the termination of or withdrawal from a Plan under Section 4062, 4063, 4064,
4201 or 4204 of ERISA. Upon request of any Lender, the Company will deliver to
each Lender a complete copy of the annual report (Form 5500) filed for each
Single-Employer Plan.

 

SECTION 6.10.          Notice of Environmental Law Violations.  Promptly notify
the Administrative Agent (and the Administrative Agent shall promptly notify
each Lender) of the receipt of any notice of an action, suit, or proceeding
before any court or governmental department, commission, board, bureau, agency
or instrumentality, domestic or foreign, pending against the Company or any
Subsidiary of the Company relating to any alleged violation of any Environmental
Law which could reasonably be expected to have a Material Adverse Effect.

 

SECTION 6.11.          Compliance with Applicable Laws.  Comply with the
requirements of all applicable laws, rules, regulations and orders of any
Governmental Authority, the breach of which could reasonably be expected to have
a Material Adverse Effect, including, without limitation, the rules and
regulations of the Board of Governors of the Federal Reserve System and the
Federal Deposit Insurance Corporation.

 

SECTION 6.12.          Additional Subsidiaries.  Give the Administrative Agent
prompt written notice of the creation, establishment or acquisition, in any
manner, of any Material Subsidiary not existing as a Material Subsidiary on the
Closing Date. Subject to the last sentence of this Section 6.12, the Company or
a Material Domestic Subsidiary, as appropriate, (a) shall execute a Pledge
Agreement, in the form of Exhibit E-1 or Exhibit E-2 hereto (or such other
agreement as shall be required by the Administrative Agent), as applicable, with
respect to (i) all of the shares of capital stock or other ownership interest of
each Subsidiary which is or becomes a Material Domestic Subsidiary and (ii) 65%
of the capital stock or other ownership interest of each First-Tier Subsidiary
of such Person which is or

 

H-47

--------------------------------------------------------------------------------


 

becomes a Material Non-Domestic Subsidiary, (b) shall cause each Subsidiary of
such Person which is a Material Domestic Subsidiary to execute amendments with
respect to the Guaranty and the Security Agreement, pursuant to which such
Subsidiary becomes a “Guarantor” and “Grantor” under the Guaranty and the
Security Agreement, respectively, (c) shall deliver an opinion of counsel, (i)
simultaneously with the delivery of any Pledge Agreement executed pursuant to
clause (a)(i) above and (ii) within 90 days of the delivery of any Pledge
Agreement executed pursuant to clause (a)(ii) above, that such Pledge Agreement
is valid and enforceable in the jurisdiction of formation of such Material
Domestic Subsidiary and Material Non-Domestic Subsidiary, as the case may be,
provided that if such opinion, in connection with the delivery of any Pledge
Agreement executed pursuant to clause (a)(ii) above, cannot be provided, the
Company or such Material Non-Domestic Subsidiary, as appropriate, shall execute
any additional documents that may be required in order to perfect the lien
granted by such Pledge Agreement in such jurisdiction and to enable such counsel
to deliver an acceptable opinion with respect thereto and (d) with respect to
the pledge of capital stock or other ownership interest of any Material Domestic
Subsidiary that is a “certificated security” within the meaning of Section
8-102(a)(4) of the Uniform Commercial Code, deliver certificates and powers with
respect to such interests duly endorsed in blank, and, in the event of
uncertificated interests, to the extent the Administrative Agent’s Lien therein
is not already perfected by the filing of the UCC-1 financing statements
referred to in Section 5.01(c) hereof, additional UCC-1 financing statements; in
the case of both (a), (b) and (d), within ten (10) Business Days after the
creation, establishment or acquisition of such Material Subsidiary and in
connection therewith shall deliver or cause to be delivered such proof of
corporate action, incumbency of officers and other documents as are consistent
with those delivered as to each Subsidiary pursuant to Section 5.01 hereof on
the Closing Date, or as the Administrative Agent may request, each in form and
substance satisfactory to the Administrative Agent. In no event shall the
Company be required to pledge any of the assets of a Subsidiary of the Company
that is a controlled foreign corporation, as defined in Section 957(a) of the
Code, including, but not limited to the stock of any Subsidiary of the Company
held directly or indirectly by any such Subsidiary.

 

SECTION 6.13.          Environmental Laws.  Comply in all material respects with
the requirements of all applicable Environmental Laws, provide to the Lenders
all documentation in connection with such compliance that any of the Lenders may
reasonably request, and defend, indemnify, and hold harmless the Administrative
Agent and each Lender and their respective employees, agents, officers, and
directors, from and against any claims, demands, penalties, fines, liabilities,
settlements, damages, costs, or expenses of whatever kind or nature, known or
unknown, contingent or otherwise, arising out of, or in any way related to, (a)
the presence, disposal, or release of any Hazardous Materials on any property at
any time owned or occupied by the Company or any Subsidiary of the Company, (b)
any personal injury (including wrongful death) or property damage (real or
personal) arising out of or related to such Hazardous Materials, (c) any lawsuit
brought or threatened, settlement reached, or government order relating to such
Hazardous Materials, and/or (d) any violation of applicable Environmental Laws,
including, without limitation, reasonable attorney and consultant fees,
investigation and laboratory fees, court costs, and litigation expenses.

 

SECTION 6.14.          Non-Material Subsidiaries.  In the event that the assets
or revenues of the Non-Material Subsidiaries, taken as a whole, shall, at any
time, exceed twenty percent (20%) of Consolidated Total Assets or Consolidated
Total Revenues, then, at such time one or more Non-Material Subsidiaries, as
selected by the Company, shall be deemed Material Subsidiaries so that the
Non-Material Subsidiaries, taken as a whole, shall no longer, account for more
than twenty percent of Consolidated Total Assets or Consolidated Total Revenues.
In the event that any Non-Material Subsidiary shall be deemed a Material
Subsidiary, such Subsidiary or such Subsidiary’s parent shall comply with the
relevant provisions of Section 6.12 hereof.

 

H-48

--------------------------------------------------------------------------------


 

SECTION 6.15.          Foreign Opinions of Counsel.  Within 60 days of the
Closing Date, the Company shall deliver to the Administrative Agent an
acknowledgment with respect to each opinion of counsel previously delivered to
the Administrative Agent for each Foreign Pledge Agreement delivered on the
Prior Closing Date with respect to any Non-Domestic Subsidiary which, as of the
Closing Date, is a Material Non-Domestic Subsidiary, that such Foreign Pledge
Agreement remains valid and enforceable in the jurisdiction of formation of the
applicable Material Non-Domestic Subsidiary whose capital stock or other
ownership interest was pledged pursuant thereto, notwithstanding the execution
and delivery of this Credit Agreement.

 

ARTICLE VII
NEGATIVE COVENANTS

 

The Company covenants and agrees with the Lenders that so long as the
Commitments remain in effect or any of the principal of or interest on any Note
or any other Obligations hereunder shall be unpaid, it will not, and will not
cause or permit any of its Subsidiaries, directly or indirectly, to:

 

SECTION 7.01.          Indebtedness.  Incur, create, assume or suffer to exist
or otherwise become liable in respect of any Indebtedness, other than:

 

(a)           Indebtedness incurred prior to the date hereof as described in
Schedule 7.01 attached hereto and any refinancing of such Indebtedness, provided
that the aggregate principal amount of such Indebtedness is not increased
(unless such increase is otherwise permitted under Sections 7.01(b) through
7.01(h) hereof;

 

(b)           Indebtedness to the Lenders under this Agreement, the Notes or any
other Loan Document;

 

(c)           Indebtedness for trade payables incurred in the ordinary course of
business; provided such payables shall be paid or discharged when due;

 

(d)           Indebtedness consisting of guarantees permitted pursuant to
Section 7.03 hereof;

 

(e)           Subordinated Indebtedness, including without limitation,
indebtedness evidenced by the Subordinated Notes, provided that such
Subordinated Indebtedness shall not exceed $300,000,000, in the aggregate, and
provided further, that no Default or Event of Default shall have occurred and be
continuing at the time of incurrence thereof or would occur after giving effect
to the incurrence of such Subordinated Indebtedness;

 

(f)            Indebtedness secured by purchase money liens as permitted under
Section 7.02(i) hereof and Indebtedness arising under Capital Leases; provided
that the aggregate amount of such Indebtedness shall not exceed $15,000,000
during any fiscal year of the Company, or $30,000,000 at any one time
outstanding, and, further, provided no Default or Event of Default shall have
occurred and be continuing at the time of incurrence thereof or would occur
after giving effect to the incurrence of such Indebtedness;

 

(g)           Indebtedness with respect to Hedging Agreements entered into by
the Company, provided that the aggregate net liabilities under all Hedging
Agreements shall not exceed $5,000,000 at

 

H-49

--------------------------------------------------------------------------------


 

the time of incurrence thereof, and provided further, that such Hedging
Agreements shall be entered into only in the ordinary course of its business and
not for speculative purposes;

 

(h)           Indebtedness arising under or with respect to foreign exchange
contracts entered into by the Company or any of its Subsidiaries in the ordinary
course of its business and not for speculative purposes for the purchase or sale
of foreign currency and with respect to which the net daily settlement amount of
any particular date, shall not exceed $25,000,000, in the aggregate;

 

(i)            Indebtedness for taxes, assessments or other governmental charges
or levies not yet delinquent or which are being contested in good faith by
appropriate proceedings; provided, however, that adequate reserves with respect
thereto are maintained on the books of the Company or any Subsidiary of the
Company in accordance with Generally Accepted Accounting Principles;

 

(j)            Indebtedness owing by (i) the Company to any of its Material
Subsidiaries or (ii) any Material Subsidiary of the Company to the Company or
any other Material Subsidiary of the Company;

 

(k)           Indebtedness owing by (i) the Company to any of its Non-Material
Subsidiaries or (ii) any Non-Material Subsidiary of the Company to the Company
or any other Non-Material Subsidiary of the Company, provided such Indebtedness
shall not exceed $25,000,000, in the aggregate;

 

(l)            unsecured Indebtedness of Non-Domestic Subsidiaries incurred in
connection with performance standby letters of credit, bank guarantees, bonds or
similar arrangements, incurred in the ordinary course of its business, the
Dollar Equivalent Amount of which shall not exceed $10,000,000 at any time;

 

(m)          Indebtedness assumed in connection with any Permitted Acquisition,
provided that such Indebtedness is secured only by those liens permitted under
Section 7.02(h) hereof,

 

(n)           additional Indebtedness assumed in connection with any Permitted
Acquisition (not described in Section 7.01(m) or (o) hereof), not to exceed
$5,000,000, in the aggregate, provided that such Indebtedness is unsecured and
shall be terminated within six months after the closing date of such Permitted
Acquisition and, provided further that, no Default or Event of Default shall
have occurred and be continuing or would occur after giving effect to the
incurrence of such Indebtedness;

 

(o)           additional Indebtedness incurred in connection with any Permitted
Acquisition (not described in Section 7.01(m) or (n) hereof), not to exceed
$5,000,000, in the aggregate, provided that such Indebtedness is unsecured and
shall solely consist of promissory notes issued by the Company or the Subsidiary
of the Company, as applicable, in favor of the seller with respect to such
Permitted Acquisition and, provided further that, no Default or Event of Default
shall have occurred and be continuing or would occur after giving effect to the
incurrence of such Indebtedness; and

 

(p)           secured Indebtedness of Non-Domestic Subsidiaries, not to exceed
$5,000,000, in the aggregate; and

 

(q)           additional unsecured Indebtedness of the Company and its
Subsidiaries (not described in Section 7.01 (a) through (p) hereof), not to
exceed $5,000,000, in the aggregate.

 

SECTION 7.02.          Liens.  Incur, create, make, assume or suffer to exist
any Lien on any of

 

H-50

--------------------------------------------------------------------------------


 

their respective properties or assets, now or hereafter owned, other than:

 

(a)           Liens existing on the date hereof (which are not described in
Sections 7.02(b) through 7.02(i) hereof) as set forth on Schedule 7.02 attached
hereto, securing Indebtedness outstanding on such date or incurred in connection
with the extension, renewal or refinancing of the Indebtedness secured by such
existing Liens; provided that any extension, renewal or replacement Lien shall
be limited to the property encumbered by the existing Lien and the principal
amount of the Indebtedness being extended, renewed or refinanced does not
increase;

 

(b)           Liens securing Indebtedness described in Section 7.01(i) hereof,
provided that no notice of lien has been filed or recorded under the Code;

 

(c)           carriers’, warehousemens’, mechanics’, suppliers’ or other like
Liens arising in the ordinary course of business and not overdue for a period of
more than sixty (60) days or which are being contested in good faith and by
appropriate proceedings, which proceedings have the effect of preventing the
forfeiture or sale of the property subject thereto;

 

(d)           Liens incurred or deposits to secure (i) the non-delinquent
performance of tenders, bids, trade contracts (other than for borrowed money),
leases and statutory obligations, (ii) contingent obligations on surety,
performance and appeal bonds, and (iii) other non-delinquent obligations of
similar nature; in each case, incurred in the ordinary course of business;

 

(e)           any attachment, judgment or similar Lien arising in connection
with any court or governmental proceeding, provided that the execution or other
enforcement of such Lien is effectively stayed within thirty (30) days,
provided, further that an Event of Default shall not be deemed to occur solely
by reason of the continuance of such Liens beyond such thirty (30) day period so
long as the aggregate amount secured by all such continuing Liens does not
exceed $500,000;

 

(f)            easements, rights of way, restrictions and other similar charges
or encumbrances incurred in the ordinary course of business which, in the
aggregate, do not interfere in any material respect with the occupation, use and
enjoyment by the Company or any Subsidiary of the Company of the property or
assets encumbered thereby in the normal course of their respective business or
materially impair the value of the property subject thereto;

 

(g)           deposits or pledges required in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security laws;

 

(h)           Liens upon assets acquired in Permitted Acquisitions, provided
that such Liens encumber only (i) specific equipment or real property; or (ii)
other assets acquired in such Permitted Acquisition, provided that Liens on such
other assets do not secure more than $5,000,000 of Indebtedness in the aggregate
and provided further that such Liens on such other assets are released within
six months after the closing date of such Permitted Acquisition;

 

(i)            purchase money Liens on any property acquired or held by the
Company or its Subsidiaries in the ordinary course of business, securing
Indebtedness permitted pursuant to Section 7.01(f) hereof; provided in each case
(i) no Default or Event of Default shall have occurred and be continuing at the
time such Lien is created or shall occur after giving effect to such Lien, (ii)
such purchase money lien does not secure more than 100% of the purchase price
of, and encumbers only, the property acquired, and (iii) such purchase money
Lien does not secure any Indebtedness other than in

 

H-51

--------------------------------------------------------------------------------


 

respect of the purchase price of the asset acquired;

 

(j)            Liens arising in connection with Capital Leases permitted under
Section 7.01(f) hereof; provided, that no such Lien shall extend to or cover any
assets other than the assets subject to such Capital Lease;

 

(k)           Liens arising from precautionary Uniform Commercial Code financing
statements filed solely for notice purposes in respect of operating leases,
consignments and similar arrangements entered into by the Company or any of its
Subsidiaries in the ordinary course of business;

 

(l)            statutory and common law landlord’s liens under leases;

 

(m)          Liens in favor of banks or other depository institutions upon
property or assets arising under the common law or pursuant to contractual
rights of set off;

 

(n)           Liens securing Indebtedness described in Section 7.01(p) hereof,
provided that such Liens extend only to assets of the applicable Non-Domestic
Subsidiary; and

 

(o)           Liens granted to the Administrative Agent for the benefit of the
Lenders pursuant to the Security Agreement.

 

SECTION 7.03.          Guaranties.  Guarantee, endorse, become surety for, or
otherwise in any way become or be responsible for the Indebtedness or
obligations of any Person, whether by agreement to maintain working capital or
equity capital or otherwise maintain the net worth or solvency of any Person or
by agreement to purchase the Indebtedness of any other Person, or agreement for
the furnishing of funds, directly or indirectly, through the purchase of goods,
supplies or services for the purpose of discharging the Indebtedness of any
other Person or otherwise, or enter into or be a party to any contract for the
purchase of merchandise, materials, supplies or other property if such contract
provides that payment for such merchandise, materials, supplies or other
property shall be made regardless of whether delivery of such merchandise,
supplies or other property is ever made or tendered except:

 

(a)           guaranties executed or committed prior to the date hereof as
described on Schedule 7.03 attached hereto including any renewals or extension
thereof provided that such renewals or extension do not increase the maximum
exposure pursuant to the guaranty (unless such increase is permitted by Section
7.03(d) hereof);

 

(b)           endorsements of negotiable instruments for collection or deposit
in the ordinary course of business;

 

(c)           guaranties of any Indebtedness under this Agreement or any other
Loan Document; and

 

(d)           guaranties by the Company of any Indebtedness permitted pursuant
to Section 7.01 hereof of any Subsidiary of the Company or guaranties by any
Subsidiary of the Company of such Indebtedness of the Company or any other
Subsidiary.

 

SECTION 7.04.          Sale of Assets.  Sell, lease, transfer or otherwise
dispose of their respective properties and assets, whether or not pursuant to an
order of a federal agency or commission, except for (a) the sale of inventory
disposed of in the ordinary course of business, or (b)  so long as no

 

H-52

--------------------------------------------------------------------------------


 

Event of Default shall have occurred and is continuing or could occur as a
result thereof, (i) the sale or other disposition of properties or assets no
longer used or useful in the conduct of their respective businesses, and (ii)
the sale or disposition of assets in arms length transactions provided that the
net proceeds of any such sale shall not exceed $10,000,000, in any fiscal year,
or $20,000,000, in the aggregate.

 

SECTION 7.05.          Sales of Receivables.  Sell, transfer, discount or
otherwise dispose of notes, accounts receivable or other obligations owing to
the Company or any Subsidiary of the Company, with or without recourse, except
for collection in the ordinary course of business.

 

SECTION 7.06.          Loans and Investments.  Make or commit to make any
advance, loan, extension of credit or capital contribution to, or purchase or
hold beneficially any stock or other securities, or evidence of Indebtedness,
of, purchase or acquire all or a substantial part of the assets of, or make or
permit to exist any interest whatsoever in, any other Person except for (a)
Eligible Investments; (b) trade credit to customers, provided that such credit
is extended in the ordinary course of the business of the Company or such
Subsidiary or if such credit is not extended in the ordinary course, such credit
does not exceed $10,000,000, in the aggregate, at any time; (c) so long as no
Default or Event of Default shall have occurred and is then continuing,
Permitted Equity Investments by the Company or any Subsidiary of the Company in
any Person which is not a Subsidiary of the Company and loans by the Company or
any Subsidiary to such Person in connection with such Permitted Equity
Investment, provided that such non-subsidiary entities are engaged in a business
which is related to the business of the Company, and provided further that
aggregate Permitted Equity Investment Costs incurred in connection with all
Permitted Equity Investments shall not be in excess of $20,000,000; (d)
Permitted Acquisitions by the Company and any of its Subsidiaries; (e)
distributions received by the Company solely as a result of the involuntary
conversion of a contractual right to a stock or other investment; (f)
investments, loans or advances by the Company in any of its Subsidiaries or by
any Subsidiary of the Company in the Company or in any other Subsidiary of the
Company; and (g) so long as no Default or Event of Default shall have occurred
and is then continuing or would result therefrom, repurchases by the Company of
the Subordinated Notes, provided that the Company shall notify the Lenders
promptly following completion of any such repurchase.

 

SECTION 7.07.          Nature of Business.  Fail to carry on its business in
substantially the same manner and in substantially the same fields as such
business is carried on and maintained as of the Closing Date.

 

SECTION 7.08.          Sale and Leaseback.  Enter into any arrangement, directly
or indirectly, with any Person whereby it shall sell or transfer any personal
property used or useful in its business, whether now owned or hereafter
acquired, if at the time of such sale or disposition it intends to lease or
otherwise acquire the right to use or possess (except by purchase) such property
or like property for a substantially similar purpose.

 

SECTION 7.09.          Federal Reserve Regulations.  Permit any Loan or the
proceeds of any Loan or any other extension of credit hereunder to be used for
any purpose which violates or is inconsistent with the provisions of Regulation
T, U or X of the Board of Governors of the Federal Reserve System.

 

SECTION 7.10.          Accounting Policies and Procedures.  Permit any change in
the accounting policies and procedures of the Company or any of its
Subsidiaries, including a change in fiscal year, provided, however, that any
policy or procedure required to be changed by the Financial Accounting Standards
Board (or other board or committee thereof) in order to comply with Generally
Accepted

 

H-53

--------------------------------------------------------------------------------


 

Accounting Principles may be so changed; provided further, that any changes to
the accounting practices and procedures of a Subsidiary acquired in a Permitted
Acquisition shall be permitted only to the extent necessary or appropriate to
conform the accounting practices and procedures of such Subsidiary with those of
the Company and its other Subsidiaries.

 

SECTION 7.11.          Hazardous Materials.  Cause or permit any of its
properties or assets to be used to generate, manufacture, refine, transport,
treat, store, handle, dispose of, transfer, produce or process Hazardous
Materials, except in compliance in all material respects, with all applicable
federal, state and local laws or regulations, or cause or permit, as a result of
any intentional or negligent act or omission on the part of the Company or any
of its Subsidiaries, a release of Hazardous Materials onto such property or
asset or onto any other property, except in compliance in all material respects
with such laws and regulations.

 

SECTION 7.12.          Limitations on Fundamental Changes, Limitations on
Consideration; Amendments of Organizational Documents.  Except as permitted by
Section 7.04 hereof, (a) merge or consolidate with, or sell, assign, lease or
otherwise dispose of (whether in one transaction or in a series of transactions)
all or substantially all of its assets (whether now or hereafter acquired) to,
any Person, or (b) except with respect to a Permitted Acquisition, and except as
set forth on Schedule 7.12 hereto, merge or consolidate with or acquire all of
the stock or all or substantially all of the assets or the business of any
Person or liquidate, wind up or dissolve or suffer any liquidation or
dissolution, or (c) enter into or agree to any amendment, modification or waiver
of any term or condition of its respective organizational documents which would
adversely affect the rights and remedies of the Administrative Agent or the
Lenders or would otherwise have a Material Adverse Effect. Notwithstanding the
foregoing, (a) any Domestic Subsidiary may merge with and  into the Company or
any Domestic Subsidiary, (b) any Non-Domestic Subsidiary may merge with and into
another Non-Domestic Subsidiary, provided, that no Non-Domestic Subsidiary with
respect to which the Administrative Agent has received a pledge of stock shall
merge with and into another Non-Domestic Subsidiary if 65% of the shares or
other ownership interests of the surviving Subsidiary cannot be pledged to the
Administrative Agent for the benefit of the Lenders.

 

SECTION 7.13.          Financial Condition Covenants.

 

(a)           Consolidated Senior Funded Debt to Consolidated EBITA.  Permit the
ratio of Consolidated Senior Funded Debt to Consolidated EBITA to be greater
than 3.00:1.00.

 

(b)           Consolidated Quick Ratio.  Permit the Consolidated Quick Ratio to
be less than 1.00:1.00.

 

(c)           Consolidated Fixed Charge Coverage Ratio.  Permit the Consolidated
Fixed Charge Coverage Ratio to be less than 1.25:1.00.

 

(d)           Pre-tax Loss.  Permit a pre-tax loss greater than (i) $6,000,000,
to exist for the fiscal quarter ending September 30, 2007, or (ii) $5,000,000,
on an aggregate basis, to exist during any two consecutive fiscal quarters of
the Company, commencing with the two fiscal quarters ending December 31, 2007.

 

Compliance with all of the financial covenants in this Section 7.13 may be
determined by reference to the consolidated financial statements of the Company
delivered to the Administrative Agent in accordance with Section 6.03 hereof.
All financial covenants will be applicable at all times and tested

 

H-54

--------------------------------------------------------------------------------


 

quarterly, as of the last day of each fiscal quarter.

 

SECTION 7.14.          Subordinated Debt.  (a) Except as permitted in Section
7.06(g) hereof, directly or indirectly prepay, defease, purchase or redeem any
Subordinated Debt, or (b) amend, supplement or otherwise modify any of the
provisions governing such subordination in any way which would materially affect
the interests of the Lenders, without the prior written consent of the Required
Lenders.

 

SECTION 7.15.          Dividends.  Declare any cash dividend on, or make any
payment on account of, or set apart assets for a sinking or other analogous fund
for the purchase, redemption, defeasance, retirement or other acquisition of,
any shares of any class of stock of the Company whether now or hereafter
outstanding, or make any other distribution in respect thereof, either directly
or indirectly, whether in cash, securities or property or in obligations of the
Company or in any combination thereof, or permit any Affiliate to make any
payment on account of, or purchase or otherwise acquire, any shares of any class
of the stock of the Company from any Person, except for (a) so long as no
Default or Event of Default shall have occurred and is then continuing or could
occur as a result thereof, repurchase by the Company of its common stock and
dividends and distributions by the Company to its shareholders provided that the
aggregate amount of such permitted repurchases and dividends and distributions
does not exceed $10,000,000, in the aggregate, during the term of this Agreement
and (b) dividends or distributions paid by any Subsidiary of the Company to its
immediate parent.

 

SECTION 7.16.          Transactions with Affiliates.  Enter into any
transaction, including, without limitation, the purchase, sale, or exchange of
property or the rendering of any service, with any Affiliate, except in the
ordinary course of and pursuant to the reasonable requirements of the Company’s
or any of its Subsidiaries’ business and upon fair and reasonable terms no less
favorable to the Company or such Subsidiary than they would obtain in a
comparable arms-length transaction with a Person not an Affiliate.

 

SECTION 7.17.          Negative Pledge.  Enter into any agreement with any
Person other than the Lenders pursuant to this Agreement or any of the other
Loan Documents which prohibits or limits the ability of the Company or any of
its Subsidiaries to create, incur, assume or suffer to exist any Lien upon its
property, assets or revenues, whether now owned or hereafter acquired, except to
the extent that any such agreement relates only to specific property that is the
subject of a Permitted Lien.

 

SECTION 7.18.          Indentures.  Amend or modify any of the provisions of any
Indenture without the prior consent of the Required Lenders other than
amendments or modifications which do not adversely affect the Lenders.

 

ARTICLE VIII
EVENTS OF DEFAULT

 

SECTION 8.01.          Events of Default.  In the case of the happening of any
of the following events (each an “Event of Default”):

 

(a)           failure to pay (i) the principal of any Loan or any reimbursement
obligations with respect to a drawing under any Letter of Credit as and when due
and payable, or (ii) interest on any Loan or any fees or other amounts under
this Agreement, as and when due and payable and, in the case of subclause (ii)
only, such failure shall continue unremedied for a period of two (2) Business
Days;

 

H-55

--------------------------------------------------------------------------------


 

(b)           any representation or warranty made or deemed made in this
Agreement or any other Loan Document shall prove to be false or misleading in
any material respect when made or given or when deemed made or given;

 

(c)           any report, certificate, financial statement or other instrument
furnished in connection with this Agreement or any other Loan Document or the
extensions of credit hereunder, shall prove to be false or misleading in any
material respect when furnished, made or given or when deemed made or given;

 

(d)           default shall be made in the due observance or performance of any
covenant, condition or agreement of the Company or any Subsidiary of the Company
to be performed (i) pursuant to Article 6 of this Agreement (other than Section
6.03(a), (b), (c), or (d), Section 6.04(b) and Section 6.06 hereof) and, in the
case of this subclause (i) only, such default shall continue unremedied for a
period of thirty (30) consecutive days or (ii) pursuant to any other provision
of this Agreement or any other Loan Document that is not specifically addressed
in Sections 8.01(a), (b), (c) or (d)(i) hereof;

 

(e)           default in the performance or compliance in respect of any
agreement or condition relating to any Indebtedness of the Company or any
Guarantor in excess of $5,000,000 individually or in the aggregate (other than
the Notes), if the effect of such default is to accelerate the maturity of such
Indebtedness or to permit the holder or obligee thereof (or a trustee on behalf
of such holder or obligee) to cause such Indebtedness to become due prior to the
stated maturity thereof, or any such Indebtedness shall not be paid when due
(beyond any applicable grace period);

 

(f)            the Company or any Material Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking relief under Title 11 of
the United States Code or any other federal or state bankruptcy, insolvency or
similar law, (ii) consent to the institution of, or fail to controvert in a
timely and appropriate manner, any such proceeding or the filing of any such
petition, (iii) apply for or consent to the employment of a receiver, trustee,
custodian, sequestrator or similar official for the Company or any Material
Subsidiary or for a substantial part of its property; (iv) file an answer
admitting the material allegations of a petition filed against it in such
proceeding, (v) make a general assignment for the benefit of creditors, or (vi)
take corporate action for the purpose of effecting any of the foregoing; or the
Company or any Material Subsidiary becomes unable or admits in writing its
inability or fails generally to pay its debts as they become due;

 

(g)           an involuntary proceeding shall be commenced or an involuntary
petition shall be filed in a court of competent jurisdiction seeking (i) relief
in respect of the Company or any Material Subsidiary or of a substantial part of
their respective property, under Title 11 of the United States Code or any other
federal or state bankruptcy, insolvency or similar law, (ii) the appointment of
a receiver, trustee, custodian, sequestrator or similar official for the Company
or any Subsidiary of the Company or for a substantial part of their property, or
(iii) the winding-up or liquidation of the Company or any Material Subsidiary
and such proceeding or petition shall continue undismissed for sixty (60) days
or an order or decree approving or ordering any of the foregoing shall continue
unstayed and in effect for sixty (60) days;

 

(h)           one or more orders, judgments or decrees for the payment of money
in excess of $5,000,000 in the aggregate shall be rendered against the Company
or any Subsidiary of the Company which is not covered by insurance and the same
shall not have been paid in accordance with such judgment, order or decree or
settlement and either (i) an enforcement proceeding shall have been

 

H-56

--------------------------------------------------------------------------------


 

commenced by any creditor upon such judgment, order or decree, or (ii) there
shall have been a period of sixty (60) days during which a stay of enforcement
of such judgment, order or decree, by reason of pending appeal or otherwise, was
not in effect;

 

(i)            any Plan shall fail to maintain the minimum funding standard
required under Section 412 of the Code for any Plan year or part thereof or a
waiver of such standard or extension of any amortization period is applied for
or granted under Section 412 of the Code, any Plan is terminated by the Company,
any Subsidiary of the Company or any ERISA Affiliate or the subject of
termination proceedings under ERISA, any Plan shall have an Unfunded Current
Liability, a Reportable Event shall have occurred with respect to a Plan or the
Company, any Subsidiary of the Company, or any ERISA Affiliate shall have
incurred a liability to or on account of a Plan under Section 515, 4062, 4063,
4201 or 4204 of ERISA, and there shall result from any such event or events the
imposition of a lien upon the assets of the Company or any Subsidiary of the
Company, the granting of a security interest on such assets, or a liability to
the PBGC or a Plan or a trustee appointed under ERISA or a penalty under Section
4971 of the Code, and in each case, such event or condition, together with all
such events or conditions, if any, could reasonably be expected to result in
liability of the Company and the Subsidiaries of the Company in an aggregate
amount exceeding $1,000,000;

 

(j)            any material provision of any Loan Document shall for any reason
cease to be in full force and effect in accordance with its terms or the Company
or any Guarantor shall so assert in writing;

 

(k)                                  a Change of Control shall have occurred;

 

(l)            the Company shall designate any Indebtedness other than
Indebtedness arising under the Credit Agreement as “Designated Senior
Indebtedness” (as that term is defined in each Indenture) without the prior
written approval of the Required Lenders; or

 

(m)          an Event of Default (as defined in the Indenture) shall have
occurred and be continuing;

 

then, at any time thereafter during the continuance of any such event, the
Administrative Agent may, and, upon the request of the Required Lenders, shall,
by written or telephonic notice to the Company, take either or both of the
following actions, at the same or different times, (a) terminate the Commitments
and (b) declare (i) the Notes, both as to principal and interest, (ii) an amount
equal to the Aggregate Letters of Credit Outstanding and (iii) all other
Obligations, to be forthwith due and payable without presentment, demand,
protest or other notice of any kind, all of which are hereby expressly waived,
anything contained herein or in the Notes to the contrary notwithstanding;
provided, however, that if an event specified in Section 8.01(f) or (g) hereof
shall have occurred, the Commitments shall automatically terminate and interest,
principal and amounts referred to in the preceding clauses (i), (ii) and (iii)
shall be immediately due and payable without presentment, demand, protest, or
other notice of any kind, all of which are expressly waived, anything contained
herein or in the Notes to the contrary notwithstanding. With respect to all
Letters of Credit that shall not have expired or presentment for honor shall not
have occurred, the Company shall provide the Administrative Agent with Cash
Collateral in an amount equal to the aggregate undrawn amount of such Letters of
Credit. Such Cash Collateral shall be applied by the Administrative Agent to
reimburse Issuing Lender for drawings under Letters of Credit for which the
Issuing Lender has not been reimbursed and, to the extent not so applied, shall
be held for the satisfaction of the reimbursement obligations of the Company at
such time or, if the maturity of the Loans has been

 

H-57

--------------------------------------------------------------------------------


 

accelerated, be applied to satisfy other Obligations, with any amount remaining
after such satisfactions to be returned to the Company or paid to such other
party as may legally be entitled to the same.

 

ARTICLE IX
THE ADMINISTRATIVE AGENT

 

SECTION 9.01.          Appointment, Powers and Immunities.  Each Lender hereby
irrevocably appoints and authorizes the Administrative Agent to act as its agent
hereunder and under the other Loan Documents with such powers as are
specifically delegated to the Administrative Agent by the terms of this
Agreement and the other Loan Documents together with such other powers as are
reasonably incidental thereto. The Administrative Agent shall have no duties or
responsibilities except those expressly set forth in this Agreement and the
other Loan Documents and shall not be a trustee for any Lender, nor is the
Administrative Agent acting in a fiduciary capacity of any kind under this
Agreement or the other Loan Documents or in respect thereof or in respect of any
Lender. The Administrative Agent shall not be responsible to the Lenders for any
recitals, statements, representations or warranties contained in this Agreement
or the other Loan Documents, in any certificate or other document referred to or
provided for in, or received by any of them under, this Agreement or the other
Loan Documents, or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or the other Loan Documents or
any other document referred to or provided for herein or therein or for the
collectibility of the Loans or for the validity or effectiveness of any
assignment, mortgage, pledge, security agreement, financing statement, document
or instrument, or for the filing, recording, re-filing, continuing or
re-recording of any thereof or for any failure by the Company or any Guarantor
to perform any of its obligations hereunder or under the other Loan Documents.
The Administrative Agent may take all actions by itself and/or it may employ
agents and attorneys-in-fact, and shall not be responsible to any Lender, except
as to money or the securities received by it or its authorized agents, for the
negligence or misconduct of itself or its employees or of any such agents or
attorneys-in-fact, if such agents or attorneys-in-fact are selected by it with
reasonable care. Neither the Administrative Agent nor any of its directors,
officers, employees or agents shall be liable or responsible for any action
taken or omitted to be taken by it or them hereunder or under the other Loan
Documents or in connection herewith or therewith, except for its or their own
gross negligence or willful misconduct.

 

SECTION 9.02.          Reliance by Administrative Agent.  The Administrative
Agent shall be entitled to rely upon, and shall not incur any liability to any
Lender for relying upon, any certification, notice or other communication
(including any thereof by telephone, telex, telegram or cable) believed by it to
be genuine and correct and to have been signed or sent by or on behalf of the
proper Person or Persons, and upon advice and statements of legal counsel,
independent accountants and other experts selected by the Administrative Agent.
As to any matters not expressly provided for by this Agreement or the other Loan
Documents, the Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, hereunder or under the other Loan
Documents in accordance with instructions signed by the Required Lenders, or
such other number of Lenders as is specified in Section 10.04 hereof, and such
instructions of the Required Lenders or other number of Lenders as aforesaid and
any action taken or failure to act pursuant thereto shall be binding on all of
the Lenders.

 

SECTION 9.03.          Events of Default.  The Administrative Agent shall not be
deemed to have knowledge of the occurrence of a Default or Event of Default
(other than the non-payment of principal of or interest on the Loans, of amounts
payable in respect of draws under Letters of Credit, or of fees to the extent
the same are required to be paid to the Administrative Agent for the account of
the Lenders), unless the Administrative Agent has received notice from a Lender
or the Company specifying

 

H-58

--------------------------------------------------------------------------------


 

such Default or Event of Default and stating that such notice is a “Notice of
Default”. In the event that the Administrative Agent receives such a notice of
the occurrence of a Default or Event of Default, the Administrative Agent shall
give prompt notice thereof to the Lenders. The Administrative Agent shall
(subject to Section 9.07 hereof) take such action with respect to such Default
or Event of Default as shall be directed by the Required Lenders, except as
otherwise provided in Section 10.04 hereof; provided that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but is not obligated to) take such action, or refrain from taking
such action, with respect to such Default or Event of Default as it shall deem
advisable in the best interest of the Lenders.

 

SECTION 9.04.          Rights as a Lender.  With respect to its Commitment and
the Loans made by it, the Person which is the Administrative Agent, in its
capacity as a Lender hereunder, shall have the same rights and powers hereunder
as any other Lender and may exercise the same as though it were not acting as
the Administrative Agent, and the term “Lender” or “Lenders” shall, unless the
context otherwise indicates, include each entity which is the Administrative
Agent in its individual capacity. The Person which is the Administrative Agent
and its Affiliates may (without having to account therefor to any Lender) accept
deposits from, lend money to and generally engage in any kind of banking, trust
or other business with the Company or its Affiliates, as if it were not acting
as the Administrative Agent, and, except to the extent otherwise herein
specifically set forth, the Administrative Agent may accept fees and other
consideration from the Company or its Affiliates, for services in connection
with this Agreement or any of the other Loan Documents or otherwise without
having to account for the same to the Lenders.

 

SECTION 9.05.          Indemnification.  The Lenders shall indemnify the
Administrative Agent (to the extent not reimbursed by the Company under Section
10.03 hereof), ratably in accordance with the aggregate outstanding principal
amount of the Loans made by the Lenders (or, if no Loans are at the time
outstanding, ratably in accordance with their respective Commitments), for any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind and nature
whatsoever which may be imposed on, incurred by or asserted against the
Administrative Agent in its capacity as the Administrative Agent in any way
relating to or arising out of this Agreement or any of the other Loan Documents
or any other documents contemplated by or referred to herein or therein or the
transactions contemplated hereby and thereby (including, without limitation, the
costs and expenses which the Company is obligated to pay under Section 10.03
hereof or under the applicable provisions of any other Loan Document) or the
enforcement of any of the terms hereof or of any other Loan Document, provided
that no Lender shall be liable for any of the foregoing to the extent they arise
from the gross negligence or willful misconduct of the Administrative Agent.

 

SECTION 9.06.          Non-Reliance on Administrative Agent and Other Lenders.
 Each Lender agrees that it has, independently and without reliance on the
Administrative Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own credit analysis of the
Company and decision to enter into this Agreement and that it will,
independently and without reliance upon the Administrative Agent or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own analysis and decisions in taking or not
taking action under this Agreement or under the other Loan Documents. The
Administrative Agent shall not be required to keep itself informed as to the
performance or observance by the Company of this Agreement or the other Loan
Documents or any other document referred to or provided for herein or therein or
to inspect the properties or books of the Company. Except for notices, reports
and other documents and information expressly required to be furnished to the
Lenders by the Administrative Agent hereunder or under the other Loan Documents,
or furnished to the Administrative Agent with counterparts or copies for the
Lenders, the Administrative Agent shall not have any duty or ability to provide
any

 

H-59

--------------------------------------------------------------------------------


 

Lender with any credit or other information concerning the affairs, financial
condition or business of the Company, which may come into the possession of  the
Administrative Agent or any of its Affiliates.

 

SECTION 9.07.          Failure to Act.  Except for action expressly required of
the Administrative Agent hereunder or under any other Loan Documents, the
Administrative Agent shall in all cases be fully justified in failing or
refusing to act hereunder or thereunder unless it shall be indemnified to its
satisfaction by the Lenders against any and all liability (except gross
negligence and willful misconduct) and expense which may be incurred by it by
reason of taking or continuing to take any such action.

 

SECTION 9.08.          Resignation of the Administrative Agent.  Subject to the
appointment and acceptance of a successor Administrative Agent as provided in
this Section 9.08, the Administrative Agent may resign at any time by notifying
the Lenders and the Company. Upon any such resignation, the Required Lenders
shall have the right,  with the approval of the Company provided no Default or
Event of Default shall have occurred and then be continuing, such approval not
to be unreasonably withheld, delayed or conditioned, to appoint a successor to
the Administrative Agent. If no successor shall have been so appointed by the
Required Lenders (with the approval of the Company) and shall have accepted such
appointment within 30 days after the resigning Administrative Agent gives notice
of its resignation, then the resigning Administrative Agent may, on behalf of
the Lenders, appoint a successor Administrative Agent which shall be a bank of
similar standing with an office in New York, New York, or an Affiliate of any
such bank. Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the resigning Administrative
Agent, and the resigning Administrative Agent shall be discharged from its
duties and obligations hereunder as of such date. The fees payable by the
Company to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Company and such
successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 10.03 hereof shall continue in effect for
the benefit of such resigning Administrative Agent in respect of any actions
taken or omitted to be taken by it while it was acting as the Administrative
Agent.

 

SECTION 9.09.          Sharing of Collateral and Payments.  In the event that at
any time any Lender shall obtain payment in respect of the Obligations, or
receive any collateral in respect thereof, whether voluntarily or involuntarily,
through the exercise of a right of banker’s lien, set-off or counterclaim
against the Company or otherwise, which results in it receiving more than its
pro rata share of the aggregate payments with respect to all of the Obligations
(other than any payment expressly provided hereunder to be distributed on other
than a pro rata basis), then such Lender  shall be deemed to have simultaneously
purchased from the other Lenders a share in their Obligations so that the amount
of the Obligations held by each of the Lenders shall be pro rata;  provided,
however, that if all or any portion of such excess payment or benefits is
thereafter recovered from the Lender which received the proportionate
over-payment, such purchase shall be rescinded, and the purchase price and
benefits returned, to the extent of such recovery, but without interest. The
Company agrees, to the extent it may do so under applicable law, that each
Lender so purchasing a portion of another Lender’s Loan or participation in any
Letter of Credit may exercise all rights of payment (including, without
limitation, rights of set-off) with respect to such portion as fully as if such
Lender were the direct holder of such portion.

 

H-60

--------------------------------------------------------------------------------


 

ARTICLE X

MISCELLANEOUS

 

SECTION 10.01.        Notices.  All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (including
telecopy), and unless otherwise expressly provided herein, shall be conclusively
deemed to have been received by a party hereto and to be effective on the day on
which delivered by hand to such party or one Business Day after being sent by
overnight mail to the address set forth below, or, in the case of telecopy
notice, when acknowledged as received, or if sent by registered or certified
mail, three (3) Business Days after the day on which mailed in the United
States, addressed to such party at such address:

 

H-61

--------------------------------------------------------------------------------


 

 

(a)           if to the Administrative Agent, at:

 

HSBC Bank USA, National Association

534 Broad Hollow Road

Melville, New York 11747

Attention:                                         Christopher J. Mendelsohn or
Relationship Manager - Veeco Instruments Inc.

Telecopy:                                           (631) 752-4340

E-mail:                    chris.mendelsohn@us.hsbc.com

 

With a copy to:

 

Farrell Fritz, P.C.

1320 Reckson Plaza

Uniondale, New York 11556-1320

Attention:                                         Robert C. Creighton, Esq.

Telecopy:                                           (516) 227-0777

E-Mail:                   rcreighton@farrellfritz.com

 

(b)           if to the Company, at:

 

Veeco Instruments Inc.

100 Sunnyside Boulevard, Suite B

Woodbury, New York  11797

Attention:                                         Chief Financial Officer

Telecopy:                                           (516) 677-0380

E-Mail:                   jrein@veeco.com

 

With a copy to:

 

Veeco Instruments Inc.

100 Sunnyside Boulevard, Suite B

Woodbury, New York  11797

Attention:                                         General Counsel

Telecopy:                                           (516) 714-1208

E-Mail:                   grobbins@veeco.com

 

(c)           if to any Lender, to its address set forth in the signature page
of this Agreement and to the person so designated

 

- and -

 

(d)           as to each such party at such other address as such party shall
have designated, (i) if such party is a Lender, by written notice to the
Administrative Agent and the Company, (ii) if such party is the Company, by
written notice to the Administrative Agent and each Lender, and (iii) if such
party is the Administrative Agent, by written notice to the Company and each
Lender, in each case delivered in accordance with the provisions of this Section
10.01.

 

H-62

--------------------------------------------------------------------------------


 

(e)           Notices and other communications to the Lenders and the Issuing
Lender hereunder may be delivered or furnished by e-mail pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender or the Issuing Lender pursuant to Article II
hereof if such Lender or the Issuing Lender, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Company
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

 

(f)            Unless the Administrative Agent otherwise prescribes, (i) notices
and other communications sent to an e-mail address shall be deemed received upon
the sender’s receipt of an acknowledgement from the intended recipient (such as
by the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(g)           THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”  THE
ADMINISTRATIVE AGENT AND ITS AFFILIATES DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE COMPANY MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE COMPANY
MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY
WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT
OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY
THE ADMINISTRATIVE AGENT OR ITS AFFILIATES IN CONNECTION WITH THE COMPANY
MATERIALS OR THE PLATFORM. In no event shall the Administrative Agent or any of
its Affiliates have any liability to the Company, any Lender, the Issuing Lender
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Company’s or
the Administrative Agent’s transmission of Company Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of the Agent; provided, however, that in no event shall the Agent or
any of its Affiliates have any liability to the Company, any Lender, the Issuing
Lender or any other Person for indirect, special, incidental, consequential or
punitive damages (as opposed to direct or actual damages).

 

SECTION 10.02.        Effectiveness; Survival; Integration.  This Agreement
shall become effective on the date on which all parties hereto shall have signed
a counterpart copy hereof and shall have delivered the same to the
Administrative Agent. All representations and warranties made herein and in the
other Loan Documents and in the certificates delivered pursuant hereto or
thereto shall survive the making by the Lenders of the Loans and the issuance by
the Issuing Lender of Letters of Credit, in each case, as herein contemplated
and the execution and delivery to the Lenders of the Notes evidencing the Loans
and shall continue in full force and effect so long as the Obligations hereunder
are outstanding and unpaid and the Commitments are in effect. The obligations of
the Company pursuant to Section 3.07, Section 3.08, Section 3.10, Section 3.13,
Section 3.14, Section 6.13, and Section 10.03 hereof shall,

 

H-63

--------------------------------------------------------------------------------


 

notwithstanding anything herein to the contrary,  survive termination of this
Agreement and payment of the Obligations. This Agreement and any separate letter
agreements with respect to fees payable to the Administrative Agent constitute
the entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof.

 

SECTION 10.03.        Expenses.  The Company agrees (a) to indemnify, defend and
hold harmless the Administrative Agent, the Issuing Lender and each Lender and
their respective officers, directors, employees, and affiliates (each, an
“indemnified person”) from and against any and all losses, claims, damages,
liabilities or judgments to which any such indemnified Person may be subject and
arising out of or in connection with the Loan Documents, the financings
contemplated hereby, the use of any proceeds of such financings or any claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether or not any of such indemnified persons is a party thereto, and to
reimburse each of such indemnified persons upon demand for any reasonable  legal
or other expenses incurred in connection with the investigation or defending any
of the foregoing; provided that the foregoing indemnity will not, as to any
indemnified person, apply to losses, claims, damages, liabilities, judgments or
related expenses to the extent arising from the willful misconduct or gross
negligence of such indemnified person, (b) to pay or reimburse the
Administrative Agent for all its out-of-pocket costs and reasonable expenses
incurred in connection with the preparation and execution of and any amendment,
supplement or modification to this Agreement, the Notes any other Loan
Documents, and any other documents prepared in connection herewith or therewith,
and the consummation of the transactions contemplated hereby and thereby,
including without limitation, the reasonable fees and disbursements of Farrell
Fritz, P.C., counsel to the Administrative Agent, and (c) to pay or reimburse
each Lender and the Administrative Agent for all their costs and expenses
incurred in connection with the enforcement and preservation of any rights under
this Agreement, the Notes and the other Loan Documents, including, without
limitation, the reasonable fees and disbursements of counsel (including, without
limitation, in-house counsel) to the Administrative Agent and to the several
Lenders, including all such out-of-pocket expenses incurred during any work-out,
restructuring or negotiations in respect of the Obligations.

 

SECTION 10.04.        Amendments and Waivers.  With the written consent of the
Required Lenders, the Administrative Agent and the Company may, from time to
time, enter into written amendments, supplements or modifications hereto for the
purpose of adding any provisions to this Agreement or the Notes or any of the
other Loan Documents or changing in any manner the rights of the Lenders or of
the Company hereunder or thereunder, and with the written consent of the
Required Lenders, the Administrative Agent on behalf of the Lenders may execute
and deliver to the Company a written instrument waiving, on such terms and
conditions as the Administrative Agent or the Required Lenders may specify in
such instrument, any of the requirements of this Agreement or the Notes or any
of the other Loan Documents or any Default or Event of Default; provided,
however, that no such waiver and no such amendment, or supplement or
modification shall (a) extend the maturity of any Note or any installment
thereof or the Revolving Credit Commitment Termination Date; (b) reduce the rate
or extend the time of payment of interest on any Note or any fees payable to the
Lenders hereunder; (c) reduce the principal amount of any Note or the amount of
any reimbursement due in respect of any Letter of Credit; (d) amend, modify or
waive any provision of this Section 10.04 or Sections 3.11 or 9.09 (to the
extent that such revisions would affect the pro rata sharing of the Lenders,
other than changes resulting from permitted assignments); (e) reduce the
percentage specified in the definition of Required Lenders or amend or modify
any other provision hereof specifying the number or percentage of Lenders
required to waive, amend or modify any rights hereunder or make any
determination granting consent hereunder; (f) consent to the assignment or
transfer by the Company of any of its rights or obligations under this
Agreement; (g) except as expressly permitted pursuant to this Agreement or any
other Loan Document

 

H-64

--------------------------------------------------------------------------------


 

release any collateral security granted to the Administrative Agent, if any; (h)
release any Guarantor from its Guaranty, or limit any Guarantor’s liability with
respect to its Guaranty, except with respect to the release of any Guarantor
which subsequently becomes a Non-Material Subsidiary; or (i) increase the amount
of the Total Commitment; or (j) permit any Letter of Credit issued hereunder to
expire on or after the Revolving Credit Commitment Termination Date, in each
case specified in clauses (a) through (j) above without the written consent of
all the Lenders; and provided, further, that no such waiver and no such
amendment, supplement or modification shall (i) amend, modify, supplement or
waive any provision of Article IX hereof with respect to the Administrative
Agent without the written consent of the Administrative Agent or (ii) increase
the amount of any Lender’s Commitment without the written consent of such
Lender. Any such waiver and any such amendment, supplement or modification shall
apply equally to each of the Lenders and shall be binding upon the Company, the
Lenders, the Administrative Agent and all future holders of the Notes.

 

SECTION 10.05.        Successors and Assigns; Participations.

 

(a)           This Agreement shall be binding upon and inure to the benefit of
the Company, the Lenders, the Administrative Agent, all future holders of the
Notes and their respective successors and assigns, except that the Company may
not assign or transfer any of its rights or obligations under this Agreement or
any other Loan Document without the prior written consent of each Lender (and
any such assignment or transfer without such consent shall be null and void).

 

(b)           Any Lender may, in the ordinary course of its commercial banking
business and in accordance with applicable law, at any time sell to one or more
banks or other financial institutions (“Participants”) participating interests
in any Loan owing to such Lender, any Note held by such Lender, any Commitment
of such Lender or any other interest of such Lender hereunder. In the event of
any such sale by a Lender of participating interests to a Participant, such
Lender’s obligations under this Agreement to the other parties under this
Agreement shall remain unchanged, such Lender shall remain solely responsible
for the performance thereof, such Lender shall remain the holder of any such
Note for all purposes under this Agreement, and the Company and the
Administrative Agent shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations under this Agreement.
The Company agrees that each Participant shall be entitled to the benefits of
Sections 3.07, 3.08, 3.10, 3.13 and 3.14 hereof with respect to its
participation in the Commitments and in the Loans and Letters of Credit
outstanding from time to time; provided, however, that no Participant shall be
entitled to receive any greater amount pursuant to such Sections than the
transferor Lender would have been entitled to receive in respect of the amount
of the participation transferred by such transferor Lender to such Participant
had no such transfer occurred. No Participant shall have the right to consent to
any amendment to, or waiver of, any provision of this Agreement, except the
transferor Lender may provide in its agreement with the Participant that such
Lender will not, without the consent of the Participant, agree to any amendment
or waiver described in clause (a) through clause (k) of Section 10.04 hereof.

 

(c)           Subject to the last sentence of this paragraph (c) any Lender may,
in the ordinary course of its commercial banking business and in accordance with
applicable law, at any time sell to any Lender or any domestic banking affiliate
thereof, and, with the consent of the Administrative Agent, and, so long as no
Default or Event of Default shall have occurred and be continuing, the Company
(which in each case shall not be unreasonably withheld, delayed or conditioned),
to one or more additional banks or financial institutions (“Purchasing Lenders”)
all or any part of its rights and obligations under this Agreement and the other
Loan Documents pursuant to an Assignment and Acceptance Agreement, executed by
such Purchasing Lender, such transferor Lender and the Administrative Agent
(and, in the case of an Assignment and Acceptance Agreement relating to a
Purchasing Lender that is not then a

 

H-65

--------------------------------------------------------------------------------


 

Lender or a domestic banking affiliate thereof, also executed by the Company),
and delivered to the Administrative Agent for its acceptance. Upon such
execution, delivery and acceptance from and after the effective date specified
in such Assignment and Acceptance Agreement, (i) the Purchasing Lender
thereunder shall be a party hereto and, to the extent provided in such
Assignment and Acceptance Agreement, have the rights and obligations of a Lender
hereunder with Commitments as set forth therein and (ii) the transferor Lender
thereunder shall, to the extent provided in such Assignment and Acceptance
Agreement, be released from its obligations under this Agreement arising after
such transfer  (and, in the case of an Assignment and Acceptance Agreement
covering all or the remaining portion of a transferor Lender’s rights and
obligations under this Agreement, such transferor Lender shall cease to be a
party hereto except as to Sections 3.07, 3.08, 3.10 and 10.03 hereof for the
period prior to the effective date). Such Assignment and Acceptance Agreement
shall be deemed to amend this Agreement to the extent, and only to the extent,
necessary to reflect the addition of such Purchasing Lender and the resulting
adjustment of Commitment Proportions arising from the purchase by such
Purchasing Lender of all or a portion of the rights and obligations of such
transferor Lender under or in respect of this Agreement and the Notes. On or
prior to the effective date specified in such Assignment and Acceptance
Agreement, the Company, at its own expense, shall execute and deliver to the
Administrative Agent, in exchange for the surrendered Note, a new Revolving
Credit Note to the order of such Purchasing Lender in an amount equal to each
Commitments assumed by it pursuant to such Assignment and Acceptance Agreement
and, if the transferor Lender has retained any Commitment hereunder, a new
Revolving Credit Note to the order of the transferor Lender in an amount equal
to such Commitment retained by it hereunder. Such new Notes shall be in a
principal amount equal to the principal amount of such surrendered Notes, shall
be dated the effective date specified in the Assignment and Acceptance Agreement
and shall otherwise be in the form of the Notes replaced thereby. The Notes
surrendered by the transferor Lender shall be returned by the Administrative
Agent to the Company marked “cancelled”. Anything in this Section 10.05 to the
contrary notwithstanding, no transfer to a Purchasing Lender shall be made
pursuant to this paragraph (c) if (x) such transfer by any one transferor Lender
to any one Purchasing Lender (other than a Purchasing Lender which is a Lender
hereunder prior to such transfer) is in respect of less than $10,000,000 of the
Commitments of such transferor Lender or (y) if less than all of the Commitment
of such transferor Lender is transferred, after giving effect to such transfer
the amount held by any transferor Lender would be less than $10,000,000.

 

(d)           The Administrative Agent, on behalf of the Company, shall maintain
at its address referred to in Section 10.01 hereof a copy of each Assignment and
Acceptance Agreement delivered to it and a register (the “Register”) for the
recordation of the names and addresses of the Lenders and the commitments of,
and principal amount of the Loans owing to, each Lender from time to time. The
entries in the Register shall be conclusive, in the absence of demonstrable
error and the Company, the Administrative Agent and the Lenders may treat each
Person whose name is recorded in the Register as the owner of the Loans recorded
therein for all purposes of this Agreement. The Register shall be available for
inspection by the Company or any Lender at any reasonable time and from time to
time upon reasonable prior notice.

 

(e)           Upon its receipt of an Assignment and Acceptance Agreement
executed by a transferor Lender and a Purchasing Lender (and, in the case of a
Purchasing Lender that is not then a Lender or an Affiliate thereof, by the
Company) together with payment by the Purchasing Lender to the Administrative
Agent of a registration and processing fee of $3,500 if the Purchasing Lender is
not a Lender prior to the execution of an Assignment and Acceptance Agreement
and $2,500 if the Purchasing Lender is a Lender prior to the execution of an
Assignment and Acceptance Agreement, the Administrative Agent shall (i) accept
such Assignment and Acceptance Agreement, (ii) record the information contained
therein in the Register, and (iii) give prompt notice of such acceptance and

 

H-66

--------------------------------------------------------------------------------


 

recordation to the Lenders and the Company.

 

(f)            The Company authorizes each Lender to disclose to any Participant
or Purchasing Lender (each, a “Transferee”) and any prospective Transferee any
and all financial information in such Lender’s possession concerning the Company
and its Affiliates which has been delivered to such Lender by or on behalf of
the Company pursuant to this Agreement or which has been delivered to such
Lender by the Company in connection with such Lender’s credit evaluation of the
Company and its Subsidiaries prior to entering into this Agreement.

 

(g)           If, pursuant to this Section 10.05, any interest in this
Agreement, a participation agreement, or any Note is transferred to any
transferee which is organized under the laws of any jurisdiction other than the
United States or any State thereof, the transferor Lender shall cause such
Transferee, concurrently with the effectiveness of such transfer, (i) to
represent to the transferor Lender (for the benefit of the transferor Lender,
the Administrative Agent and the Company) that under applicable law and treaties
no taxes will be required to be withheld by the Administrative Agent, the
Company, or the transferor Lender with respect to any payments to be made to
such Transferee in respect of the Loans, (ii) to furnish to the Administrative
Agent, the transferor Lender and the Company the documentation required of
Lenders under Section 3.10(c) hereof, and (iii) to agree (for the benefit of the
Administrative Agent, the transferor Lender and the Company) to provide the
Administrative Agent, the transferor Lender and the Company such additional
documentation required by Lenders in the future under Section 3.10(c) hereof.

 

(h)           Any Lender may at any time pledge or assign or grant a security
interest in all or any part of its rights under this Agreement and the other
Loan Documents, including any portion of its Notes, to any of the twelve (12)
Federal Reserve Banks organized under Section 4 of the Federal Reserve Act, 12
U.S.C. Section 341, provided that no such assignment shall release the
transferor Lender from its Commitments or its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party to this
Agreement.

 

SECTION 10.06.        No Waiver; Cumulative Remedies.  Neither any failure nor
any delay on the part of any Lender, the Issuing Lender or the Administrative
Agent in exercising any right, power or privilege hereunder or under any Note or
any other Loan Document shall operate as a waiver thereof, nor shall a single or
partial exercise thereof preclude any other or further exercise of any other
right, power or privilege. The rights, remedies, powers and privileges herein
provided or provided in the other Loan Documents are cumulative and not
exclusive of any rights, remedies powers and privileges provided by law.

 

SECTION 10.07.        APPLICABLE LAW.  THIS AGREEMENT AND THE NOTES SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK,
WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OR CHOICE OF LAW.

 

SECTION 10.08.        SUBMISSION TO JURISDICTION; JURY WAIVER.  THE COMPANY
HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY FEDERAL OR STATE COURT IN
THE STATE OF NEW YORK, COUNTY OF NEW YORK, COUNTY OF NASSAU OR COUNTY OF SUFFOLK
IN ANY ACTION, SUIT OR PROCEEDING BROUGHT AGAINST IT AND RELATED TO OR IN
CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, AND TO THE EXTENT

 

H-67

--------------------------------------------------------------------------------


 

PERMITTED BY APPLICABLE LAW, THE COMPANY HEREBY WAIVES AND AGREES NOT TO ASSERT
BY WAY OF MOTION, AS A DEFENSE OR OTHERWISE, IN ANY SUCH SUIT, ACTION OR
PROCEEDING ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF
SUCH FEDERAL OR STATE COURTS, THAT SUCH SUIT, ACTION OR PROCEEDING IS BROUGHT IN
AN INCONVENIENT FORUM, THAT THE VENUE OF SUCH SUIT, ACTION OR PROCEEDING IS
IMPROPER, OR THAT THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ANY OTHER
DOCUMENT OR INSTRUMENT REFERRED TO HEREIN OR THEREIN OR THE SUBJECT MATTER
HEREOF OR THEREOF MAY NOT BE LITIGATED IN OR BY SUCH FEDERAL OR STATE COURTS. TO
THE EXTENT PERMITTED BY APPLICABLE LAW, THE COMPANY AGREES NOT TO (i) SEEK AND
HEREBY WAIVES THE RIGHT TO ANY REVIEW OF THE JUDGMENT OF ANY SUCH COURT BY ANY
COURT OF ANY OTHER NATION OR JURISDICTION WHICH MAY BE CALLED UPON TO GRANT AN
ENFORCEMENT OF SUCH JUDGMENT OR (ii) ASSERT ANY COUNTERCLAIM IN ANY SUCH SUIT,
ACTION OR PROCEEDING UNLESS SUCH COUNTERCLAIM IS A COMPULSORY OR MANDATORY
COUNTERCLAIM UNDER APPLICABLE LAWS GOVERNING CIVIL PROCEDURE. THE COMPANY AGREES
THAT SERVICE OF PROCESS MAY BE MADE UPON IT BY CERTIFIED OR REGISTERED MAIL TO
THE ADDRESS FOR NOTICES SET FORTH IN THIS AGREEMENT OR ANY METHOD AUTHORIZED BY
THE LAWS OF NEW YORK. EACH PARTY HERETO KNOWINGLY, VOLUNTARILY AND INTENTIONALLY
WAIVES TO THE EXTENT PERMITTED BY APPLICABLE LAW THE RIGHT TO A TRIAL BY JURY IN
RESPECT OF ANY CLAIM BASED HEREON, ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS AGREEMENT, THE NOTES OR ANY OTHER LOAN DOCUMENT OR ANY COURSE OF CONDUCT,
COURSE OF DEALINGS, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY
PARTY RELATING THERETO, AND AGREES THAT NO PARTY WILL SEEK TO CONSOLIDATE ANY
SUCH ACTION WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT BE OR HAS NOT
BEEN WAIVED. EXCEPT AS PROHIBITED BY LAW, THE COMPANY HEREBY WAIVES ANY RIGHT IT
MAY HAVE TO CLAIM OR RECOVER IN ANY LITIGATION ANY SPECIAL, EXEMPLARY, PUNITIVE
OR CONSEQUENTIAL DAMAGES OR ANY DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL
DAMAGES. THE COMPANY CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE
ADMINISTRATIVE AGENT, THE ISSUING LENDER OR ANY LENDER HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT THEY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO
ENFORCE THE FOREGOING WAIVER. THIS WAIVER CONSTITUTES A MATERIAL INDUCEMENT FOR
THE LENDERS TO ENTER INTO THIS AGREEMENT AND TO MAKE THE LOANS AND OTHER
EXTENSIONS OF CREDIT.

 

SECTION 10.09.        Severability.  In case any one or more of the provisions
contained in this Agreement, any Note or any other Loan Document should be
invalid, illegal or unenforceable in any respect in any jurisdiction, the
validity, legality and enforceability of the remaining provisions contained
herein and therein shall not in any way be affected or impaired thereby in such
jurisdiction nor shall such invalidity, illegality or unenforceability
invalidate such affected provision in any other jurisdiction.

 

SECTION 10.10.        Right of Setoff.  The Company and the Guarantors hereby
grant to the Administrative Agent, the Issuing Lender, each Lender and each
Affiliate of each Lender, a continuing lien, security interest and right of
setoff as security for all liabilities and obligations to the Administrative
Agent, the Issuing Lender and each Lender, whether now existing or hereafter
arising, upon and against all deposits, credits, collateral and property, now or
hereafter in the possession, custody, safekeeping or

 

H-68

--------------------------------------------------------------------------------


 

control of the Administrative Agent, the Issuing Lender, any Lender or any
Affiliate of such Lender and their respective successors or assigns or in
transit to any of them. At any time, without demand or notice (any such notice
being expressly waived by the Company), the Administrative Agent, the Issuing
Lender, each Lender and each Affiliate of each Lender may set off the same or
any part thereof and apply the same to any liability or obligation of the
Company or any Guarantor even though unmatured and regardless of the adequacy of
any other collateral securing this Agreement. ANY AND ALL RIGHTS TO REQUIRE THE
ADMINISTRATIVE AGENT, THE ISSUING LENDER, EACH LENDER OR ANY AFFILIATE OF EACH
LENDER TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL
WHICH SECURES THIS AGREEMENT, PRIOR TO EXERCISING ITS RIGHT OF SETOFF WITH
RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF THE COMPANY OR ANY
GUARANTOR, ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.

 

SECTION 10.11.        Confidentiality.  Each of the Administrative Agent and
each Lender agrees to keep confidential all non-public information, materials
and documents furnished by the Company to the Administrative Agent and the
Lenders pursuant to this Agreement (the “Confidential Information”).
Notwithstanding the foregoing, such party shall be permitted to disclose
Confidential Information (a) to such of its officers, directors, employees,
agents, representatives and professional advisors in any of the transactions
contemplated by, or the administration of, this Agreement; (b) to the extent
such Confidential Information (i) becomes publicly available other than as a
result of a breach of this Section 10.11 by the disclosing party, or (ii)
becomes available to such party on a non-confidential basis from a source other
than the Company or its Subsidiaries which to such party’s knowledge is not
prohibited from disclosing such Confidential Information to such party by a
contractual or other legal obligation; (c) to the extent the Company or any of
its Subsidiaries shall have consented to such disclosure in writing; or (d) to
any prospective transferee or participant in connection with any contemplated
transfer of the Notes or any interest therein provided such transferee or
participant agrees to treat the Confidential Information in a manner consistent
with this Section 10.11. Nothing herein shall prohibit the disclosure of
Confidential Information required in connection with any litigation or where
such disclosure is required pursuant to applicable laws, regulations, court
order or similar legal process or requested by any governmental agency or
authority; provided, however, in the event that such party is requested or
required by law to disclose any of the Confidential Information, such party
shall provide the Company with written notice, unless notice is prohibited by
law, of any such request or requirement so that the Company may seek a
protective order or other appropriate remedy; provided that no such notification
shall be required in respect of any disclosure to regulatory authorities having
jurisdiction over such party.

 

SECTION 10.12.        Headings.  Section headings used herein are for
convenience of reference only and are not to affect the construction of or be
taken into consideration in interpreting this Agreement.

 

SECTION 10.13.        Construction.  This Agreement is the result of
negotiations between, and has been reviewed by, the Company, the Administrative
Agent, the Lenders and their respective counsel. Accordingly, this Agreement
shall be deemed to be the product of each party hereto, and no ambiguity shall
be construed in favor of or against either the Company, the Administrative
Agent, or any Lender.

 

SECTION 10.14.        Counterparts.  This Agreement may be executed in two or
more counterparts, each of which shall constitute an original, but all of which,
taken together, shall constitute one and the same instrument.

 

H-69

--------------------------------------------------------------------------------


 

SECTION 10.15.        Special Provisions with Respect to Subordinated Notes. 
The parties acknowledge and agree that the indebtedness of the Company to the
Lenders hereunder shall constitute “Designated Senior Indebtedness” for purposes
of the Indentures.

 

SECTION 10.16.        US Patriot Act.  Each Lender that is subject to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”) hereby notifies the Company that pursuant to
the requirements of the Act, it is required to obtain, verify and record
information that identifies the Company, which information includes the name and
address of the Company and other information that will allow such Lender to
identify the Company in accordance with the Act. The Company will provide such
information and take such actions as are reasonably requested by the
Administrative Agent or any Lender in order to assist such party in maintaining
compliance with the Act.

 

SECTION 10.17.        Documentation Agent.  North Fork Bank, in its capacity as
Documentation Agent, shall have no responsibilities or obligations hereunder,
provided that the provisions of this Section 10.17 shall not affect or limit
their responsibilities, rights or obligations as Lenders hereunder.

 

[next page is signature page]

 

H-70

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company, the Administrative Agent and the Lenders have
caused this Agreement to be duly executed by their duly authorized officers, as
of the day and year first above written.

 

 

 

VEECO INSTRUMENTS INC.

 

 

 

 

 

By:  

/s/ John F. Rein, Jr.

 

 

Name:

John F. Rein, Jr.

 

Title:

Executive Vice President/Chief

 

 

Financial Officer

 

H-71

--------------------------------------------------------------------------------


 

Revolving Credit

HSBC BANK USA, NATIONAL

Commitment: $30,000,000

ASSOCIATION, as Administrative Agent, as a
Lender, as Swingline Lender and as Issuing Lender

 

 

 

 

 

By:  

/s/ Christopher Mendelsohn

 

 

Name:

Christopher Mendelsohn

 

Title:

First Vice President

 

 

 

 

Lending Office for Prime Rate Loans:

 

 

 

 

HSBC Bank USA, National Association

 

 

Special Lending Dept., 26th Floor

 

 

1 HSBC Center

 

 

Buffalo, New York 14203

 

 

 

Lending Office for Eurocurrency Loans:

 

 

 

 

HSBC Bank USA, National Association

 

 

Special Lending Dept., 26th Floor

 

 

1 HSBC Center

 

 

Buffalo, New York 14203

 

 

 

 

Address for Notices:

 

 

 

 

HSBC Bank USA, National Association

 

 

534 Broad Hollow Road

 

 

Melville, New York 11747

 

 

Attention:

Relationship Manager -

 

 

 

Veeco Instruments Inc.

 

 

Telecopy:

(631) 752-4340

 

H-72

--------------------------------------------------------------------------------


 

Revolving Credit

NORTH FORK BANK, as a Lender

Commitment: $20,000,000

 

 

 

 

 

 

By: 

  /s/ Jed Pomerantz

 

 

Name:

Jed Pomerantz

 

Title:

VP

 

 

 

 

Lending Office for Prime Rate Loans:

 

 

 

 

North Fork Bank

 

 

275 Broadhollow Road

 

 

Melville, NY  11747

 

 

Attention:

Jed Pomerantz

 

 

 

 

 

Lending Office for Eurocurrency Loans:

 

 

 

 

North Fork Bank

 

 

275 Broadhollow Road

 

 

Melville, NY  11747

 

 

Attention:

Jed Pomerantz

 

 

 

 

 

 

 

 

 

Address for Notices:

 

 

 

 

 

 

North Fork Bank

 

 

275 Broadhollow Road

 

 

Melville, NY  11747

 

 

Attention:

Jed Pomerantz

 

 

 

 

 

 

Telecopy:

(631) 531-2797

 

H-73

--------------------------------------------------------------------------------


 

Revolving Credit

SOVEREIGN BANK, as a Lender

Commitment: $17,500,000

 

 

 

 

 

 

By:  

/s/ Christine Gerula

 

 

Name:

Christine Gerula

 

Title:

Senior Vice President

 

 

 

 

Lending Office for Prime Rate Loans:

 

 

 

 

Sovereign Bank

 

 

3 Huntington Quadrangle

 

 

Melville, NY  11747

 

 

Attention:

Christine Gerula, Sen. VP

 

 

 

 

 

Lending Office for Eurocurrency Loans:

 

 

 

 

Sovereign Bank

 

 

3 Huntington Quadrangle

 

 

Melville, NY  11747

 

 

Attention:

Christine Gerula, Sen. VP

 

 

 

 

 

 

 

 

 

Address for Notices:

 

 

 

 

 

 

Sovereign Bank

 

 

3 Huntington Quadrangle

 

 

Melville, NY  11747

 

 

Attention:

Christine Gerula, Sen. VP

 

 

 

 

 

 

Telecopy:

(631) 531 0685

 

H-74

--------------------------------------------------------------------------------


 

Revolving Credit

WACHOVIA BANK, N.A. as a Lender

Commitment: $17,500,000

 

 

 

 

 

 

By:  

/s/ Robert J. Milas

 

 

Name:

Robert J. Milas

 

Title:

Vice President

 

 

 

 

Lending Office for Prime Rate Loans:

 

 

 

 

Wachovia Bank. N.A.

 

 

LI Commercial Lending

 

 

58 South Service Road

 

 

Melville, NY  11747

 

 

Attention:

Robert Milas

 

 

 

Vice President

 

 

Telecopy:

(516) 577-8333

 

 

 

Lending Office for Eurocurrency Loans:

 

 

 

 

Wachovia Bank. N.A.

 

 

LI Commercial Lending

 

 

58 South Service Road

 

 

Melville, NY  11747

 

 

Attention:

Robert Milas

 

 

 

Vice President

 

 

Telecopy:

(516) 577-8333

 

 

 

 

 

 

 

Address for Notices:

 

 

 

 

 

 

Wachovia Bank. N.A.

 

 

LI Commercial Lending

 

 

58 South Service Road

 

 

Melville, NY  11747

 

 

Attention:

Robert Milas

 

 

 

Vice President

 

 

Telecopy:

(516) 577-8333

 

 

 

 

 

 

 

- and -

 

 

 

 

 

 

Wachovia

 

 

 

Global Corporate Loan Administration

 

 

201 S. College St., CP9, NC1183

 

 

Charlotte, NC  28288-1183

 

 

Attention:

Daniel Ogent

 

 

 

 

 

 

Telecopy:

(704) 715-0099

 

H-75

--------------------------------------------------------------------------------


 

Revolving Credit

CITIBANK, N.A., as a Lender

Commitment: $15,000,000

 

 

 

 

 

 

By:  

/s/ Anthony V. Pantina

 

 

Name:

Anthony V. Pantina

 

Title:

Senior Vice President

 

 

 

 

Lending Office for Prime Rate Loans:

 

 

 

 

Citibank NA

 

 

666 Fifth Avenue

 

 

New York, NY 10103

 

 

Attention:

Anthony V. Pantina

 

 

 

 

Lending Office for Eurocurrency Loans:

 

 

 

 

Citibank NA

 

 

666 Fifth Avenue

 

 

New York, NY 10103

 

 

Attention:

Anthony V. Pantina

 

 

 

 

 

 

 

 

 

Address for Notices:

 

 

 

 

 

 

Citibank NA

 

 

666 Fifth Avenue

 

 

New York, NY 10103

 

 

Attention:

Anthony V. Pantina

 

 

 

 

 

 

Telecopy:

(212) 783-6266

 

H-76

--------------------------------------------------------------------------------